Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 1 of 50 PageID #: 1479
                                       STEPHEN DODGE 1/15/2019

                                                 Page 1                                                          Page 3
       1   IN THE UNITED STATES DISTRICT COURT              1           IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF MISSOURI                                 EASTERN DISTRICT OF MISSOURI
       2        EASTERN DIVISION                            2                  EASTERN DIVISION
                                                            3     SARAH MOLINA, ET AL., )
       3                                                                         )
       4                                                    4       Plaintiffs,      )
       5                                                                         )
       6                                                    5       vs.            ) Cause No. 4:17-cv-2498 AGF
       7                                                                         )
       8                                                    6     CITY OF ST. LOUIS,        )
           SARAH MOLINA, ET AL. vs. CITY OF ST. LOUIS,            MISSOURI, ET AL.,       )
                                                            7                    )
       9       MISSOURI, ET AL.
                                                                    Defendants.         )
      10     Cause No. 4:17-cv-2498 AGF                     8
      11                                                    9            DEPOSITION OF STEPHEN DODGE, produced,
      12                                                   10    sworn and examined on January 15, 2019, between the
      13                                                   11    hours of 2:00 in the afternoon and 5:03 in the
      14                                                   12    afternoon of that day, at the offices of City
      15                                                   13    Counselor's Office, 1200 Market Street, Room 314, St.
                                                           14    Louis, Missouri 63103, before Susannah L. Massie, a
      16                                                   15    Certified Court Reporter, a Notary Public within and
      17     DEPOSITION OF STEPHEN DODGE                   16    for the State of Missouri, in a certain cause now
      18    TAKEN ON BEHALF OF THE PLAINTIFFS              17    pending in the United States District Court, Eastern
      19        JANUARY 15, 2019                           18    District of Missouri, Eastern Division, wherein SARAH
      20                                                   19    MOLINA, ET AL., are Plaintiffs and CITY OF ST. LOUIS,
      21                                                   20    MISSOURI, ET AL., are Defendants; taken on behalf of
      22                                                   21    the Plaintiffs.
                                                           22
      23
                                                           23
      24                                                   24
      25                                                   25

                                                 Page 2                                                          Page 4
       1                INDEX                               1             APPEARANCES
                                                            2   For the Plaintiffs:
                              PAGE NO.                                ACLU OF MISSOURI FOUNDATION
       2   INDEX PAGE                2                      3           By: Jessie Steffan
       3   DEPOSITION INFORMATION                  3                    906 Olive Street
                                                            4           Suite 1130
       4   APPEARANCE PAGE                   4                          St. Louis, Missouri 63101
       5   EXAMINATION BY MS. STEFFAN                  5    5           (314) 652-3114
       6   NOTARIAL CERTIFICATE                  123                    Jsteffan@aclu-mo.org
                                                            6
       7                                                    7   For the Defendants:
       8                                                              CITY COUNSELOR'S OFFICE
       9                                                    8           By: Andrew D. Wheaton
                                                                        1200 Market Street
      10                                                    9           Room 314
      11               EXHIBITS                                         St. Louis, Missouri 63103
           PLAINTIFF'S                                     10           (314) 622-4594
                                                                        WheatonA@stlouis-mo.gov
      12   EXHIBIT NO. DESCRIPTION        PAGE NO.         11
      13   Dodge 1 SLMPD Work History        14            12
           Dodge 2 Unit File           29                       Witness: STEPHEN DODGE
                                                           13
      14   Dodge 3 Course Entries         32                    Also Present: Claire Rucker, law clerk
           Dodge 4 Google Earth Map         45             14
      15   Dodge 5 After Action Report     77              15
                                                                Court Reporter:
      16                                                   16   Susannah L. Massie, CCR MO #902
      17                                                        Alaris Litigation Services
      18                                                   17   711 North Eleventh Street
                                                                St. Louis, MO 63101
      19                                                   18   (314) 644-2191
      20                                                        1-800-280-3376
      21                                                   19
                                                           20
      22                                                   21
      23                                                   22
      24                                                   23
                                                           24
      25                                                   25


                                                                                                         1 (Pages 1 to 4)
                                     ALARIS LITIGATION SERVICES
    www.alaris.us                       Phone: 1.800.280.3376                                        Fax: 314.644.1334
                                                                                                           EXHIBIT F
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 2 of 50 PageID #: 1480
                                                   STEPHEN DODGE 1/15/2019

                                                             Page 5                                                   Page 7
      1           IT IS HEREBY STIPULATED AND AGREED, by and           1       A.   I am 49 years old.
      2    between counsel for the Plaintiffs and counsel for the      2       Q.    Did you graduate from high school?
      3    Defendants that this deposition may be taken in             3       A.   Yes.
      4    shorthand by Susannah L. Massie, a Certified Court          4       Q.    When did you graduate?
      5    Reporter and Notary Public, and afterwards transcribed      5       A.   '87.
      6    into typewriting; and the signature of the witness is       6       Q.    Did you go to high school in the St. Louis
      7    expressly waived.                                           7   area?
      8              *   *   *   *   *                                 8       A.   Yes.
      9                  STEPHEN DODGE,                                9       Q.   Where did you go to high school?
     10    of lawful age, produced, sworn and examined on behalf      10       A.   DeSmet Jesuit High School.
     11    of the Plaintiffs, deposes and says:                       11       Q.   Did you attend a police academy?
     12                  EXAMINATION                                  12       A.   Yes, I did.
     13    BY MS. STEFFAN:                                            13       Q.   What police academy did you attend?
     14        Q. Good afternoon, Chief Dodge. Could you              14       A.   St. Louis Police Academy.
     15    please state and spell your name for the record?           15       Q.   Did you graduate?
     16        A. Stephen Dodge. S-T-E-P-H-E-N, D-O-D-G-E.            16       A.   Yes.
     17        Q. My name is Jessie Steffan. I am one of the          17       Q.   When did you graduate?
     18    Plaintiff's attorneys in this case, which is called        18       A.   Graduated in May of '94.
     19    Molina versus City of St. Louis.                           19       Q.   Did you attend college?
     20           Have you ever been deposed before?                  20       A.   Yes.
     21        A. Yes, I have.                                        21       Q.   Where did you attend?
     22        Q. When was the last time you were deposed?            22       A.   Kansas University.
     23        A. I want to say it was probably a year ago.           23       Q.   Did you graduate?
     24        Q. So you're probably familiar with the ground         24       A.   Yes.
     25    rules, but just as a brief refresher, please try to        25       Q.   When did you graduate?


                                                             Page 6                                                   Page 8
       1   answer verbally when you're responding to a question        1       A. I graduated in May of '91.
       2   rather than nodding or shaking your head. And I'm           2       Q. What did you study there?
       3   going to try not to speak over you while you're giving      3       A. Business administration.
       4   an answer. If you would, please try to not speak over       4       Q. And you ultimately got a bachelor's degree?
       5   me when I'm asking a question.                              5       A. Yes.
       6            And if you do not understand a question,           6       Q. Have you attended any graduate school?
       7   please let me know and ask me to clarify. Otherwise I       7       A. Yes.
       8   will presume that you understood the question if you        8       Q. Where did you attend?
       9   go ahead and answer. Do you understand that?                9       A. St. Louis University School of Law.
      10        A. Yes.                                               10       Q. When did you attend?
      11        Q. Have you taken any medication or drugs or          11       A. Um, it would have been '98 through 2002.
      12   alcohol today that would affect your ability to            12       Q. Did you ultimately obtain a degree?
      13   testify truthfully or to remember things?                  13       A. Yes.
      14        A. No.                                                14       Q. What degree did you obtain?
      15        Q. And do you have any health conditions that         15       A. Juris doctorate.
      16   affect your ability to testify truthfully or to            16       Q. Have you attended any other graduate
      17   remember things?                                           17   school?
      18        A. No.                                                18       A. No.
      19        Q. Did you do anything to prepare for today's         19       Q. No other college?
      20   deposition other than possibly communicate with your       20       A. No. That was enough.
      21   lawyer?                                                    21       Q. And is the St. Louis Police Academy the
      22        A. No.                                                22   only police academy you've attended?
      23        Q. Mr. Dodge, where do you live?                      23       A. Yes.
      24        A. Eureka, Missouri.                                  24       Q. Did I cover most of your educational
      25        Q. How old are you?                                   25   background?



                                                                                                         2 (Pages 5 to 8)
                                                  ALARIS LITIGATION SERVICES
    www.alaris.us                                    Phone: 1.800.280.3376                              Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 3 of 50 PageID #: 1481
                                                  STEPHEN DODGE 1/15/2019

                                                              Page 9                                                           Page 11
       1        A. Yes.                                                  1   that be Julia Simmons?
       2        Q. Have you served in a branch of the                    2         A. Yes.
       3   military?                                                     3         Q. The first one, would it have been a Mr.
       4        A. No, I have not.                                       4   Golliday perhaps?
       5        Q. Have you ever served as a correctional                5         A. Yes.
       6   officer?                                                      6         Q. No other lawsuits other than those?
       7        A. No.                                                   7         A. Those are the ones I can remember. I mean,
       8        Q. Do you have a driver's license?                       8   I know there's been a couple others that I've
       9        A. Yes.                                                  9   testified in, but I don't think I was necessarily
      10        Q. Do you have any specialized driving                  10   named.
      11   training?                                                    11            Oh, no, I'm sorry. There was one more. I
      12        A. Um, yes, I do.                                       12   take that back. There was one involving Ferguson.
      13        Q. What kind?                                           13         Q. When you say Ferguson what do you mean?
      14        A. I took a five-day EVOC course from the               14         A. I mean from the initial Ferguson response
      15   Missouri Highway Patrol.                                     15   in August of 2014, during that two-week period. There
      16        Q. EVOC is spelled how?                                 16   were a couple of reporters that had filed a lawsuit
      17        A. It's EVOC. It's an acronym. I think it's             17   that I believe was settled.
      18   for Emergency Vehicle Operations, something else.            18         Q. You were a Defendant in that lawsuit?
      19        Q. Just generally what does that entail?                19         A. I believe so, yes. I was either a
      20        A. It just entails like pursuit driving and             20   Defendant or a witness. I thought I was a Defendant.
      21   that kind of thing.                                          21            MR. WHEATON: I'm sorry to interrupt. I
      22        Q. Did you do that in your capacity as a                22   hadn't remembered this until now, but if it's the same
      23   police officer?                                              23   one I'm thinking of, I believe it was dismissed. And
      24        A. Yes.                                                 24   I don't have any issue with giving you the case name,
      25        Q. Other than EVOC, do you have any other               25   if I can find it.


                                                              Page 10                                                      Page 12
      1    specialized driving training?                                 1   BY MS. STEFFAN:
      2        A. No.                                                    2       Q. Just generally do you remember the subject
      3        Q. Are there any restrictions on your ability             3   of that lawsuit?
      4    to drive?                                                     4       A. Yes. The reporter had alleged that someone
      5        A. No.                                                    5   from an armored vehicle had shot them with some kind
      6        Q. Have you ever been convicted of a crime?               6   of projectile.
      7        A. No.                                                    7       Q. And do you recall whether you were alleged
      8        Q. Have you ever been prosecuted for a crime?             8   to have been in the armored vehicle or not?
      9        A. No.                                                    9       A. No, I was not alleged to have been in the
     10        Q. Have you ever been arrested?                          10   armored vehicle because I was not in any armored
     11        A. No.                                                   11   vehicle at that time.
     12        Q. Have you ever been a party to a civil                 12       Q. If you recall, what was the allegation with
     13    lawsuit?                                                     13   your connection with that lawsuit?
     14        A. Yes.                                                  14       A. I was the commander of the unit at that
     15        Q. What lawsuits?                                        15   time.
     16        A. Um, well, this one. And then a long time              16       Q. What was the unit that you were commanding?
     17    ago in '90 -- I want to say '96, '97 there was a             17       A. Mobile Reserve/SWAT.
     18    vehicle pursuit that I was involved in and there was         18       Q. With the St. Louis Metropolitan Police
     19    an injury when the suspect vehicle crashed, and a            19   Department?
     20    subsequent lawsuit there. And there was another              20       A. Yes.
     21    lawsuit when I was a patrolman in 2002 where a subject       21       Q. But an action that was alleged to have
     22    alleged excessive force. That went to federal court          22   occurred in St. Louis County?
     23    and they found in my favor. And those are the only           23       A. Correct.
     24    ones that come to mind.                                      24       Q. Did you testify as part of that lawsuit?
     25        Q. The second lawsuit you mentioned, would               25       A. In a deposition.



                                                                                                             3 (Pages 9 to 12)
                                               ALARIS LITIGATION SERVICES
    www.alaris.us                                 Phone: 1.800.280.3376                                      Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 4 of 50 PageID #: 1482
                                                  STEPHEN DODGE 1/15/2019

                                                           Page 13                                                           Page 15
      1        Q. You did not testify in court that you               1        Q. Did you have any other law enforcement
      2    recall?                                                    2   related positions during your employment with
      3        A. No.                                                 3   Metropolitan Police Department?
      4        Q. Do you recall the disposition of that               4        A. No.
      5    lawsuit?                                                   5        Q. According to this document you were
      6        A. To the best of my knowledge there was some          6   promoted to the rank of lieutenant in 2010; is that
      7    kind of settlement and then it required officers to do     7   right?
      8    some kind of training or something. And there might        8        A. Yes.
      9    have been a monetary sum paid out, but I'm -- I think      9        Q. And first you were assigned to specific
     10    I just read that from a newspaper or something like       10   districts for a very short while and then transferred
     11    that. No one actually informed me.                        11   to Special Ops; is that right?
     12        Q. Do you recall the names of the Plaintiffs          12        A. Um, yeah, about two years. Two years in
     13    in the lawsuit?                                           13   District Four.
     14        A. No. I'd recognize them if I heard them,            14        Q. Okay. Were you with the Second District as
     15    but I don't remember them off the top of my head.         15   a lieutenant?
     16        Q. I'm going to ask you a few questions about         16        A. No. I was at the Second District as a
     17    your employment history with the St. Louis                17   sergeant. So I got promoted out of the Second
     18    Metropolitan Police Department. I understand you now      18   District. Yeah, I see it's in there twice. I'm not
     19    no longer work for that police department; is that        19   sure.
     20    right?                                                    20        Q. Okay. So when you were promoted to
     21        A. That's correct.                                    21   lieutenant you moved to the Fourth District for a
     22        Q. What is your current position?                     22   couple of years?
     23        A. Chief of Police for the City of Sunset             23        A. Yes.
     24    Hills, Missouri.                                          24        Q. And then you moved to Special Ops?
     25        Q. When did you take that position?                   25        A. That is correct.


                                                           Page 14                                                           Page 16
       1        A. February of 2017.                                  1       Q. Is there a differences between what is
       2        Q. Until February of 2017 you worked at SLMPD?        2   listed here as Special Operations Team-CP and SWAT?
       3   Nothing in-between that and Sunset Hills; correct?         3       A. Yes, there is.
       4        A. Correct.                                           4       Q. What's the difference?
       5        Q. While I ask you questions about your               5       A. Special operations was more of a narcotics,
       6   employment history I'm going to hand you a document        6   gang type unit that was stationed out of Central
       7   you can look at.                                           7   Patrol Division and each area station had their own
       8             MS. STEFFAN: I'm marking this document as        8   Special Operations Team.
       9   Dodge Exhibit 1.                                           9       Q. So where this document says CP, that stands
      10             MR. WHEATON: Thank you.                         10   for Central Patrol?
      11             (Plaintiff Exhibit No. Dodge 1, SLMPD Work      11       A. Yes.
      12   History, was then marked for identification.)             12       Q. And how does SWAT differ from that
      13   BY MS. STEFFAN:                                           13   narcotics and gang related focus of Special Ops?
      14        Q. Have you seen this document before?               14       A. Well, SWAT is -- it's a completely
      15        A. Yes.                                              15   different unit in that it also has the tactical
      16        Q. What is it?                                       16   component too. I mean, we do do some street and that
      17        A. It's just a list of my assignments.               17   kind of thing, but it's also the tactical portion of
      18        Q. Does it look accurate to you?                     18   it, whether it's executing search warrants, responding
      19        A. Yes.                                              19   to barricade subjects, hostage situations, civil
      20        Q. And it's true that you began work with the        20   disturbances, that kind of thing.
      21   police department in 1994?                                21       Q. For a layman, what is the tactical
      22        A. Correct.                                          22   component or what do you mean when you say tactical?
      23        Q. And you were there continuously until 2017;       23       A. Tactical component means just the
      24   is that right?                                            24   specialized, officers with specialized training using
      25        A. That's correct.                                   25   specialized equipment to deal with heightened threats



                                                                                                              4 (Pages 13 to 16)
                                                ALARIS LITIGATION SERVICES
    www.alaris.us                                  Phone: 1.800.280.3376                                      Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 5 of 50 PageID #: 1483
                                                     STEPHEN DODGE 1/15/2019

                                                               Page 17                                                             Page 19
      1    that involve armed subjects who might be in a                  1       Q. Have you ever been a member of a unit
      2    barricaded building wanted for a serious crime, who            2   called the Civil Disobedience Team?
      3    may have taken someone hostage. So the SWAT Team gets          3       A. Yes.
      4    called in to assist on those kind of things that               4       Q. Do you recall when you were a member of
      5    require an extra level of equipment and training.              5   that team?
      6        Q. Without going into great detail, what kind              6       A. That was during my time in Mobile
      7    of extra specialized equipment is available to SWAT            7   Reserve/SWAT. Members of the Mobile Reserve/SWAT Team
      8    that would not be available to patrol officers?                8   are also part of the Civil Disobedience Team.
      9        A. You know, special ballistic protection,                 9       Q. It is a secondary kind of assignment?
     10    helmets, higher protection vests, carbine rifles, an          10       A. Just one more hat that they wore, so to
     11    armored vehicle, different munitions.                         11   speak.
     12        Q. You also mentioned that members of SWAT                12       Q. Members of CDT could come from any other
     13    have specialized training; is that correct?                   13   unit; is that true?
     14        A. That is correct.                                       14       A. Yes. Yes. Yeah, they were from all around
     15        Q. What types of specialized training do SWAT             15   the department.
     16    members undergo?                                              16       Q. But every member of SWAT is also a CDT
     17        A. Well, they initially will undergo two weeks            17   member?
     18    of SWAT training, SWAT 1 and SWAT 2 training, that all        18       A. Correct. Yes.
     19    officers are required to go through before you get on         19       Q. What type of training does an officer get
     20    to SWAT.                                                      20   to become a part of CDT?
     21        Q. Is moving from Special Ops to SWAT a                   21       A. Well, I've been through probably hundreds
     22    promotion?                                                    22   of hours of training for CDT in my career, but the
     23        A. No.                                                    23   main gist of it surrounds chemical munitions and line
     24        Q. It's a lateral move?                                   24   formations and movements within the line formations.
     25        A. Yes.                                                   25       Q. Anything else that is a major component of


                                                               Page 18                                                             Page 20
       1        Q. For you was it a voluntary move? You                   1   CDT training?
       2   wanted to move from Special Ops to SWAT?                       2        A. No. That's about it. I mean, there's some
       3        A. I was asked to do it and I said yes.                   3   legal -- I guess there's some legal components to it
       4        Q. It looks like on this document your title              4   as well. But, yeah, most of all it's just line
       5   changed in 2013 from lieutenant to police lieutenant.          5   formations, moving crowds and the use of chemical
       6   Those might be the same thing. I just wanted to make           6   munitions.
       7   sure.                                                          7        Q. When you say line formations, that's
       8        A. Yeah, it is. That's the same thing.                    8   officers forming a line?
       9        Q. In February of 2016 you transferred away               9        A. Correct. A skirmish line.
      10   from SWAT and into the Fourth District; is that right?        10        Q. Were you a CDT commander?
      11        A. That's correct.                                       11        A. Yeah, I guess technically I guess I was. I
      12        Q. Where is the Fourth District, just roughly?           12   was in charge of the CDT Team since I was commander of
      13        A. Downtown area.                                        13   the SWAT Team, so, yes.
      14        Q. That too was a lateral move; is that right?           14        Q. During the time you were a member of CDT
      15        A. Yes.                                                  15   how big was it, how many officers?
      16        Q. Was it something you wanted to do?                    16        A. It varied. I think CDT first got its real
      17        A. Um, no.                                               17   big push when the AG form was coming. And I want to
      18        Q. It was involuntary?                                   18   say that would have been in 2001. They had had
      19        A. It's just I go where I'm told.                        19   problems, I believe, in Seattle and so they wanted to
      20        Q. Where this document says service                      20   increase the amount of officers to be prepared when
      21   retirement, that means that you are leaving SLMPD; is         21   the AG form came here to St. Louis. So I want to say
      22   that right?                                                   22   at that point it was probably up over around 100,
      23        A. That was my last day, yes, on the SLMPD.              23   maybe more, including SWAT officers. And that's when
      24        Q. That's when you moved to Sunset Hills?                24   they redid the team and got more training and
      25        A. Correct.                                              25   equipment and that kind of thing.



                                                                                                                5 (Pages 17 to 20)
                                                   ALARIS LITIGATION SERVICES
    www.alaris.us                                     Phone: 1.800.280.3376                                        Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 6 of 50 PageID #: 1484
                                                     STEPHEN DODGE 1/15/2019

                                                            Page 21                                                        Page 23
       1       Q. You said the membership was variable in              1       Q. And it appears that was for one day?
       2   number. Did it remain around 100?                           2       A. Correct.
       3       A. I can't remember. I don't have the                   3       Q. Do you recall what you were suspended for?
       4   paperwork.                                                  4       A. Yes.
       5       Q. I think you said that CDT got a push when            5       Q. What were you suspended for?
       6   the AG form was coming. Did it exist before that?           6       A. For a car accident. I was responding to a
       7       A. Not really. I think before that it was               7   child struck. A vehicle had run a stop sign in front
       8   strictly Mobile Reserve.                                    8   of me which caused me to swerve and run up into a yard
       9       Q. Got it. Do you know where the name came              9   that had some metal poles sticking out of it, so it
      10   from for CDT?                                              10   was a violation of driving policy, since I did not
      11       A. Civil Disobedience Team? No idea.                   11   come to a stop before I ran through the stop sign.
      12       Q. You've mentioned that two major components          12       Q. That's the only suspension that you recall?
      13   of the CDT training were line formations and the use       13       A. Yes. That's the only suspension I've had.
      14   of chemical munitions; is that right?                      14       Q. Were you ever docked pay or benefits as a
      15       A. That's correct.                                     15   penalty?
      16       Q. What did you learn about the use of                 16       A. No, other than that. I mean, I think they
      17   chemical munitions?                                        17   dock you a day's pay for that.
      18       A. I mean, that's a pretty broad, I mean,              18       Q. Did you ever receive a reprimand?
      19   broad, broad, question. I mean, it's like, I guess to      19       A. No. Um, hold on. Check that. Because I
      20   sum it up, the various types there are; you know, what     20   think maybe on a car accident I might have received a
      21   their capabilities are; when it's appropriate to use       21   reprimand.
      22   them, when it's not appropriate to use them.               22       Q. A different car accident?
      23       Q. When you took CDT training, was that as a           23       A. Yes.
      24   patrol officer or as a higher ranking position?            24       Q. You might have received a written
      25       A. It was as a patrol officer. And then at             25   reprimand?


                                                           Page 22                                                         Page 24
      1    one point the Mobile Reserve/SWAT was in charge of          1         A. I can't remember if it was written or oral.
      2    actually providing the training. We were the                2   I can't remember whether -- I think it was a
      3    instructors to the officers. And we'd meet, I think         3   written reprimand -- uh. Whatever you get for your
      4    it was quarterly that we'd do training.                     4   first car accident, chargeable car accident.
      5        Q. You personally were a trainer?                       5         Q. Were you ever told that you needed to
      6        A. I did for a short while when I was a                 6   undergo counseling on a policy or retraining on a
      7    sergeant, yeah. When I was a sergeant, I did.               7   policy of the department?
      8        Q. So that would have been between 2005 and             8         A. No.
      9    2009?                                                       9         Q. Do you know if anyone filed a civilian
     10        A. No. It would have been when I was a                 10   complaint against you while you were with the St.
     11    sergeant on the Mobile Reserve Unit, which would have      11   Louis Metropolitan Police Department?
     12    been, I want to say, from 2007 to 2009, so a couple        12         A. Have any civilians filed a complaint on me?
     13    years.                                                     13   Yes.
     14        Q. I'm going to ask you some questions about           14         Q. Do you know how many times?
     15    your disciplinary history at the Metropolitan Police       15         A. I don't.
     16    Department. Were you ever demoted?                         16         Q. Thinking back to the most recent civilian
     17        A. No.                                                 17   complaint you recall, when was that?
     18        Q. Were you ever assigned to administrative            18         A. The last one I can remember would have
     19    duties as a penalty for something you'd done?              19   been -- I can't remember if it was me or if I was with
     20        A. No.                                                 20   a group and I was a witness. Probably in 2000 and --
     21        Q. Were you ever suspended?                            21   I would have been a sergeant. 2005 maybe.
     22        A. I believe one time.                                 22         Q. Do you recall why?
     23        Q. When was that?                                      23         A. It was some subjects we found with some
     24        A. Um, if you look on here, it would have been         24   narcotics in O'Fallon. And I can't remember the gist
     25    11/19 of 1999.                                             25   of the complaint, but they didn't like the way it was



                                                                                                            6 (Pages 21 to 24)
                                               ALARIS LITIGATION SERVICES
    www.alaris.us                                 Phone: 1.800.280.3376                                      Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 7 of 50 PageID #: 1485
                                                  STEPHEN DODGE 1/15/2019

                                                          Page 25                                                            Page 27
      1   handled by us.                                             1   that, but just to clarify, do you know whether any
      2       Q. I'm sorry. O'Fallon, Missouri?                      2   other officer filed an employee misconduct report on
      3       A. I'm sorry. O'Fallon Place Apartments.               3   you while you were at SLMPD?
      4       Q. You don't recall any civilian complaints            4        A. No.
      5   that occurred that were filed between 2005 and the end     5        Q. Have you ever filed an employee misconduct
      6   of your tenure at SLMPD?                                   6   report on another officer?
      7       A. No.                                                 7        A. As a supervisor, yes.
      8       Q. Thinking back to the 2005 civilian                  8        Q. How many times?
      9   complaint, what was the outcome in that investigation?     9        A. Um, I think maybe once or twice.
     10       A. To the best of my knowledge it was not             10        Q. And just approximately when was that?
     11   sustained.                                                11        A. It's been a while. I think the one was as
     12       Q. Were you ever reviewed for using force a           12   a lieutenant when I was in the Fourth District, so I
     13   certain number of times in a certain period of time?      13   would say that would have been around 2011 or so.
     14       A. No.                                                14        Q. Did you ever file an employee misconduct
     15       Q. My understanding is the department, at             15   report when you were a lieutenant with SWAT/Mobile
     16   least at some point, had a policy of reviewing an         16   Reserve?
     17   officer's uses of force if they were close enough         17        A. I can't remember.
     18   together in a certain period of time?                     18        Q. And very generally thinking back to the
     19       A. Yes.                                               19   employee misconduct report you described from
     20       Q. Is that correct?                                   20   approximately 2011, what was the subject of that
     21       A. Yes.                                               21   report?
     22       Q. When you left SLMPD was that still the             22        A. One officer had come to me stating that
     23   policy to your understanding?                             23   another officer while searching -- she was a female
     24       A. Yes.                                               24   officer and she had asked this male officer to help
     25       Q. And was that the policy throughout your            25   her conduct a search, that he was attempting to assist


                                                          Page 26                                                            Page 28
      1   tenure there?                                              1   the prisoner in concealing narcotics that he had found
      2       A. I mean, as a sergeant and a lieutenant I            2   on him.
      3   remember it, yes.                                          3        Q. Have you ever filed an EMR related to
      4       Q. Do you know if anyone ever filed an                 4   excessive force?
      5   employee misconduct report on you?                         5       A. I can't remember. I may have. Nothing
      6       A. A fellow employee?                                  6   strikes me though.
      7       Q. Either a fellow employee or a civilian?             7           I take that back. I don't know if I wrote
      8       A. I mean -- okay. Is there something                  8   it or I just reported it.
      9   different from this than what the other complaint was      9        Q. You recall one circumstance where you might
     10   or is this the same question?                             10   have done that?
     11       Q. My understanding is a person who wants to          11       A. Yes. I was a sergeant in the Sixth
     12   complain about an officer can do that either through      12   District where a prisoner complained that one of our
     13   an employee misconduct report or some other way. So I     13   officers had flicked a lit cigarette at him, so I
     14   don't know. That's my question.                           14   contacted Internal Affairs immediately and reported
     15       A. I consider them to be the same.                    15   the incident.
     16       Q. Okay.                                              16        Q. Other than that incident, do you recall any
     17       A. So, I mean, it would be referred to my             17   other times when you contacted Internal Affairs about
     18   earlier question. Yes.                                    18   a possible unreasonable use of force?
     19       Q. That was an employee misconduct report, to         19       A. No.
     20   your understanding?                                       20        Q. Are you familiar with an organization
     21       A. Yeah. That's the same -- I understand that         21   called the St. Louis Police Officers Association?
     22   to be the same thing as you had asked me earlier. Any     22       A. Yes.
     23   kind of complaint. We call them complaints. Has           23        Q. Were you a member when you were working at
     24   anyone ever filed a complaint on you kind of thing.       24   SLMPD?
     25       Q. Got it. So you may have already answered           25       A. Yes, I was.



                                                                                                         7 (Pages 25 to 28)
                                              ALARIS LITIGATION SERVICES
    www.alaris.us                                Phone: 1.800.280.3376                                       Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 8 of 50 PageID #: 1486
                                                     STEPHEN DODGE 1/15/2019

                                                             Page 29                                                           Page 31
      1           Q. Did you have any leadership roles?                 1        A. Um, just stuff in like -- like that form
      2       A. No.                                                    2   right there, Exhibit 1.
      3           Q. Are you familiar with an organization              3        Q. Other than the Exhibit 1 -- (attorney did
      4   called the Ethical Society of Police?                         4   not finish question.)
      5       A. Yes.                                                   5        A. PeopleSoft, stuff from PeopleSoft.
      6           Q. Were you a member of it while you were at          6        Q. What is PeopleSoft?
      7   SLMPD?                                                        7        A. I think that's where this was procured
      8       A. No.                                                    8   from. PeopleSoft was kind of our human resources
      9           Q. Do you know whether you can be a member of         9   document where you document your hours and it lists
     10   both?                                                        10   your assignments and that kind of thing.
     11       A. Um, I believe so, yes.                                11        Q. Gotcha. Does PeopleSoft have the -- let me
     12             (Plaintiff Exhibit No. Dodge 2, Unit File,         12   back up. PeopleSoft is a piece of software that's on
     13   was then marked for identification.)                         13   the computer?
     14           Q. I'm going to hand you another document.           14        A. Correct.
     15   I've marked this as Dodge Exhibit 2. Have you ever           15        Q. And that is where you would document the
     16   seen this document before?                                   16   times you come to work and leave work?
     17       A. No.                                                   17        A. Correct.
     18           Q. Do you see on the first page where it says        18        Q. Does PeopleSoft also have other records
     19   Unit File?                                                   19   about your work in it or just your hours?
     20       A. Yes.                                                  20        A. It has work assignments and that kind of
     21           Q. Do you know what a unit file is?                  21   thing.
     22       A. I guess it's my personnel file.                       22        Q. In more detail than what we see here in
     23           Q. That is my understanding.                         23   Exhibit 1 or is it a printout like we see?
     24       A. Okay.                                                 24        A. Well, there's a printout. There's a long
     25           Q. Or at least perhaps a portion of it.              25   printout that has all your training and stuff listed


                                                             Page 30                                                           Page 32
      1       A. Okay.                                                  1   on it.
      2           Q. Have you ever seen another officer's unit          2            (Plaintiff Exhibit No. Dodge 3, Course
      3   file?                                                         3   Entries, was then marked for identification.)
      4       A. I guess at some point in time I probably               4         Q. That is a good segue. Let me hand you a
      5   have.                                                         5   third document.
      6           Q. So if you want to take a second and page           6            What you've just mentioned might be
      7   through it, I understand that you are saying you've           7   viewable in PeopleSoft that has a list of your
      8   never seen this unit file before; correct?                    8   training.
      9       A. I've never looked at my unit file or my                9         A. Exactly.
     10   personnel file before, no, I haven't.                        10         Q. Is this what you were referring to?
     11           Q. Okay. As you are paging through it, do you        11         A. Yes. Yes. This is what I was referring
     12   see documents do you recognize and just did not know         12   to.
     13   were part of your unit file or have you not seen             13         Q. And just for the record, you are referring
     14   documents like these before?                                 14   to what I've marked as Dodge Exhibit 3.
     15       A. I mean, I've certainly entered department             15            Just to clarify, this is a list of your
     16   memos. Now whether I've seen these specific ones,            16   training; is that right?
     17   it's possible. It's just been a long time.                   17         A. Yes.
     18             MR. WHEATON: I just want to point out for          18         Q. This one is a lot shorter than what I just
     19   the record you've asked him to thumb through it. It's        19   handed you. Does it look accurate to you?
     20   approximately 180 pages, so.                                 20         A. It does. Although, I can tell you that not
     21             MS. STEFFAN: It is a long document.                21   initially all the training I've had would be on here
     22   BY MS. STEFFAN:                                              22   because I have taken some training before that has not
     23           Q. Have you seen other things from SLMPD that        23   been listed on here, for whatever clerical reason.
     24   you would consider to be part of your personnel              24         Q. You have anticipated my question. Why are
     25   record?                                                      25   things listed on here sometimes but not always?



                                                                                                             8 (Pages 29 to 32)
                                                  ALARIS LITIGATION SERVICES
    www.alaris.us                                    Phone: 1.800.280.3376                                       Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 9 of 50 PageID #: 1487
                                              STEPHEN DODGE 1/15/2019

                                                      Page 33                                                               Page 35
       1        A. Just because of human error.                      1          Q. Okay. I'd like you to look at the training
       2        Q. Do you think there is a lot missing from          2   that you took on April 18th of 2015. This is still on
       3   this document or just a few things?                       3   the first page about ten lines down. Do you see where
       4           MR. WHEATON: Objection. Calls for                 4   it lists a training called 2015 Leader Symposium?
       5   speculation.                                              5          A. Yes.
       6        A. It's hard to tell. I couldn't say.                6          Q. Do you recall what that training covered?
       7   BY MS. STEFFAN:                                           7          A. Yes. That was something Chief Dotson had
       8        Q. You don't recall how much training you went       8   put on out at Ameren. And that was, I want to say, a
       9   to that's not on this list?                               9   day or a half a day.
      10        A. I've been through a lot, a lot of training,      10          Q. Generally what was it about?
      11   and I don't actually remember every piece of training    11          A. Just leadership stuff, how to be a good
      12   compared to what's on here. I would say probably the     12   leader, that type of thing.
      13   majority, but, yeah, there could be good chunks that     13          Q. Looking at the training that you took on
      14   are not on here as well.                                 14   December 23, 2014, do you see where it says 2014
      15        Q. Okay. I'd like to direct your attention to       15   Non-Biased Policing?
      16   a couple of specific courses that you took fairly        16          A. Yes.
      17   recently in the last few years.                          17          Q. Do you recall that training?
      18           If you look at the third line in September       18          A. Yes. That's our -- I believe at the time
      19   27th, 2016.                                              19   it was an annual racial profiling training class.
      20           MR. WHEATON: I'm sorry. What page?               20          Q. Do you recall how long it was?
      21           MS. STEFFAN: On the first page.                  21          A. I want to say four -- either four or eight
      22   BY MS. STEFFAN:                                          22   hours. I can't remember which.
      23        Q. Do you see a course called ICS 100b?             23          Q. Looking a few lines down to the training
      24        A. Yes.                                             24   from October 2nd, 2014, do you see a training called
      25        Q. Do you know what that refers to?                 25   Lessons of Ferguson?


                                                      Page 34                                                               Page 36
       1         A. I believe it's incident command training.        1       A. Yes.
       2         Q. What is covered in incident command              2       Q. Do you recall that training?
       3   training generally?                                       3       A. I don't.
       4         A. Um, basically responses to critical              4       Q. Officers are required to undergo a certain
       5   incidents.                                                5   amount of training per year at SLMPD; is that right?
       6         Q. What is a critical incident?                     6       A. Yes, proposed. And I believe it's over a
       7         A. It could be anything from a natural              7   three-year cycle. It may have changed, but I thought
       8   disaster to a hostage situation to a fire to a hazmat.    8   it was over a three-year cycle. Actually, it did
       9   That's a big one. To a civil unrest, to a bunch of        9   change. I think it is now a yearly cycle you're
      10   different things.                                        10   required. And that just changed two or three years
      11         Q. Tell me again what you said ICS stands for.     11   ago.
      12   Incident command?                                        12       Q. Is it the same for Sunset Hills?
      13         A. Yeah. I don't know what that -- I think         13       A. Yeah, it's the same.
      14   it's -- I think this is what it is. Incident Command     14       Q. Because that's set by the post commission?
      15   System maybe.                                            15       A. Correct. At the time it was, I think, over
      16         Q. All right. Is it for people who are going       16   a two or three-year cycle and then they recently
      17   to be an incident commander?                             17   changed it two years ago, two or three years ago.
      18         A. I think it can be for anybody. I think          18       Q. Do you know what the requirements were when
      19   everybody goes through it at some point in time. It's    19   it was a three-year cycle?
      20   not just for commanders.                                 20       A. They had different disciplines and you were
      21         Q. Okay. Are the trainings that are listed in      21   required to have so many total hours. You know, like
      22   this document typically more or less than one day or     22   interpersonal skills, firearms training. I can't
      23   is it not clear?                                         23   remember what the third one was. But under each
      24         A. Most training is one day, but there are         24   discipline you were required to have so many hours per
      25   some trainings that are more than one day.               25   discipline.



                                                                                                          9 (Pages 33 to 36)
                                            ALARIS LITIGATION SERVICES
    www.alaris.us                              Phone: 1.800.280.3376                                         Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 10 of 50 PageID #: 1488
                                                    STEPHEN DODGE 1/15/2019

                                                             Page 37                                                           Page 39
       1        Q. Do you know if there are the same or                 1        Q. Have you received any training about
       2   different training requirements for patrol officers          2   responding to protests?
       3   versus higher ranking officers?                              3        A. Yes.
       4        A. I believe they are the same for all police           4        Q. What do you include in that list of
       5   officers.                                                    5   training that you have received?
       6        Q. Did you comply with the training you were            6        A. I think that would be covered within civil
       7   required to get?                                             7   disobedience, when it goes from a peaceful protest to
       8        A. Yes.                                                 8   a civil disobedience encounter.
       9           And can I go back on the Lessons of                  9        Q. When you were a member of SLMPD did you
      10   Ferguson?                                                   10   have occasion to review the department's use of force
      11        Q. Sure.                                               11   policy?
      12        A. I believe we had a meeting with all the             12        A. Yes.
      13   various police departments involved in Ferguson. And        13        Q. It's my understanding all officers are
      14   I want to say it was headed by -- like Highway Patrol       14   required to do that once a month; is that right?
      15   was there, Chief Belmar was there and I remember it         15        A. That is correct.
      16   was almost like a debriefing of sorts. And I think          16        Q. And did you actually do that?
      17   that might be what that was.                                17        A. Yes.
      18           So it came out -- it's listed as training.          18        Q. What did that review entail?
      19   I thought it was more of like a debriefing kind of          19        A. Um, it entailed a test basically, a three
      20   thing. I think that might be what that was, just to         20   or four question test concerning the use of force
      21   go back and clarify that.                                   21   policy.
      22        Q. Fair to say it was multi-jurisdictional?            22        Q. Are the questions like hypotheticals like
      23        A. Yes.                                                23   what would you do in this circumstance or are they
      24        Q. Do you recall how long it was?                      24   something different than that?
      25        A. Two to four hours.                                  25        A. I think they were more along the lines of


                                                            Page 38                                                            Page 40
       1        Q. Who ran that debriefing?                             1   what the policy was, the actual policy itself.
       2        A. I want to say it was kind of a joint thing.          2       Q. My understanding is the test came through
       3   There might have been some -- um, I think the chiefs,        3   something called the Policy Acknowledgement System; is
       4   but there might have been -- yeah, pretty much ran it,       4   that right?
       5   if I recall.                                                 5       A. PAS, yes.
       6        Q. You didn't run the training?                         6       Q. Are the questions the same every month?
       7        A. No.                                                  7       A. I think they vary, but not a lot.
       8        Q. Or debriefing?                                       8       Q. To the best of your recollection, were
       9        A. No.                                                  9   there any changes to the use of force policy while you
      10        Q. You participated in it?                             10   were on SWAT/Mobile Reserve?
      11        A. Yes.                                                11       A. Um, at one point I think there was a -- I
      12        Q. Okay. Do you know if other SWAT officers            12   can't say for sure, but I thought there might have
      13   participated or would it have depended on whether they      13   been some stuff added after Ferguson relative to the
      14   responded to the Ferguson situation?                        14   use of chemical munitions, but I can't remember if
      15        A. My sergeants might have been there, but I           15   they put that on the general policy or not. I know
      16   can't say for sure. So I don't know what other SWAT         16   they added a policy concerning that after a decision
      17   personnel were there.                                       17   by the federal court. That was the change that I can
      18        Q. You were a member of CDT while you were on          18   think of.
      19   SWAT/Mobile Reserve; right?                                 19       Q. Do you recall what the changes were?
      20        A. Correct.                                            20       A. Just something to the effect of stuff,
      21        Q. What is your understanding of what civil            21   frankly, we were already doing. That is, giving
      22   disobedience means?                                         22   directions on where you wanted people to disperse and
      23        A. Civil disobedience is basically where a             23   that kind of thing; making several announcements to
      24   crowd forms in a certain location and acts in an            24   disperse and giving them directions, clearcut
      25   unlawful manner because of a certain cause.                 25   directions, where to go and that chemical munitions



                                                                                                           10 (Pages 37 to 40)
                                                 ALARIS LITIGATION SERVICES
    www.alaris.us                                   Phone: 1.800.280.3376                                      Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 11 of 50 PageID #: 1489
                                             STEPHEN DODGE 1/15/2019

                                                     Page 41                                                               Page 43
       1   could be used if they weren't followed.                  1       A. Correct.
       2        Q. Was that following an order in a case            2        Q. -- on August 19, 2015?
       3   called Templeton versus City of St. Louis, do you        3       A. Correct.
       4   recall?                                                  4        Q. And then you responded a second time after
       5        A. I believe so, yes.                               5   the protest began; is that correct?
       6        Q. Did you testify as part of that lawsuit?         6       A. That's correct.
       7        A. Yes, I did.                                      7        Q. As part of SWAT on both occasions; right?
       8        Q. Was everything you said during your              8       A. Yes.
       9   testimony truthful?                                      9        Q. So focusing on the second time you
      10        A. Yes.                                            10   responded to the Fountain Park neighborhood, do you
      11        Q. I'm going to direct your attention now to       11   recall what time you arrived there?
      12   the day most fully described in this case, which is     12       A. It was sometime late afternoon.
      13   August 19th of 2015.                                    13        Q. Who told you to go there?
      14           Are you aware that a police officer shot        14       A. Colonel Leyshock.
      15   and killed a civilian named Mansur Ball-Bey on          15        Q. Did Colonel Leyshock tell you why you were
      16   August 19th, 2015?                                      16   going there?
      17        A. Yes.                                            17       A. Just that there was a protest and people
      18        Q. Are you aware that there was a protest          18   were blocking the intersection of Page and Walton.
      19   after that?                                             19        Q. Do you recall whether you arrived by
      20        A. Yes.                                            20   yourself or with members of SWAT?
      21        Q. You were a lieutenant with SWAT at that         21       A. Members of the SWAT Team.
      22   time; is that right?                                    22        Q. Do you recall who you arrived with?
      23        A. Yes.                                            23       A. No. I mean, the SWAT Team.
      24        Q. Did you -- well, let me ask. If I use the       24        Q. You recall they were SWAT, but not the
      25   term the Fountain Park neighborhood are you familiar    25   specific people?


                                                     Page 42                                                               Page 44
       1   with that term?                                          1       A. I can remember a few of them, yes.
       2        A. Yes, I am.                                       2       Q. Who do you recall?
       3        Q. On August 19th, 2015, did you get deployed       3       A. Officer Coats, Officer Busso, Officer
       4   to the Fountain Park neighborhood?                       4   Wethington, Manasco, Seper, Mader, Frigerio, Zwilling,
       5        A. Yes.                                             5   Long, Joyner, Moore, Ron Allen. Those are the names
       6        Q. Do you recall what time of day you arrived?      6   that come to mind right now. There could be more.
       7        A. Now this is specific to the protest, not to      7       Q. Were other units also responding to
       8   the search warrant during when Ball-Bey was shot;        8   Fountain Park at that time?
       9   correct? You're talking about when we responded for      9       A. There were a bunch of units there.
      10   the protest?                                            10       Q. Do you recall what other units were there?
      11        Q. Yeah. I should clarify.                         11       A. Um, I believe Anticrime was there, Special
      12        A. Because this would be the second time we        12   Operations and then a bunch of district personnel.
      13   responded. Because we were actually -- I was part of    13       Q. Do you recall what the first thing is that
      14   the team that made entry. And then we left and then     14   you did when you got to the Fountain Park neighborhood
      15   we were directed to come back. So just to clarify,      15   that afternoon?
      16   you're talking about the second time; correct?          16       A. I don't. I know at some point I talked to
      17        Q. Yes.                                            17   Colonel Leyshock and we pulled the BEAR up at one
      18        A. Okay.                                           18   point in time and then we were directed.
      19        Q. I'm going to be asking you questions about      19       Q. Just to be clear, when you say the BEAR,
      20   the response to the protest, not the execution of the   20   you're talking about the tactical vehicle?
      21   search warrant.                                         21       A. Correct.
      22        A. Gotcha.                                         22       Q. When you say you pulled it up, what does
      23        Q. So just for clarity's sake, you responded       23   that mean? Pulled it up from where?
      24   to the Fountain Park protest for the purpose of         24       A. Just drove up to where I guess they had a
      25   executing a search warrant early in the day --          25   line formed.



                                                                                                        11 (Pages 41 to 44)
                                           ALARIS LITIGATION SERVICES
    www.alaris.us                             Phone: 1.800.280.3376                                       Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 12 of 50 PageID #: 1490
                                                  STEPHEN DODGE 1/15/2019

                                                         Page 45                                                         Page 47
       1        Q. Would that be at Page and Walton?                 1       Q. Do you recall how long -- let me ask this.
       2        A. That would have been probably at Marcus and       2            You were staged near Page and Marcus as
       3   Page, somewhere in that area.                             3   well, you personally; is that right?
       4           (Plaintiff Exhibit No. Dodge 4, Google            4       A. Yes. Initially, yes.
       5   Earth Map, was then marked for identification.)           5       Q. Do you recall how long you were there?
       6        Q. I'm going to hand you another document            6       A. During -- can you get more specific?
       7   which we'll mark as Dodge Exhibit 4. Just for             7       Q. Sure. When you first arrived in the
       8   clarity's sake, the document that I've handed to you      8   Fountain Park neighborhood, the first place you went
       9   is a map printed out from Google Maps.                    9   was near Page and Marcus where the other police
      10            When we discuss the Fountain Park               10   officers were staged; is that right?
      11   neighborhood, is this roughly the area that you          11       A. Yes.
      12   recognize that to be?                                    12       Q. Do you recall how long you were in that
      13        A. Yes, it is.                                      13   location at that period?
      14        Q. And as I'm asking you questions you should       14       A. Specifically at Marcus and Page or in that
      15   feel free to refer to the map if it helps you talk       15   general area?
      16   about specific locations.                                16       Q. Um, either one.
      17            We had just talked about the BEAR being         17       A. I would say we were in that area for a
      18   pulled up to the Fountain Park neighborhood; is that     18   while. Three or four -- I mean, yeah, that general
      19   correct?                                                 19   area, we were there probably six or seven hours,
      20        A. Correct.                                         20   eight. Probably even longer than that. Eight or nine
      21        Q. And I think you said that that was near          21   hours.
      22   Page and Marcus; is that right?                          22       Q. And when you say in that general area, do
      23        A. Yes. That's where, I believe, everyone was       23   you mean the neighborhood as a whole?
      24   staged when we first arrived.                            24       A. Yeah. The neighborhood and in that area.
      25        Q. When you say everyone, you mean police           25   Because at one point we went down to Walton and Page.


                                                         Page 46                                                         Page 48
       1   officers, not the civilians; right?                       1   Or we went down to Walton and Page, we came back, we
       2       A. Correct.                                           2   went back down. We left. We went over to the school
       3       Q. When you use the term "staged", what does          3   there at Taylor and Page. And then we went back into
       4   that mean?                                                4   Bayard when the house got set on fire. So that
       5       A. Assembled. That just means that's where            5   general area right there, I can't remember exact time
       6   everyone is meeting.                                      6   period, but it was a while.
       7       Q. Who made the decision to pull the BEAR up          7       Q. That day were you traveling on foot or were
       8   to near Page and Marcus?                                  8   you in a vehicle?
       9       A. Um, everything was pretty much being               9       A. I was in my vehicle.
      10   directed by Chief Dotson at the time. So I can't         10       Q. Is that a cruiser of some kind?
      11   remember specifically who told me to pull it up there,   11       A. It's a -- it was a Tahoe. Unmarked, white
      12   but generally speaking, I mean, obviously whenever we    12   Tahoe.
      13   respond to potentially violent protests we will          13       Q. And you said, as you were describing your
      14   utilize the BEAR.                                        14   actions that day, "we" were moving around. Are you
      15       Q. Chief Dotson was there personally; right?         15   referring to members of SWAT when you say "we"?
      16       A. Yes.                                              16       A. I'm referring to -- yeah. Sometimes it was
      17       Q. And Colonel Leyshock as well?                     17   everybody, sometimes it was just the SWAT Team. For
      18       A. Correct.                                          18   instance, when they set the building on fire, it was
      19       Q. You were commanding SWAT on that day?             19   just the SWAT Team that went down there.
      20       A. Yes.                                              20       Q. You've described how long you were in that
      21       Q. Let me ask you this. How did the BEAR get         21   general area as something like eight or nine hours; is
      22   to that staging location near Page and Marcus?           22   that right?
      23       A. It was driven there from headquarters.            23       A. Yes.
      24       Q. By a SWAT Team member?                            24       Q. Do you recall how long you were at that
      25       A. Yes.                                              25   specific location of near Page and Marcus?



                                                                                                       12 (Pages 45 to 48)
                                                 ALARIS LITIGATION SERVICES
    www.alaris.us                                   Phone: 1.800.280.3376                                  Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 13 of 50 PageID #: 1491
                                                  STEPHEN DODGE 1/15/2019

                                                          Page 49                                                         Page 51
       1        A. Well, again, we were there. We went up to         1         Q. Okay. And so that I understand, the BEAR
       2   Page and Walton and then we came back.                    2   moved up twice, is what you're saying? It moved up
       3            So you're talking about the total time at        3   once and then it moved back and then it moved up
       4   Marcus and Page between the times we left and came        4   again --
       5   back, the total amount, or just the first time we were    5         A. Yes.
       6   there?                                                    6         Q. -- and then it moved back again?
       7        Q. Just the first time you were there before         7         A. Yes.
       8   you left that location?                                   8         Q. Okay. Were you ever stationed on or in the
       9        A. I don't. I'd be guessing.                         9   BEAR?
      10        Q. You testified earlier that the BEAR was          10         A. Our BEAR, no.
      11   pulled up to the Fountain Park neighborhood from         11         Q. You clarified not our BEAR. You were on
      12   headquarters; is that right?                             12   the St. Clair tactical vehicle?
      13        A. Yes.                                             13         A. Yes, I was.
      14        Q. How long after you arrived in the Fountain       14         Q. If you recall, when did that vehicle arrive
      15   Park neighborhood was the BEAR pulled up there?          15   at the scene?
      16        A. I think we got there at the same -- pretty       16         A. Um, that vehicle arrived a little bit
      17   much the same time. I think we went down there as a      17   later, maybe an hour or so after we got down there, at
      18   unit.                                                    18   my request.
      19        Q. Got it. Was the BEAR sort of traveling           19         Q. And did it go to that location near Page
      20   around, like you were traveling around in your Tahoe?    20   and Marcus also?
      21        A. Did it -- traveling around, do you mean did      21         A. Yes.
      22   it drive from headquarters down to Page and Marcus?      22         Q. And there were officers from other
      23        Q. Yes. So you've already said that the BEAR        23   jurisdictions with that vehicle; correct?
      24   was driven from headquarters to Page and Marcus?         24         A. Yes. There were two officers from the
      25        A. Correct.                                         25   Illinois jurisdictions that were in the St. Clair


                                                          Page 50                                                         Page 52
       1       Q. And it went there and staged with the other        1   BEAR, BEAR Cat.
       2   officers; right?                                          2       Q. A BEAR Cat is somewhat smaller than a BEAR?
       3       A. Correct. Yes.                                      3       A. Yes.
       4       Q. After that point did it remain stationary          4       Q. You said that vehicle arrived at your
       5   near Page and Marcus for a long time or did it start      5   request; is that right?
       6   traveling around like you did in your Tahoe?              6       A. Yes.
       7       A. It was stationary there until we were given        7       Q. Why did you request for that vehicle to
       8   orders to move up. And then it came back and then it      8   come?
       9   moved up again. And then we left the area. And then       9       A. Um, because it's been my experience from
      10   we responded for the fire.                               10   the other protests that there's been a lot of gunfire
      11       Q. When you say "moved up", do you mean toward       11   associated with it. And so I wanted as much
      12   the west?                                                12   protection for my SWAT officers as possible. And the
      13       A. Correct.                                          13   second BEAR allowed us to protect my officers and also
      14       Q. So just so the record is clear, from near         14   to patrol the area at that time to ensure that
      15   Page and Marcus to near Page and Walton; is that         15   everyone had dispersed from the area.
      16   correct?                                                 16       Q. How did you envision that the second BEAR
      17       A. Correct.                                          17   would help protect your officers?
      18       Q. Okay. And you said we were given an order         18       A. It is a bullet resistant vehicle, so if
      19   to do that. Who gave that order?                         19   anyone were to shoot at it, anyone inside should be
      20            MR. WHEATON: Objection to form. It's vague      20   protected.
      21   as to timeframe.                                         21       Q. Were there St. Louis officers on that BEAR
      22       A. Chief Dotson, I believe. I can't remember         22   Cat?
      23   who specifically gave me the order, but I know Chief     23       A. Yes.
      24   Dotson was in charge of the scene.                       24       Q. Do you recall who?
      25   BY MS. STEFFAN:                                          25       A. Myself, the two St. Clair. I think Nick



                                                                                                       13 (Pages 49 to 52)
                                                ALARIS LITIGATION SERVICES
    www.alaris.us                                  Phone: 1.800.280.3376                                    Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 14 of 50 PageID #: 1492
                                              STEPHEN DODGE 1/15/2019

                                                      Page 53                                                                Page 55
       1   Manasco was in there, Brandon Moore and a couple          1   that correct?
       2   others I can't remember.                                  2       A. Yes.
       3        Q. When did you first become stationed on the        3       Q. When an officer is making a determination
       4   St. Clair BEAR Cat?                                       4   about whether a group has dispersed the area, what is
       5        A. Um, well, Chief Dodson had already given us       5   he or she looking for?
       6   the order to disperse the crowd. And so the BEAR, the     6       A. Well, they're looking for large groups of
       7   city BEAR, had driven through the crowd deploying         7   people who are leaving or who are restaging in another
       8   chemical munitions. And at that time is when the,         8   location.
       9   shortly thereafter -- while that was going on or          9       Q. I think we both used the term chemical
      10   shortly thereafter is when the St. Clair BEAR arrived.   10   munitions a few times during this deposition; correct?
      11        Q. When it arrived did you immediately get in       11       A. Yes.
      12   it?                                                      12       Q. That's a term you are familiar with?
      13        A. I don't know if it was right away or talked      13       A. Yes.
      14   to the team first or -- I can't remember the exact. I    14       Q. What does it mean to you?
      15   don't think I got in it right away, but fairly soon      15       A. It is a -- it's a munition that can either
      16   after it arrived.                                        16   be launched from a launcher or it can be hand-held.
      17        Q. I think you testified that you believed the      17   And it emits a smoke-type material that is a chemical
      18   BEAR Cat would help to protect your officers and also    18   irritant that people, you know, makes people
      19   patrol the area; is that correct?                        19   uncomfortable, makes their eyes tear up and makes them
      20        A. Yes.                                             20   want to get away from it, to leave the area.
      21        Q. When you got on the St. Clair BEAR Cat were      21       Q. Were chemical munitions deployed by St.
      22   you intending to patrol the area at that time?           22   Louis Metropolitan police officers on August 19, 2015,
      23        A. Yes.                                             23   in the Fountain Park neighborhood?
      24        Q. Where did you go?                                24       A. Yes.
      25        A. I directed, I believe, Sergeant Mayo, who        25       Q. Do you know where? And you should feel


                                                      Page 54                                                                Page 56
       1   was in the city BEAR, to patrol the area south of Page    1   free to refer to the map if it helps you.
       2   to ensure that the rioters had dispersed the area.        2       A. Yes. I would say in the areas of Bayard
       3   And we would patrol the north part to ensure that all     3   and Page, which was the initial distribution, up to
       4   the rioters had left the area. So he took south of        4   Euclid and Page. And I think that was the general
       5   Page and we were going to take north of Page.             5   area where chemical munitions were deployed.
       6        Q. You weren't driving the St. Clair BEAR Cat;       6       Q. When you were on the St. Clair BEAR Cat
       7   correct?                                                  7   patrolling the area north of Page did that BEAR Cat
       8        A. No.                                               8   deploy any chemical munitions?
       9        Q. That was a St. Clair officer who was doing        9       A. Yes, we did.
      10   that?                                                    10       Q. Where at?
      11        A. I think he's Belleville, but I know they're      11       A. The area of Bayard, around Bayard, between
      12   from St. Clair County, but not necessarily St. Clair     12   Bayard and Euclid on the north side of the street.
      13   County Sheriff's Department.                             13       Q. Was the vehicle still on Page Boulevard at
      14        Q. You took -- in the St. Clair BEAR Cat you        14   that time?
      15   took the north side of Page and Sergeant Mayo in the     15       A. Yes, it was.
      16   city BEAR took the south side of Page; is that           16       Q. Did the St. Clair BEAR Cat deploy any
      17   correct?                                                 17   chemical munitions while it was driving down any
      18        A. That's correct.                                  18   street other than Page?
      19        Q. And Sergeant Mayo was the highest ranking        19       A. I believe when we made a right turn on
      20   officer in the city BEAR at that time; is that           20   Euclid we may have deployed chemical munitions at that
      21   correct?                                                 21   point, too.
      22        A. Yes.                                             22       Q. And how about the city BEAR that was
      23        Q. What did you -- well, I think you just           23   patrolling the area south of Page? Do you know if
      24   said, you testified that you directed Sergeant Mayo to   24   that vehicle deployed chemical munitions anywhere
      25   ensure that the rioters had dispersed the area; is       25   other than while it was driving on Page Boulevard?



                                                                                                        14 (Pages 53 to 56)
                                            ALARIS LITIGATION SERVICES
    www.alaris.us                              Phone: 1.800.280.3376                                         Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 15 of 50 PageID #: 1493
                                                   STEPHEN DODGE 1/15/2019

                                                            Page 57                                                          Page 59
       1       A. Maybe. I think at some point, yeah. Maybe            1   disperse the crowd. And at that point I told them to
       2   when it made a left turn onto Euclid, right there on        2   disperse the crowd. And at that point it would have
       3   the corner, or when it -- I should say when it circled      3   been, I think, Officer Coats, who was on top of the
       4   around and came back the first time I believe it            4   BEAR, who initially deployed from the launcher.
       5   deployed, but that was still on Page though. So, no,        5       Q. The launcher sort of looks like a gun?
       6   I'm only aware of the ones on Page.                         6       A. Yes.
       7       Q. While you were on the St. Clair BEAR Cat             7       Q. But is capable of just deploying a chemical
       8   patrolling the area north of Page Boulevard were you        8   agent; is that right?
       9   in communication with the BEAR that was south of Page?      9       A. That's correct.
      10       A. I don't know if I communicated. I could             10       Q. Did the St. Clair BEAR Cat have launchers
      11   have.                                                      11   on board?
      12           Yeah, I would have communications with them        12       A. Yes, I believe so.
      13   if I needed to talk to them concerning something. I        13       Q. And that's what Officer Manasco used?
      14   don't know if I actually communicated with them during     14       A. Yes.
      15   that time though.                                          15       Q. Do you know if the city BEAR had multiple
      16       Q. If you had wished to communicate, how would         16   launchers on board or did Officer Coats have the only
      17   you have done that?                                        17   one?
      18       A. On the radio.                                       18       A. I am unaware.
      19       Q. And that's something you wore on your               19       Q. How many launchers does SWAT have or did it
      20   uniform?                                                   20   have at the time?
      21       A. Yes.                                                21       A. I want to say -- ah, do you want me to give
      22       Q. And your officers that were on the BEAR             22   you an estimate?
      23   patrolling the area south of Page Boulevard also had       23       Q. Just an estimate, yeah.
      24   radios on their uniforms?                                  24       A. I would say two multi-launchers and three
      25       A. Yes, they do.                                       25   or four single launchers.


                                                            Page 58                                                          Page 60
       1       Q. Did you personally deploy any chemical               1       Q. You'll have to explain. What's the
       2   munitions on August 19, 2015?                               2   difference between a multi and a single launcher?
       3       A. No.                                                  3       A. A single, you can only launch one at a time
       4       Q. You did see chemical munitions deployed              4   whereas the multi has almost like a cylinder that
       5   from the St. Clair BEAR Cat; correct?                       5   holds multiple cartridges and it rotates as you shoot.
       6       A. Yes.                                                 6       Q. I think earlier you had testified that
       7       Q. Who deployed those?                                  7   chemical munitions could be launched with a launcher
       8       A. I believe Nick Manasco.                              8   or thrown by hand; is that correct?
       9       Q. Anyone else?                                         9       A. Yes.
      10       A. No.                                                 10       Q. How do you make a decision about which is
      11       Q. And did you see the city BEAR deploy any            11   appropriate?
      12   chemical munitions?                                        12       A. Well, I mean, it's a tactical decision
      13       A. Yes.                                                13   based on obviously your distance to the crowd. If you
      14       Q. Do you know who deployed those?                     14   need to keep your distance from the crowd then you're
      15       A. The initial -- the first time we were told          15   more likely to use the launcher. If you are able to
      16   by Chief Dotson to disperse the crowd when the BEAR        16   get closer to the crowd, then the hand-helds are
      17   drove westbound on -- well, actually, check that.          17   better in terms of they disperse more of the tear gas.
      18           Before we even did that, we deployed a             18       Q. I believe what you testified earlier is
      19   pepper ball because we went up the use of force            19   that you told Sergeant Mayo to use the BEAR to patrol
      20   continuum. So we deployed the inert smoke, which was       20   the area south of Page Boulevard and to ensure that
      21   done, I believe, by Manasco or it could have been done     21   rioters were dispersed; is that right?
      22   by somebody else. But I know we deployed the inert         22       A. That's correct.
      23   smoke and then we deployed the pepper ball. And then       23       Q. How did you convey that instruction to him?
      24   they kept throwing bricks.                                 24       A. I told him -- I believe I told him that,
      25           At that point Chief Dotson told me to              25   after they had dispersed the crowd initially and then



                                                                                                        15 (Pages 57 to 60)
                                                 ALARIS LITIGATION SERVICES
    www.alaris.us                                   Phone: 1.800.280.3376                                    Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 16 of 50 PageID #: 1494
                                                  STEPHEN DODGE 1/15/2019

                                                              Page 61                                                            Page 63
       1   came back and met between Marcus and Walton, had a            1   gas dissipated come back out and resume throwing rocks
       2   conversation with him telling him that.                       2   and bricks and looting and that kind of thing.
       3       Q. And when you say that that conversation                3       Q. When you could see the people that you were
       4   occurred after they had dispersed the crowd initially,        4   concerned would come back, where were you? Were you
       5   when you say "they" you mean the BEAR when it had --          5   on Page Boulevard at that time?
       6   it had already traveled a circuit at that point?              6       A. I was on Page Boulevard, yes. Just -- Page
       7       A. It had already gone up to Euclid, deployed             7   near Walton, probably just a little bit down from
       8   gas at Bayard and at Euclid and then came back to             8   Walton.
       9   where we were, to where we were standing.                     9       Q. Do you know how many chemical munitions the
      10       Q. Okay. Who had told either Sergeant Mayo or            10   St. Clair BEAR Cat deployed?
      11   the other officers on the BEAR to make that first loop       11       A. I do not. It wasn't very many. Two or
      12   when it deployed gas the first time?                         12   three is a guess.
      13       A. I did.                                                13       Q. And how about the city BEAR, do you know
      14       Q. Okay.                                                 14   how many chemical munitions it deployed?
      15       A. Yeah.                                                 15       A. No.
      16       Q. So it was two times?                                  16           MR. WHEATON: It's been about an hour and a
      17       A. Yes. Yes. That was when Chief Dotson gave             17   half. I could use a quick break, if it's a good time.
      18   me the order to disperse the crowd. Then I told him          18           MS. STEFFAN: Sure. That's fine.
      19   go ahead or told, I believe it was him, and the people       19           (A short break was then taken.)
      20   in the BEAR, go ahead and deploy gas to disperse the         20   BY MS. STEFFAN:
      21   crowd.                                                       21       Q. Chief, do you know the Plaintiffs in this
      22       Q. So the first time you told that to Sergeant           22   case?
      23   Mayo you're sort of relaying an order from Chief             23       A. I do not.
      24   Dotson; is that right?                                       24       Q. I'm just going to run through their names
      25       A. Essentially, yeah. I mean, he asked me.               25   just to be clear. You don't know Sarah Molina?


                                                            Page 62                                                              Page 64
       1   Chief Dotson asked me what would I do to disperse the         1       A. No.
       2   crowd and I explained to him we're going to drive             2       Q. Christina Vogel?
       3   through the crowd and deploy the hand-helds in the            3       A. No.
       4   areas where the rioters are, the people throwing              4       Q. Peter Groce?
       5   bricks at us, to clear them out.                              5       A. No.
       6       Q. Okay. And then he said yes, go ahead and               6       Q. Could you pick any of them out of a crowd?
       7   do that, is that what you're saying?                          7       A. No.
       8       A. Yes.                                                   8       Q. Are you familiar with the term legal
       9       Q. Okay. And then the second time when you                9   observer?
      10   had a conversation with Sergeant Mayo, was that also         10       A. Yes.
      11   after you had talked with Chief Dotson or was that on        11       Q. What does it mean to you?
      12   your own initiative?                                         12       A. They are, I believe, part of the ACLU who
      13       A. About patrolling the area?                            13   wear the bright green hats, neon hats, who observe
      14       Q. Yeah.                                                 14   protests and civil disobedience events.
      15       A. That was on my own initiative.                        15       Q. Have you ever seen people wearing those
      16       Q. Okay.                                                 16   bright green hats out at protests?
      17       A. But that was still part of the original               17       A. Yes.
      18   order to make sure the crowd had dispersed.                  18       Q. Did you see people wearing bright green
      19       Q. Got it.                                               19   hats that you believed to be legal observers at the
      20       A. Because what I had observed were subjects             20   event on August 19th, 2015?
      21   were coming back after that initial deployment of tear       21       A. I believe so.
      22   gas. You could see people who were still off to the          22       Q. When you were on the St. Clair BEAR Cat
      23   side and weren't leaving. And so it was my concern           23   either on Page Boulevard or patrolling the area north
      24   that they weren't leaving, they were just going to           24   of Page Boulevard, were there other officers telling
      25   stage in behind the buildings, and then when the tear        25   you where people were, by radio?



                                                                                                             16 (Pages 61 to 64)
                                               ALARIS LITIGATION SERVICES
    www.alaris.us                                 Phone: 1.800.280.3376                                          Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 17 of 50 PageID #: 1495
                                                   STEPHEN DODGE 1/15/2019

                                                             Page 65                                                           Page 67
       1       A. No.                                                   1   indicated that it went south on Euclid.
       2       Q. You were just observing where people were;            2       Q. In the course of our discussion today when
       3   correct?                                                     3   you've been talking about chemical munitions I think
       4       A. Correct. If they did, I don't remember it.            4   you've mentioned smoke-like substances and tear gas;
       5   But generally speaking, no. We were on patrol                5   is that right?
       6   ourselves.                                                   6       A. Yeah. Same thing.
       7       Q. Where were you stationed on the BEAR Cat?             7       Q. Are there other kinds of chemical munitions
       8       A. On the passenger side.                                8   besides smoke and tear gas?
       9       Q. Like sitting in a seat up next to the                 9       A. Like a pepper ball, pepper spray.
      10   driver?                                                     10       Q. When we've been using the term chemical
      11       A. I don't think I was in the front seat. I             11   munition, does that include hand-held pepper spray or
      12   can't remember. I just remember being on the                12   mace to your understanding?
      13   passenger side. I think it was on the right side. I         13       A. Um, it can; although, generally I think
      14   don't know if I was in the front seat or not, but I         14   more in terms of chemical munitions in terms of SWAT
      15   know I was on the passenger side.                           15   is more of the canisters that we throw or, you know,
      16       Q. I assume you've ridden in the city BEAR              16   shot from a launcher, but, yeah, I guess technically
      17   before as well; is that correct?                            17   it could include general hand-held mace.
      18       A. Yes.                                                 18       Q. Were you wearing a body cam on August 19,
      19       Q. Thinking back to the times when you've been          19   2015?
      20   stationed on the city BEAR, have you been both on top       20       A. No.
      21   and in the inside part?                                     21       Q. To your knowledge was anyone on SWAT?
      22       A. Yes. I've been in the inside part and,               22       A. No.
      23   yes, I've gone to the top of the BEAR.                      23       Q. Do you know if the BEAR has video
      24       Q. If you're on the inside part and you want            24   capability?
      25   to see out of the BEAR, how do you do that?                 25       A. It does not.


                                                             Page 66                                                           Page 68
       1        A. There's windows. I believe there's windows           1       Q. How about the St. Clair BEAR Cat?
       2   on the side and there's also portals on the side.            2       A. Not that I know of.
       3         Q. Do you know if the city BEAR at the time it         3       Q. Do you know if the city BEAR has GPS
       4   was patrolling the area south of Page Boulevard ever         4   capability?
       5   went into Fountain Park proper, which if you look at         5       A. I am not aware of that.
       6   the map in front of you is the oval toward the bottom        6       Q. The St. Clair BEAR Cat, do you know if it
       7   of the page?                                                 7   has GPS capability?
       8        A. I have no direct knowledge of that.                  8       A. No idea.
       9         Q. Do you have indirect knowledge of it?               9       Q. Earlier in your testimony you mentioned a
      10        A. Yes. The accusation that was made here. I           10   federal court order that required police to tell
      11   believe it did head down that way because I was told        11   people how to disperse from an area; is that correct?
      12   it did.                                                     12       A. Yes.
      13         Q. Who were you told it did by?                       13       Q. Do you remember when that court order was
      14        A. In the lawsuit.                                     14   issued? Let me clarify.
      15         Q. Putting aside the allegations in the               15           Do you remember if it was before or after
      16   lawsuit -- (attorney did not finish question.)              16   the events that we've been talking about today on
      17        A. And I believe when we made a right, the             17   August 19th, 2015?
      18   BEAR made a left onto Euclid.                               18       A. It was before.
      19         Q. Okay.                                              19       Q. Thinking back to your experience on
      20        A. We made a right on Euclid to go north. The          20   August 19, 2015, and everything you know about how the
      21   BEAR, I believe, made a left to go south on Euclid.         21   police responded that day, do you believe that the
      22   Where it went from there I don't know, other than           22   requirements of that court order were complied with?
      23   what's been reported.                                       23       A. Absolutely. Many times over. Commands and
      24         Q. I understand.                                      24   directions to leave were given 20, 30 plus times.
      25        A. And in the After Action Report I believe it         25       Q. How were those directions given? Were they



                                                                                                          17 (Pages 65 to 68)
                                                ALARIS LITIGATION SERVICES
    www.alaris.us                                  Phone: 1.800.280.3376                                      Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 18 of 50 PageID #: 1496
                                                        STEPHEN DODGE 1/15/2019

                                                              Page 69                                                          Page 71
       1   verbally or over a P.A. system?                               1       A. Somewhat. I mean, we went to the school
       2       A. Over a P.A. system.                                    2   there near Taylor and Page.
       3        Q. Is that a P.A. system on the BEAR?                    3       Q. Is that Ranken?
       4       A. I think they were done by both. I think                4       A. Yeah, Ranken. Ranken. We were in their
       5   when we first got there they were giving commands over        5   parking lot.
       6   a P.A. system on a police vehicle and then we were            6       Q. How long were you in the Ranken parking lot
       7   giving them over the BEAR.                                    7   before you came back?
       8        Q. Did you give any of those directions?                 8       A. An hour or so, a couple hours maybe.
       9       A. I think I did when I got in the St. Clair              9   Probably an hour.
      10   BEAR. I believe I got on there and gave several              10       Q. How did you know to leave the first time
      11   directions as well to leave the area.                        11   and go to the Ranken parking lot?
      12        Q. So three different P.A. systems; is that             12       A. Well, I remember talking to Colonel O'Toole
      13   right?                                                       13   and I said -- I told -- I don't know if this had any
      14       A. Yes. Yes.                                             14   bearing on his decision, but I remember talking to
      15        Q. Do you recall what you said?                         15   Colonel O'Toole and saying, hey, based on what we've
      16       A. Yes. I said this is -- I can't remember my            16   dealt with in the past when it gets dark it could get
      17   exact words, but it was something to the effect of           17   very violent out here and we could get shot. So if
      18   "This is an unlawful assembly. Immediately disperse          18   we're not going to take any more actions to disperse
      19   the area. Go west on Page; north on Walton; north on         19   the crowd, I think for the officers' safety purposes
      20   Bayard; south on Walton. If you do not comply,               20   we need to get out of here.
      21   chemical munitions may be used." Something to that           21          And I don't know if that had any bearing on
      22   effect.                                                      22   his decision, but soon after that he said, all right,
      23        Q. You gave that order or that instruction              23   let's go. Then we left and went over to Ranken.
      24   over the P.A. on the St. Clair BEAR Cat; is that             24          But that was my concern when it got dark
      25   correct?                                                     25   because it's been my experience that's when the guns


                                                              Page 70                                                         Page 72
       1       A. I think so. Either there -- I can't                    1   start getting shot during these protests. And that
       2   remember for sure. I thought it was, but I know at            2   was my concern with the officers.
       3   one point we were there with a van too, but I don't           3         Q. When you were speaking to Colonel O'Toole
       4   know if it had a P.A. It was either from the van or           4   you said we should leave if we're not going to take
       5   the St. Clair BEAR.                                           5   any further actions to disperse the crowd; is that
       6       Q. And you heard other officers give similar              6   correct?
       7   instructions?                                                 7        A. Correct. If we're not going to clear the
       8       A. Yes. A lot.                                            8   crowd, then we need to get out of here.
       9       Q. I think a long time ago in your testimony              9         Q. Okay. How did you know to have stopped
      10   you mentioned that you left the Fountain Park                10   taking actions to disperse the crowd at that point?
      11   neighborhood altogether and came back when the car was       11           MR. WHEATON: Objection. Form.
      12   on fire or the house was on fire?                            12   BY MS. STEFFAN:
      13       A. Yeah. We were there to provide protection             13         Q. Do you understand what I'm asking?
      14   for the fire department because they were fighting a         14        A. Um, at that point we were directed by Sam
      15   vacant house fire.                                           15   Dotson, Chief Dotson, to stop dispersing the crowd.
      16       Q. Okay. Do you recall what time that was at?            16         Q. How did Chief Dotson convey that direction
      17       A. It was dark out. No, I don't remember the             17   to you?
      18   exact time. It was dark out. I mean, I could guess           18        A. Through Colonel Leyshock and Colonel
      19   say maybe 9, 10, 11:00, somewhere through there.             19   O'Toole, I believe.
      20       Q. Fair to say that it was late evening?                 20           And then at one point he had directed me to
      21       A. Maybe earlier. Actually, I'd take that --             21   call the BEAR back.
      22   you know, I would say 8 or 9:00.                             22         Q. And how did -- if I understand what you've
      23       Q. Okay. Before you returned to assist the               23   just said, Chief Dotson told Colonel Leyshock to tell
      24   fire department you had left the Fountain Park               24   you something; is that right?
      25   neighborhood altogether; is that correct?                    25        A. I believe so. I don't remember, to be



                                                                                                           18 (Pages 69 to 72)
                                                   ALARIS LITIGATION SERVICES
    www.alaris.us                                     Phone: 1.800.280.3376                                    Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 19 of 50 PageID #: 1497
                                              STEPHEN DODGE 1/15/2019

                                                      Page 73                                                       Page 75
       1   honest with you.                                          1   you when you got back there?
       2        Q. Yeah.                                             2        A. Apparently he had informed me that the
       3       A. I just remember at one point Chief Dotson          3   chief was upset because he didn't know that the St.
       4   had ordered me to call the BEAR out, the city BEAR        4   Clair BEAR had been requested.
       5   back, which was on patrol. He ordered me back and         5        Q. Anything else?
       6   then he told me to have the city BEAR come back.          6        A. That was the gist of his conversation with
       7        Q. Okay.                                             7   me.
       8       A. At that point we stopped dispersing any            8        Q. Did you talk to the chief directly?
       9   more of the crowd.                                        9        A. Soon after that.
      10        Q. At that time you were on the St. Clair BEAR      10        Q. What did the chief say?
      11   Cat north of Page and the city BEAR was on the south     11        A. He wanted me to call back the city BEAR
      12   side of Page; is that right?                             12   back to the scene.
      13       A. Yes.                                              13        Q. When you got back to Page and Marcus with
      14        Q. How did you tell the city BEAR that it           14   the St. Clair BEAR Cat, was the city BEAR already
      15   should come back?                                        15   there or it came back sometime later?
      16       A. By radio.                                         16        A. It came back a little bit later.
      17        Q. Okay. Is that how Colonel Leyshock               17        Q. It came back because you told it to come
      18   conveyed that order to you also, was by radio?           18   back?
      19       A. Yes. Colonel Leyshock got a hold of me on         19        A. Yes.
      20   the radio and told me to respond back to Marcus and      20        Q. Who did you tell on the BEAR that you
      21   Page.                                                    21   wanted it to come back?
      22        Q. Do you recall what channel you were using?       22        A. I don't recall. I think I just said -- I
      23       A. I do not.                                         23   don't recall my exact words or who they were to. It
      24        Q. Do you recall what channels are available        24   might have been Sergeant Mayo, I'm guessing.
      25   to you? My understanding is there's lots, but there      25        Q. Did you use a call sign on the radio?


                                                      Page 74                                                       Page 76
       1   are only a few that --                                    1        A. I don't know.
       2         A. There's a ton.                                   2        Q. Did you have a call sign?
       3         Q. -- the department uses regularly?                3        A. Yes.
       4         A. Yeah. There's several channels that are          4        Q. What was it?
       5   available to Mobile/SWAT, and actually the whole          5        A. 7100.
       6   department. They've got a ton of them on there.           6        Q. And did each individual officer stationed
       7         Q. Do you recall if -- I understand you don't       7   on the BEAR have their own call sign or does the
       8   recall what channels you were using or what channel       8   vehicle have a call sign?
       9   you were using, but do you recall whether Colonel         9        A. Well, it just depends. Because when we
      10   Leyshock's instruction to you and your instruction to    10   were on tactical operations, a lot of times we'll just
      11   the city BEAR were on the same channel or if you had     11   go by names. Each officer is issued a call sign, but
      12   to change channels in order to communicate with the      12   they're also issued a call sign with their partner.
      13   BEAR?                                                    13        Q. It seems confusing.
      14         A. I don't recall that.                            14        A. It can be.
      15         Q. Okay. And you did comply with that              15        Q. I have also heard on radio transmissions
      16   instruction; is that right?                              16   Cruiser 2, Cruiser 3. Are you familiar with terms
      17         A. Yes.                                            17   like that?
      18         Q. You went back to the Page and Marcus area?      18        A. Yes.
      19         A. Yes.                                            19        Q. If Cruiser 2 is used, do you know who that
      20         Q. And that's where you had the conversation       20   refers to?
      21   with Mr. O'Toole?                                        21        A. It's a colonel. I'm not sure which one.
      22         A. Um, at that point it was more with -- when      22   Cruiser 1 is the chief. Beyond that I can't remember
      23   I initially got back it was more with Colonel Leyshock   23   which cruiser is assigned to which colonel, but, yes.
      24   and then Chief Dotson.                                   24        Q. Fair to say if you refer to yourself as a
      25         Q. Got it. What did Colonel Leyshock say to        25   cruiser you are a pretty high ranking officer; is that


                                                                                                   19 (Pages 73 to 76)
                                            ALARIS LITIGATION SERVICES
    www.alaris.us                              Phone: 1.800.280.3376                                   Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 20 of 50 PageID #: 1498
                                                   STEPHEN DODGE 1/15/2019

                                                            Page 77                                                          Page 79
       1   fair?                                                       1   some inconsistencies in it and meant to make
       2       A. Yes.                                                 2   corrections, got caught up in some other stuff, it
       3       Q. How far do the cruiser numbers go?                   3   kind of got out of mind. I transferred from the unit
       4       A. How ever many colonels there are. I don't            4   and then left the department. And I never went back
       5   know how many they have right now. Four or five, who        5   and had them make the corrections, which is on me.
       6   knows.                                                      6        Q. So this is the first draft that you saw, is
       7       Q. Is it only the chief and colonels who use            7   what we have?
       8   that term?                                                  8       A. It's the only draft I saw and I did not
       9       A. Yes, other than the term for a cruiser is            9   make my corrections on this.
      10   also the paddy wagon too, which is kind of confusing       10        Q. But there are some inconsistencies in this
      11   there too, but, yes, generally speaking.                   11   document?
      12       Q. Any chance you would recall what Sergeant           12       A. Yes. Yes.
      13   Mayo's call sign was at the time?                          13        Q. Could you point them out?
      14       A. It would be either 7101, '02 or '03. I'm            14       A. Well, I mean, you know, I think the biggest
      15   not sure. One of those three though.                       15   thing it does here is we had two different times where
      16       Q. So 7100 as a category referred to SWAT?             16   we went down and deployed gas and I think this kind of
      17       A. Yeah, that's the Mobile Reserve/SWAT unit.          17   blends two of them into one, in reading it.
      18   And then all the numbers go from there.                    18           The other thing I noticed, it didn't have
      19       Q. Just to be clear, is there some difference          19   me in the -- I don't think it had me in the BEAR Cat,
      20   between Mobile Reserve and SWAT?                           20   which I was.
      21       A. It's the same unit. Kind of two different           21           Those are the ones that stick out the most.
      22   functions, but it's the same unit.                         22   But I think somehow, the best I can tell, it blended
      23            (Plaintiff Exhibit No. Dodge 5, After             23   two of them into one.
      24   Action Report, was then marked for identification.)        24        Q. Other than blending those two circuits into
      25       Q. Let me hand you a document. Earlier you             25   one and also not stating that you were on the St.


                                                            Page 78                                                          Page 80
       1   used the term After Action Report. Is this what you         1   Clair BEAR Cat, were there other inconsistencies that
       2   were referring to, what I've handed you as Dodge            2   you noted?
       3   Exhibit 5?                                                  3       A. Those were the two major ones or the
       4         A. Yes, it is.                                        4   biggest ones.
       5         Q. Have you seen the After Action Report              5       Q. Do you know what the process is for
       6   before?                                                     6   drafting an After Action Report?
       7         A. Yes.                                               7       A. Well, yeah. I instructed Nick Manasco,
       8         Q. Did you write it?                                  8   who's done our other previous After Action Reports, to
       9         A. I did not.                                         9   gather as much information and interview as many
      10         Q. Do you know who wrote it?                         10   people as you can and write the After Action Report to
      11         A. Nick Manasco.                                     11   the best of your ability. It's a very difficult
      12         Q. Did you contribute information to it?             12   process because we're not documenting the incident as
      13         A. Um, not much.                                     13   it's happening, so a lot of times you've got to do it
      14         Q. Do you recall contributing anything               14   from memory. And these are pretty chaotic situations,
      15   specifically?                                              15   so obviously mistakes can be made and not everything
      16         A. Nothing specifically, no.                         16   be included in it.
      17         Q. Do you remember when the first time you saw       17       Q. Did you -- well, you know that Officer
      18   it was?                                                    18   Manasco did in fact write the report; correct?
      19         A. Um, it would have been within, I would say,       19       A. He wrote this, yes.
      20   two or three weeks after the incident.                     20       Q. Do you know how he gathered information
      21         Q. Was it fully completed when you saw it the        21   from the report?
      22   first time?                                                22       A. Um, I believe just from interviewing other
      23         A. It was fully completed by the officer, yes.       23   members.
      24         Q. Did you have to review it also?                   24       Q. Of SWAT?
      25         A. I did review it. And I noticed there were         25       A. Yes.



                                                                                                          20 (Pages 77 to 80)
                                                ALARIS LITIGATION SERVICES
    www.alaris.us                                  Phone: 1.800.280.3376                                       Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 21 of 50 PageID #: 1499
                                                      STEPHEN DODGE 1/15/2019

                                                                 Page 81                                                  Page 83
       1       Q. Did he interview you?                                     1        A. I mean, soon after the incident.
       2       A. Um, I'm sure we talked about it at some                   2        Q. The same day or some other day?
       3   point in time, yeah, because I think we talked about             3        A. I mean, it was probably within the week
       4   when I was given the order, unless he observed it, to            4   afterwards.
       5   go ahead and deploy the first time from Chief Dotson.            5        Q. Does he have any training on report
       6       Q. And was that an interview?                                6   writing, to your knowledge?
       7       A. It wasn't a formal interview. I was just                  7        A. Through the department.
       8   telling him, hey, you know, this is what -- this is              8        Q. What kind of training through the
       9   the point. Because he was there too, so he might have            9   department?
      10   even observed that, to be honest with you, so. I                10        A. From the police academy. And he's probably
      11   don't really remember.                                          11   written a thousand police reports. And before this he
      12       Q. Do you know whether he had discussions with              12   did the After Action in Ferguson and on South Grand,
      13   other officers in order to collect information?                 13   so he's done two previous ones.
      14       A. I believe he would have, yes, but I don't                14        Q. For Spot (phonetic)?
      15   know. I wasn't there for any interviews that he                 15        A. Yes.
      16   conducted.                                                      16        Q. With those previous After Action Reports,
      17       Q. Do you know if Officer Manasco took notes                17   did you also review those?
      18   from your conversation with him?                                18        A. Yes.
      19       A. No. I'm unaware. I don't know either way.                19        Q. And were you able to fix things that you
      20       Q. You mentioned that it's difficult to write               20   thought were a problem?
      21   an After Action Report because officers are not                 21        A. Yes, those I was able to make corrections.
      22   documenting things as they happen and sometimes scenes          22        Q. Is there some kind of sign-off process?
      23   are chaotic; is that right?                                     23        A. For After Action Reports, no. It's
      24       A. Yeah. Long and chaotic, absolutely.                      24   basically an internal document that we use just to
      25       Q. Are you familiar with something called a                 25   document what we did, where we did it, that kind of


                                                                 Page 82                                                  Page 84
       1   Documentation Team?                                              1   thing.
       2        A. Yes.                                                     2        Q. Was there an After Action Review following
       3        Q. There was no Documentation Team for this                 3   this incident?
       4   event; is that correct?                                          4        A. Um, I don't remember.
       5        A. I don't know if they had one for the                     5        Q. This might be the same thing. I'm not
       6   initial response. That would have been separate from             6   sure. Was there a Critical Incident Review?
       7   us, what we were doing, but I did not have a                     7        A. I know we got together with some of the
       8   Documentation Team assigned to the SWAT Team for our             8   commanders and discussed this, yes. Yes, there was.
       9   gas deployments.                                                 9   Yes, there was. Either the next day or a couple of
      10        Q. Do you know if there was someone aboard the             10   days later we did get with -- I think it was the next
      11   city BEAR who was responsible for keeping track of              11   day. Several of the commanders got together and did
      12   where the BEAR was or what chemical munitions --                12   kind of a Critical Incident Review of what happened
      13        A. No.                                                     13   the day before.
      14        Q. -- were deployed or anything like that?                 14        Q. Where was that?
      15        A. No.                                                     15        A. Headquarters.
      16        Q. No, there was no one responsible or, no,                16        Q. And you said some of the commanders. Is
      17   you don't know?                                                 17   that commanders of different units?
      18        A. No, there was no single person responsible              18        A. I mean all of the commanders and probably
      19   counting every chemical munition and where it was.              19   some supervisors. I don't remember if the police
      20   There was no documentation person like that. Pretty             20   officers were there or not, but I think it was mostly
      21   much each officer is responsible for, to the best of            21   supervisors.
      22   their ability, remembering what they did and where              22        Q. How long did it last?
      23   they did it.                                                    23        A. A couple hours.
      24        Q. When did you direct Officer Manasco to                  24        Q. Who ran that?
      25   draft this report?                                              25        A. Chief Dotson and Colonel Leyshock.



                                                                                                          21 (Pages 81 to 84)
                                                    ALARIS LITIGATION SERVICES
    www.alaris.us                                      Phone: 1.800.280.3376                                  Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 22 of 50 PageID #: 1500
                                                   STEPHEN DODGE 1/15/2019

                                                             Page 85                                                         Page 87
       1       Q. Were you required to attend?                          1       Q. You said you also went over what you had
       2       A. Yes.                                                  2   done and discussed whether or not there were things
       3       Q. Who else was there?                                   3   you could have done better; is that right?
       4       A. Those are the two I remember the most. I              4       A. Yes.
       5   think Captain Deeba was there and Major -- I can't           5       Q. What was your take away as far as things
       6   remember if Major Cagle was there maybe. And a bunch         6   that you could have done better?
       7   of the other commanders were there at the scene, I           7       A. Well, where we were staged wasn't very good
       8   believe.                                                     8   because the wind was blowing in our face, so when we
       9       Q. Is it fair to say it was a dozen people or            9   deployed the tear gas, a lot of the policemen were
      10   less?                                                       10   taking in the tear gas. And they didn't have their
      11       A. Um, it could have been more. I just                  11   CDT equipment or their gas masks. So that was one
      12   remember that part of it.                                   12   takeaway of something we could have done better.
      13       Q. What was the goal of that review?                    13       Q. Anything else?
      14       A. Just to go over what we did the day before           14       A. Nothing that I can recall.
      15   and learn from it and prepare, actually, because we         15       Q. How did you know that you were supposed to
      16   were getting prepared, um, for more protests to be          16   attend the After Action Review?
      17   coming.                                                     17       A. I was instructed by somebody.
      18           So it wasn't just a review of the night             18       Q. You don't recall who?
      19   before, but it was also to meet and discuss what            19       A. I can guess.
      20   actions we were going to take over the next several         20       Q. Okay. Someone above you?
      21   days to prepare for it, for the protests that were          21       A. Yes. Or by email or somehow, but someone
      22   going to take place there again over the course of the      22   told me to be at the After Action Review.
      23   next few days.                                              23       Q. Okay. Your officers who were under your
      24       Q. Did you review any audio or video at that            24   command may or may not have been there; is that right?
      25   After Action Review?                                        25       A. I don't think they were. I think it was


                                                             Page 86                                                         Page 88
       1       A. No. Actually, I shouldn't say that. I                 1   just myself and possibly the supervisors.
       2   can't recall. I can't recall.                                2       Q. Supervisors being sergeants?
       3       Q. Was it primarily sort of verbal discussion            3       A. Yes. But I can't be sure about that.
       4   based?                                                       4       Q. Did you relay anything from that After
       5       A. Yes, I believe so.                                    5   Action Review to the officers under your command?
       6       Q. You said Chief Dotson and Colonel Leyshock            6       A. Nothing that stands out other than we need
       7   are who ran the After Action Review; is that right?          7   to make sure -- yeah, I do remember one thing. We
       8       A. Yes.                                                  8   need to be careful of the wind direction.
       9       Q. They talked the most?                                 9          That was a tough one there because they had
      10       A. Yes.                                                 10   already picked that spot when we got there. So we
      11       Q. I understand it was a couple hours long,             11   didn't really pick the spot for the staging area and
      12   but generally what did they say?                            12   where to set up the skirmish line. So it wouldn't be
      13       A. Just went over the actions we took and what          13   really feasible or practical to then move the skirmish
      14   we did and what we could have done better and how we        14   line all the way around to the other side of where the
      15   were going to prepare for the next few days of              15   crowd had formed, so we kind of had to deal with what
      16   potential protests.                                         16   we had.
      17       Q. What was your takeaway about how to prepare          17       Q. Um-hum. So based on your understanding as
      18   for the next days of protests you anticipated?              18   a longtime police officer, do you believe that the
      19       A. Just in terms of what man hours we're going          19   people who were protesting the shooting of Mansur
      20   to work, where are we going to stage, a lot of              20   Ball-Bey had a First Amendment right to do that?
      21   logistical type stuff. You know, what are --                21       A. Absolutely.
      22   obviously we already kind of knew what our role was         22       Q. Do you believe that right was respected?
      23   going to be, but where we were going to be and how we       23       A. Absolutely.
      24   were going to prepare for it and that kind of thing,        24       Q. I am going to ask you some questions about
      25   what other equipment we need.                               25   other protests.



                                                                                                        22 (Pages 85 to 88)
                                                 ALARIS LITIGATION SERVICES
    www.alaris.us                                   Phone: 1.800.280.3376                                       Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 23 of 50 PageID #: 1501
                                                  STEPHEN DODGE 1/15/2019

                                                           Page 89                                                        Page 91
       1          Did you work during a protest in March of           1   only saw it one time.
       2   2012 near the Compton Hills Reservoir?                     2       Q. Just one officer?
       3       A. I was not there.                                    3       A. I think so, yeah.
       4       Q. Did you work a protest near the Quik Trip           4       Q. Do you recall what officer?
       5   on South Vandeventer in October of 2014 after the          5       A. No.
       6   Michael Brown shooting?                                    6       Q. Were you there as a member of SWAT or CDT?
       7       A. Yes.                                                7       A. SWAT. SWAT, CDT, again, kind of joined
       8       Q. Did you see any chemical munitions                  8   together a little bit.
       9   deployed?                                                  9       Q. Yeah. How many police officers were there
      10       A. Yes. There was mace deployed at that               10   approximately?
      11   location.                                                 11       A. 50, 60. This is all guesstimates, by the
      12       Q. Was mace deployed against protestors who           12   way.
      13   were sitting on the Quik Trip parking lot?                13       Q. All the officers who were there were
      14       A. I believe the mace I saw deployed were             14   members of SWAT and CDT?
      15   people that were coming towards the officers when we      15       A. Yes. There might have been some
      16   were on a skirmish line. That's not to say they           16   detectives. They might have pulled some people from
      17   weren't sitting. There may have been some over-spray.     17   -- I can't remember if it was an organized group of
      18   I don't know of any -- I don't know if they were          18   CDT officers or not. I seem to think it was, but I'm
      19   directly sprayed with mace while they were just laying    19   not for sure.
      20   there. They may have gotten over-spray from someone       20       Q. You said the mace was deployed against
      21   else, but the ones -- the deployments I remember were     21   people who were coming towards the skirmish line?
      22   people who were coming towards the line in an             22       A. I just remember one subject coming towards
      23   aggressive manner.                                        23   the skirmish line in an aggressive manner and mace was
      24       Q. Where was the skirmish line, if you                24   deployed at him.
      25   remember?                                                 25       Q. Do you know who that subject was?


                                                           Page 90                                                       Page 92
       1       A. It was on the -- of the Quik Trip lot?              1        A. No.
       2       Q. Um-hum.                                             2        Q. Not someone known to you?
       3       A. It would have been on the -- it started on          3        A. No.
       4   the south side of the Quik Trip lot moving north.          4        Q. Was it effective?
       5       Q. On Vandeventer?                                     5        A. He got away from the skirmish line, yes.
       6       A. I would say we were towards Chouteau moving         6        Q. Was he arrested, do you know?
       7   north towards SLU. And the concern there was that          7        A. I don't think so, no.
       8   they were there to burn down the Quik Trip, I              8        Q. Were there other arrests?
       9   remember.                                                  9        A. Yes. There were arrests made.
      10       Q. How many people were there?                        10        Q. What were those arrests for?
      11       A. Protestors?                                        11        A. I didn't -- I wasn't in charge of charging,
      12       Q. Protestors, yeah.                                  12   so I'm not quite sure what the actual charge was. I
      13       A. Oh, 150.                                           13   can guess for a charge, but that would just be
      14       Q. Do you recall if this was afternoon,               14   strictly my guess.
      15   evening?                                                  15        Q. Were people arrested on the Quik Trip
      16       A. It was evening.                                    16   property?
      17       Q. Dark outside?                                      17        A. Yes, blocking the front door of the Quik
      18       A. Yes.                                               18   Trip property were the ones who were arrested.
      19       Q. The mace that you saw deployed, was that           19        Q. How long did you stay at that scene?
      20   hand-held mace?                                           20        A. An hour or so.
      21       A. Hand-held.                                         21        Q. Were you there after the arrests had been
      22       Q. Or canisters?                                      22   effected?
      23       A. Hand-held.                                         23        A. Yes, because we had eventually gotten
      24       Q. How many times did you see mace deployed?          24   everyone dispersed off the Quik Trip lot.
      25       A. I think I only saw -- personally, I think I        25        Q. Did you see any other chemical munitions


                                                                                                      23 (Pages 89 to 92)
                                                ALARIS LITIGATION SERVICES
    www.alaris.us                                  Phone: 1.800.280.3376                                   Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 24 of 50 PageID #: 1502
                                                    STEPHEN DODGE 1/15/2019

                                                               Page 93                                                      Page 95
       1   deployed after the subjects had been arrested on the           1   sense you'd know it would apply to you since you are
       2   Quik Trip parking lot?                                         2   the one engaged in the activity of blocking the front
       3          A. No.                                                  3   door of the Quik Trip.
       4          Q. Did you hear any dispersal orders at that            4          It's impractical to call out each
       5   location?                                                      5   individual person by their description. So it seems
       6          A. Hundreds. That might be an exaggeration,             6   to me it would be common sense.
       7   but a lot.                                                     7       Q. So taking that event as an example, if a
       8          Q. A lot?                                               8   person were present near the Quik Trip parking lot but
       9          A. Yes.                                                 9   standing on the sidewalk, would that person -- should
      10          Q. Did those dispersal orders that you heard           10   that person know by means of common sense that the
      11   include a route that protestors should take?                  11   unlawful assembly declaration applies to them?
      12          A. I don't remember. I believe so, but --              12          MR. WHEATON: Objection. Form and
      13   I'll just say I can't remember.                               13   foundation. Calls for speculation.
      14          Q. Did you hear an order that an assembly had          14       A. It just depends on what activity they're
      15   been declared unlawful?                                       15   engaged in. If they're on the sidewalk throwing
      16          A. At the Quik Trip lot?                               16   objects at law enforcement, then that would be part of
      17          Q. Um-hum.                                             17   an unlawful assembly.
      18          A. Yeah, I can't remember. I know there's              18   BY MS. STEFFAN:
      19   tons of video of it, but I can't remember what it was         19       Q. You didn't personally use any chemical
      20   exactly that was said. Before we move a crowd -- I            20   munitions at that protest; is that right?
      21   can tell you this. Before we move a crowd they are            21       A. No.
      22   given instructions that it's, you know, generally it's        22       Q. Did you work during, let's say, any protest
      23   an unlawful assembly and they are to move and which           23   during the fall of 2014 near the intersection of
      24   direction. So I believe it would have been done               24   Arsenal and Grand in the South Grand neighborhood?
      25   several, several times, but I know they were told to          25       A. Arsenal and Grand, yes. Are you talking


                                                               Page 94                                                      Page 96
       1   move.                                                          1   about in November?
       2       Q. Do you know based on the times you've heard             2         Q. To my understanding there were -- (attorney
       3   a declaration that there has been an unlawful assembly         3   did not finish question.)
       4   whether that announcement provides the reason that the         4        A. The night of the Grand Jury decision?
       5   assembly is unlawful? Does that question make sense?           5         Q. Yes, that would have been one.
       6       A. No. I think what they -- I think it's just              6        A. Yes, we were there. Yes, I was there that
       7   this is an unlawful assembly; leave the area                   7   night and in charge of the SWAT Team during that.
       8   immediately; go north, south, east, west, is the gist          8         Q. Did you see any chemical munitions
       9   of it. It doesn't say this is an unlawful assembly             9   deployed?
      10   because you did this, this and this. I don't think            10        A. Yes.
      11   that's necessarily what we do.                                11         Q. How many times?
      12       Q. How does the person know if the unlawful               12        A. Several.
      13   assembly declaration applies to them?                         13         Q. What type of munitions did you see
      14           MR. WHEATON: Objection. Calls for                     14   deployed?
      15   speculation.                                                  15        A. I think it was all kinds from the launcher
      16   BY MS. STEFFAN:                                               16   and hand-held.
      17       Q. You can answer.                                        17         Q. When you say hand-held you mean the can,
      18       A. Okay. How do I know how they should know?              18   not the throwing?
      19       Q. Yes.                                                   19        A. I mean the throwing, yeah.
      20       A. Okay. I mean, just common sense would tell             20         Q. Okay.
      21   you that when you're blocking, like in that instance          21        A. I don't think I even saw any from the can.
      22   when you've got 50, 60 people blocking a door to get          22   I think it was all either the kind you throw or from
      23   into a private business and the officers are yelling          23   the launcher.
      24   over a loud speaker several, several times to leave,          24         Q. Did you use any chemical munitions at that
      25   it's an unlawful assembly, I would think per common           25   protest?



                                                                                                          24 (Pages 93 to 96)
                                                  ALARIS LITIGATION SERVICES
    www.alaris.us                                    Phone: 1.800.280.3376                                     Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 25 of 50 PageID #: 1503
                                                 STEPHEN DODGE 1/15/2019

                                                          Page 97                                                          Page 99
       1        A. No. I can tell you in all the protests and        1   open, it's possible, depending upon what the wind was
       2   everything I supervised I didn't deploy one canister      2   doing.
       3   of anything or use any chemical munitions myself at       3       Q. What was the purpose of that deployment of
       4   any time.                                                 4   chemical munitions?
       5        Q. You did though at that protest see other          5       A. Well, I was contacted by Colonel Cherio
       6   officers do so; right?                                    6   (phonetic) for that deployment. And we had officers
       7        A. Yes.                                              7   that were being encircled by large crowds. We had
       8        Q. Were they members of SWAT?                        8   stores that were being broken into and looted and we
       9        A. Yes.                                              9   had numerous gun shots being fired in the area. And
      10        Q. And you said you saw several deployments?        10   so there was concern. And we had also received some
      11        A. Oh, yes.                                         11   intel that they were going to try to burn down several
      12        Q. Does that mean a handful or lots and lots?       12   buildings in that location.
      13        A. I mean, I can't count -- I can't give you a      13            So at that point the area had gotten out of
      14   number, but probably over 10 to 15, less than 30         14   control. And so at that point it was our intent to
      15   different kinds of munitions, given the severity of      15   clear out the crowd to prevent looting and burning
      16   what was going on down there. It was a lot.              16   and, even worse, someone from getting shot and killed,
      17        Q. Did you hear a declaration of an unlawful        17   whether police officer or citizen.
      18   assembly?                                                18       Q. And were you -- were the chemical munitions
      19        A. Yes.                                             19   effective in reaching that goal?
      20        Q. Lots of times?                                   20       A. Yes.
      21        A. Yes. With directions given on where to go.       21       Q. If a person went inside MoKaBe's Coffee
      22        Q. Did you hear warnings that chemical              22   Shop would they have been complying with your
      23   munitions could be deployed?                             23   instructions?
      24        A. Yes.                                             24       A. Um, I believe so, yes. Now the only
      25        Q. Do you recall where people were told to go?      25   problem with that could be is if they all -- if


                                                         Page 98                                                           Page 100
       1       A. The one time I was there they were told to         1   there's 100 of them in there and they came back out to
       2   go north -- I'm sorry. Correction. West on Arsenal        2   the intersection again and started looting and burning
       3   or they could have gone, I believe, south on Grand,       3   and everything else, that would be problematic. I'm
       4   but west on Arsenal was one of the main options they      4   not saying that was the case, but that is an instance
       5   were given.                                               5   where that could be a problem.
       6       Q. Do you recall what officers you saw deploy         6         Q. My understanding is there was another
       7   chemical munitions?                                       7   protest before that one in October of 2014 also near
       8       A. Not specifically. I mean, it was a bunch           8   that intersection and including the parking lot behind
       9   of them.                                                  9   the Qdoba across the street there. Were you present
      10       Q. Were you present when tear gas was deployed       10   at that protest?
      11   into MoKaBe's Coffee Shop?                               11         A. We didn't go down there. We were staged up
      12       A. I would argue with you that chemical              12   on North Grand, but we never made it down there for
      13   munitions were deployed into MoKaBe's Coffee Shop. I     13   that.
      14   would say that's not necessarily true. So I couldn't     14         Q. Where you were staged on North Grand did
      15   answer that question.                                    15   you see any deployments of chemical munitions?
      16       Q. Do you recognize what I'm talking about?          16         A. No. We didn't deploy any chemical
      17       A. Yes.                                              17   munitions that evening.
      18       Q. Where do you think chemical munitions were        18         Q. Were you working at a protest on or near
      19   deployed?                                                19   the MLK Bridge on Highway 70 that same month?
      20       A. I think they were deployed on Arsenal right       20         A. I think I know -- I had been earlier, but I
      21   there at the corner.                                     21   don't think it was that month. The one I was on was
      22       Q. Do you think it's fair to say that chemical       22   for, I think, the union protest, but I think that was
      23   munitions in the air made their way inside MoKaBe's      23   well before that.
      24   Coffee Shop?                                             24         Q. Thinking back to the protest you were
      25       A. If they had the door open, yes, or window         25   present at, did you see the deployment of chemical



                                                                                                       25 (Pages 97 to 100)
                                               ALARIS LITIGATION SERVICES
    www.alaris.us                                 Phone: 1.800.280.3376                                     Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 26 of 50 PageID #: 1504
                                                   STEPHEN DODGE 1/15/2019

                                                        Page 101                                                         Page 103
       1   munitions?                                                1         A. Oh, yes. I mean mace.
       2       A. No. There were no chemical munitions               2         Q. Other than mace?
       3   deployed then.                                            3         A. No. In training, I should say. I take
       4       Q. Did you work at a protest on December 1st          4   that back. In training.
       5   of 2014, so about a week after the Arsenal and Grand      5         Q. Fair to say you've never deployed tear gas
       6   protest, this one at Kiener Plaza?                        6   in the course of your police work other than in
       7       A. No, I was not there for that.                      7   training; is that correct?
       8       Q. How about one later that month, I believe          8         A. Correct. I'm trying to think if I ever did
       9   on New Year's Eve of 2014, near police headquarters on    9   it on any barricaded subject or hostage situation. I
      10   Tucker?                                                  10   don't think I ever did, but certainly never in any
      11       A. No. We were not there. I was not there            11   civil disobedience or rioting situation.
      12   for that one.                                            12         Q. You have directed other officers to do so?
      13          Are you talking about the one where they          13         A. Yes.
      14   rushed the headquarters, where they ran into the         14         Q. In civil disobedience or rioting
      15   headquarters?                                            15   situations?
      16       Q. I think it was, yeah, near police                 16         A. Yes.
      17   headquarters?                                            17         Q. Other than the occasions that we've already
      18       A. No, I was not there for that one.                 18   talked about, so the Arsenal and Grand and the
      19       Q. Were you present for a protest in May of          19   August 19th, 2015, occasion, have you directed
      20   2015 near Jennifer Joyce's house on Fillmore Street in   20   officers to deploy chemical munitions at a protest or
      21   Holly Hills?                                             21   civil disobedience event?
      22       A. No.                                               22         A. Yes.
      23       Q. You testified earlier that you did not have       23         Q. When have you done that?
      24   a Documentation Team for the event on August 19th,       24         A. Ferguson, during the initial Ferguson,
      25   2015; right?                                             25   which would have been August of 2014.


                                                       Page 102                                                          Page 104
       1        A. Correct.                                          1       Q. Other than those three?
       2        Q. There was a Documentation Team for the            2       A. I think that's it. Yeah, those three.
       3   Arsenal and Grand protests in November of 2014; is        3   Those are the ones that come to mind.
       4   that right?                                               4       Q. I understand that you left the employ of
       5        A. From the SWAT Team?                               5   the St. Louis Metropolitan Police Department in
       6        Q. At all?                                           6   February of 2017; is that right?
       7        A. There could have been with the Civil              7       A. Yes.
       8   Disobedience Team. I'm unaware. But there was no          8       Q. And in your capacity as chief of the Sunset
       9   specific documenter with the SWAT Team.                   9   Hills Police Department you haven't policed any
      10        Q. Okay. Were you Civil Disobedience Team           10   protests in the City of St. Louis; is that right,
      11   commander during the Arsenal and Grand protests?         11   since that date?
      12        A. Not really. I think at that point they had       12       A. As the chief of Sunset Hills, no.
      13   kind of -- after Ferguson they had kind of more or       13       Q. How about officers under your command, have
      14   less started up one which was more oversaw by Randy      14   they done so?
      15   Jemerson and, I believe, Brian Rossomanno. So they       15       A. In the City of St. Louis, no.
      16   were more or less -- we'd assist them. We'd assist       16       Q. Much earlier you testified about the
      17   them on training, but he more or less, those two more    17   content of CDT training and the fact that it talked
      18   or less ran the Civil Disobedience Team from then on     18   about when it was appropriate and not appropriate to
      19   after Ferguson.                                          19   use chemical munitions on duty; is that right?
      20        Q. You testified earlier that you have never        20       A. Sure, yes.
      21   deployed a chemical munition personally at a protest;    21       Q. So based on that training and your
      22   is that right?                                           22   experience as a police officer with the St. Louis
      23        A. Correct.                                         23   Metropolitan Police Department, when is it appropriate
      24        Q. Have you done so in the course of your           24   to use chemical munitions?
      25   police work unrelated to protests?                       25          MR. WHEATON: Objection to form. Calls for



                                                                                                    26 (Pages 101 to 104)
                                                  ALARIS LITIGATION SERVICES
    www.alaris.us                                    Phone: 1.800.280.3376                                  Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 27 of 50 PageID #: 1505
                                                  STEPHEN DODGE 1/15/2019

                                                          Page 105                                                               Page 107
       1   speculation. Subject to that, if you understand you        1   getting injured, is by being closer to the crowd.
       2   can answer.                                                2   That's where they can grab you, hit you, you know,
       3       A. That's pretty broad. I mean, that's -- um,          3   have a shorter distance to hit you with an item rather
       4   but generally speaking, in a situation where I would       4   than with the other chemical munitions it gives you --
       5   say the ability to make individual arrests, you know,      5   it allows you to get a little bit of distance.
       6   the crowd is so big and uncontrollable to where the        6        Q. Have you heard the term streamer before as
       7   situation is such that an individual arrest becomes        7   it relates to mace?
       8   impractical or very dangerous, for both the officer        8        A. No.
       9   and the -- and the suspect, for lack of a better term.     9        Q. I understand that you don't work at the St.
      10           Because a lot of times if you go in there         10   Louis Police Department anymore, but based on your
      11   to make a physical arrest it turns into a physical        11   knowledge of the policies and guidelines that were in
      12   confrontation. And then it's not just chemical            12   place while you were there, do you know if officers
      13   munitions. It could be a nightstick, it can be having     13   were required to make a report every time they use a
      14   to take someone to the ground. And that's when the        14   chemical munition?
      15   protestor, rioter, suspect, could be hurt and also the    15        A. I believe so, yes.
      16   officer could be hurt.                                    16        Q. The officers whom you directed to use
      17           So when that's a possibility, I would say         17   chemical munitions, do you know if they wrote reports?
      18   that's when you would prefer to use chemical munitions    18        A. They reported their information to Officer
      19   because it really is designed to prevent injury, to       19   Manasco who contained it in the After Action Report.
      20   prevent those hand to hand physical confrontations.       20        Q. That complies with that guideline?
      21   BY MS. STEFFAN:                                           21        A. I believe so. And I believe, I'm not sure,
      22       Q. Is there anything different about the              22   but I thought some of the information was contained in
      23   circumstances in which it is appropriate to use           23   the total report done by whoever completed the whole
      24   hand-held mace or is that generally the same as what      24   report for the whole incident.
      25   you've just described?                                    25        Q. Did you review that whole report for the


                                                          Page 106                                                               Page 108
       1           MR. WHEATON: I'm sorry. Can you read that          1   whole incident?
       2   back?                                                      2       A. I never did. It was never distributed to
       3           (Question read back by reporter.)                  3   me for review.
       4           MR. WHEATON: Same objections as before.            4        Q. If I understand correctly, an incident
       5       A. It depends upon, I mean, which kind of              5   report like that does have a formal sign-off process?
       6   hand-held mace because there's the foggers, which          6       A. Yes.
       7   those are almost like a larger fire extinguisher type      7        Q. But you as a SWAT Team member would not be
       8   thing that disperses a wide pattern. Those would be        8   a part of that formal sign-off process?
       9   more of a crowd situation there too where it's             9       A. No. It would be whoever is in the
      10   dangerous to go in there, as opposed to the               10   officer's chain of command, I'm assuming, whoever they
      11   hand-helds, which each officer carries, which just        11   designated to do that.
      12   shoots more of a direct stream. That could be used in     12        Q. Are you familiar with a city ordinance, St.
      13   more of a hand to hand situation as opposed -- or to      13   Louis City ordinance about traffic obstruction?
      14   avoid a hand to hand situation against a specific         14       A. Impeding the flow of traffic?
      15   individual rather than a large crowd who might be         15        Q. Yes.
      16   throwing rocks and bottles and stuff at you.              16       A. I believe that's the ordinance for it.
      17   BY MS. STEFFAN:                                           17        Q. You are familiar with that ordinance?
      18       Q. So if I understand correctly, you are              18       A. I mean, I don't think I've ever -- I don't
      19   saying a fogger would be appropriate to use in            19   know if I've ever written a ticket for it or not, but
      20   circumstances similar to the other chemical munitions     20   basically it just -- it is what it says on its face,
      21   you've described earlier whereas a hand-held mace can     21   impeding the flow of traffic by stopping traffic.
      22   might be slightly different?                              22        Q. And you just said you don't know if you've
      23       A. Yes. You know, the only disadvantage               23   ever written a ticket for that?
      24   though with a fogger though is you have to get really     24       A. Yeah, I don't know.
      25   close. And that's where you could subject yourself to     25        Q. Do you know if you have enforced it in



                                                                                                       27 (Pages 105 to 108)
                                               ALARIS LITIGATION SERVICES
    www.alaris.us                                 Phone: 1.800.280.3376                                         Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 28 of 50 PageID #: 1506
                                                      STEPHEN DODGE 1/15/2019

                                                               Page 109                                                        Page 111
       1   other ways?                                                     1   technically an arrest. It's very dangerous.
       2       A. Um, I believe when we first -- the first                 2   BY MS. STEFFAN:
       3   time -- actually, during this incident a couple of              3        Q. If a person is ordered to disperse, and
       4   subjects were initially, I think, taken into custody            4   relying on your experience as a police officer, how
       5   for that, impeding the flow of traffic. The first               5   far does the person need to go before they have
       6   time we walked down with the skirmish line, I believe           6   complied with that dispersal order?
       7   a couple of subjects were taken into custody for                7        A. Out of the street to allow the free flow of
       8   impeding the flow.                                              8   traffic.
       9        Q. When you say "this incident", you're                    9        Q. So if a person is ordered to disperse
      10   talking about the August 2015 incident?                        10   because they are standing in a street and they move to
      11       A. Correct. Correct.                                       11   the sidewalk, have they dispersed at that point?
      12        Q. So based on your familiarity with that                 12              MR. WHEATON: Objection. Form and
      13   ordinance, what is your understanding of when a person         13   foundation. Calls for speculation absent specific
      14   is actually impeding the flow of traffic?                      14   circumstances. Subject to that, go ahead.
      15       A. When they're standing in a traffic lane,                15        A. Now are you talking about dispersal in
      16   which would prevent vehicles from passing through that         16   terms of it's an unlawful assembly?
      17   traffic lane.                                                  17   BY MS. STEFFAN:
      18        Q. Do you know if that ordinance applies on               18        Q. I'm just trying to understand if a civilian
      19   sidewalks?                                                     19   is given an order to disperse and they are trying to
      20       A. I would not think it applies on sidewalks,              20   comply with that order, how far do they need to go in
      21   no, just in the traffic lane, the lane of travel.              21   order to do so?
      22        Q. How about if a person is standing adjacent             22              MR. WHEATON: Same objection.
      23   to a curb but in the street, would that ordinance              23        A. Well, a dispersal order generally is given
      24   apply?                                                         24   because it's unlawful assembly. At that point they
      25       A. It could, depending upon where they were.               25   need to leave the area altogether. Now in terms of


                                                               Page 110                                                        Page 112
       1   I mean, you know, if it's -- I don't know what the              1   how far that is, that is as far as it takes to where
       2   actual feet is off, but I mean if there's a sidewalk            2   there's no longer a group assembled that was engaged
       3   and you're in the street I would think, yeah, you               3   in the unlawful activity. So it's not enough for the
       4   technically could be impeding the flow of traffic.              4   group to move two blocks away if you still have the
       5         Q. How about if a person is standing in a                 5   same group blocking the traffic, throwing objects at
       6   street that has been closed or blocked by police?               6   officers or looting.
       7   Could the person be violating the impeding flow of              7   BY MS. STEFFAN:
       8   traffic ordinance under that circumstance?                      8        Q. If people remain assembled but they go
       9        A. Yes. If they caused the police to have to               9   inside a building, is that complying with a dispersal
      10   block the traffic for their safety, absolutely.                10   order?
      11         Q. How about if another civilian caused the              11              MR. WHEATON: Objection. Form and
      12   police to block off the street?                                12   foundation. Calls for speculation.
      13        A. And then you got in the street too? Yeah.              13        A. It depends upon if they're invited in the
      14   I think you would be impeding the flow of traffic.             14   building or if it was a building they just looted.
      15         Q. Thinking about the St. Louis laws that were           15   BY MS. STEFFAN:
      16   in place while you were a member of the St. Louis              16        Q. At the St. Louis Metropolitan Police
      17   Metropolitan Police Department, do you believe that            17   Department did you receive training on unlawful
      18   impeding the flow of traffic is justification for a            18   assembly?
      19   dispersal order?                                               19        A. Specific training as to that specific
      20            MR. WHEATON: Objection. Form. Foundation.             20   topic, no, other than what we've talked about in civil
      21   Calls for speculation. Subject to that, go ahead.              21   disobedience, which is focused around unlawful
      22        A. I think it's justification for an arrest               22   assemblies. But in terms of the specific laws, we
      23   after a warning. So a dispersal order could be                 23   never received any specific training as to the law
      24   considered a warning, but it's absolutely                      24   itself.
      25   justification for an arrest or a ticket, which is              25        Q. Did the civil disobedience training include



                                                                                                          28 (Pages 109 to 112)
                                                   ALARIS LITIGATION SERVICES
    www.alaris.us                                     Phone: 1.800.280.3376                                      Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 29 of 50 PageID #: 1507
                                                      STEPHEN DODGE 1/15/2019

                                                                Page 113                                                      Page 115
       1   what makes an unlawful assembly or is it just how to             1   written out in the city code that you can look up, but
       2   respond once there is one?                                       2   it's been a long time. It's been over three and a
       3           MR. WHEATON: Objection. Form.                            3   half years since I've had to worry about it. And
       4       A. It does talk -- I mean, I guess it's mostly               4   hopefully I never have to again.
       5   about how to respond to the unlawful assembly, which             5       Q. Do you know if there are guidelines about
       6   is generally determined by a commander.                          6   how close the people need to be to one another to be
       7   BY MS. STEFFAN:                                                  7   an assembly?
       8        Q. The response is generally -- (attorney did               8       A. No.
       9   not finish question.)                                            9       Q. Did you send any emails related to the
      10       A. Well, when you declare it an unlawful                    10   August 19, 2015, protest?
      11   assembly, you know, it that situation where there's a           11       A. I can't remember. Like I said, it's been a
      12   large group, it's going to be determined by a                   12   long time.
      13   commander. And obviously he's got to follow the                 13       Q. Have you ever sent emails related to
      14   applicable law which is for the state and for the               14   protests?
      15   local.                                                          15       A. I'm sure I have at some point in time, but
      16        Q. I may have already asked you this, but have             16   not many.
      17   you ever decided an assembly was unlawful?                      17       Q. For example, when Officer Manasco wanted to
      18       A. Myself, no.                                              18   share this After Action Report with you, how would he
      19        Q. Do you know if any officers under your                  19   have done that? Did he do that by email?
      20   command have done so?                                           20       A. I think initially he just presented me a
      21       A. No, they haven't. It usually comes from                  21   copy of it. He may have emailed me a copy later, but
      22   higher above.                                                   22   I remember initially I think he just presented me with
      23        Q. Does it have to come from higher above?                 23   a copy.
      24       A. Depending upon the situation. I mean, you                24       Q. You did have a department issued email
      25   know, with the protests, you know, those were pretty            25   address when you were with St. Louis Metropolitan


                                                                Page 114                                                      Page 116
       1   serious situations because you do obviously have that            1   Police Department?
       2   First Amendment element to it. So you want to make               2        A. Yes. Yes.
       3   sure that you are allowing people to express their               3        Q. And did you use it in the course of your
       4   First Amendment right, but at the same time doing it             4   work?
       5   lawfully. So any time -- I would say any time that               5        A. Yes.
       6   there's that large of a gathering, it's going to come            6        Q. Have you ever sent emails about chemical
       7   up from pretty high when you determine it's unlawful             7   agents?
       8   assembly.                                                        8        A. Um, I think at one point when we were
       9       Q. Based on your long career with the St.                    9   ordering some during Ferguson.
      10   Louis Metropolitan Police Department, if a person               10        Q. Other than that time do you recall ever
      11   wants to express themselves by participating in a               11   sending emails about chemical munitions?
      12   protest, but do so lawfully, how do they do that?               12        A. I do not.
      13           MR. WHEATON: Objection. Form. Calls for                 13        Q. Did you patrol the women's march in January
      14   speculation. Subject to that, if you understand you             14   of 2017 downtown?
      15   can answer.                                                     15        A. Yes.
      16       A. Um, I mean, they just don't break the law.               16        Q. As a member of SWAT?
      17   Don't throw things, don't get in the street, that kind          17        A. No. I was in the Fourth District at the
      18   of thing.                                                       18   time. I don't know if I was assigned to it or I was
      19   BY MS. STEFFAN:                                                 19   just there because I was the District Four watch
      20       Q. Do you have any understanding of whether                 20   commander, but I was down there.
      21   there's a minimum number of people to be an assembly?           21        Q. How long were you there?
      22       A. Yes.                                                     22        A. A few hours. If I remember, it was really,
      23       Q. What is your understanding?                              23   really hot. Or maybe not, no. I was there about
      24       A. I think it's nine, but I could be wrong.                 24   three or four hours because I remember it was right
      25   It's like six to nine or something like that. It's              25   before I left to go to Sunset Hills.



                                                                                                            29 (Pages 113 to 116)
                                                   ALARIS LITIGATION SERVICES
    www.alaris.us                                     Phone: 1.800.280.3376                                        Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 30 of 50 PageID #: 1508
                                             STEPHEN DODGE 1/15/2019

                                                     Page 117                                                             Page 119
       1        Q. Yeah, I think this would have been about a       1   munitions?
       2   month before you left SLMPD?                             2        A. No.
       3        A. Yes. Maybe even shortly before that              3        Q. Did you see any officers effect any
       4   because they knew I was leaving.                         4   arrests?
       5        Q. You were there as a Fourth District              5        A. No. Not to say they didn't. I just didn't
       6   lieutenant?                                              6   see any.
       7        A. Yeah. I don't think I was assigned to the        7        Q. Thinking back to your experience on
       8   detail.                                                  8   August 19, 2015, and looking at the After Action
       9        Q. What was your duty or your role while you        9   Report, is there anything that you would do
      10   were there?                                             10   differently today if these same events occurred other
      11        A. I was just commander, watch commander of        11   than potentially change the staging location based on
      12   the Fourth District as a general role. I don't think    12   the wind direction?
      13   I had any -- I can't remember if I was assigned that    13        A. Yeah. I would have corrected the After
      14   detail or not, to be honest with you.                   14   Action Report. That's on me.
      15        Q. Did you see protestors?                         15        Q. Other than that?
      16        A. Yes.                                            16        A. Maybe change the staging location more
      17        Q. Do you recall how many approximately?           17   towards -- but that would have been tough to do.
      18        A. I'm trying to remember if that was an           18           Beyond that, I think, you know, I can look
      19   organized march. So I don't know if it was really --    19   at that incident and say no one was seriously injured
      20   was that an organized? I can't remember if it was an    20   in any of the actual -- in any of those three protests
      21   organized march with a permit or not, to be honest      21   I handled. No citizens or police officers were
      22   with you. So it wouldn't even necessarily be            22   seriously injured or even killed, which is not
      23   considered protestors. They would have been             23   uncommon at riots, if you look at L.A. and places like
      24   considered part of the march. Because I thought we      24   that. So I take a lot of pride in that, that no
      25   had the streets blocked off for everyone. It was a      25   protestors or rioters or policemen or civilians or


                                                     Page 118                                                             Page 120
       1   women's march. So I don't think. But there were a        1   anybody expressing their First Amendment rights were
       2   few hundred, I think. Several hundred.                   2   injured, seriously injured or killed. I take a lot of
       3        Q. You're saying you believe the police had         3   pride in that.
       4   the streets blocked off?                                 4       Q. So you would not -- other than the staging
       5        A. Yes, because I think they had permits and        5   location and correcting the After Action Report, would
       6   stuff, I thought.                                        6   you do anything differently if it happened today?
       7             But I think there was another group            7       A. Um, you know, the only thing I think we
       8   actually at the same time, if this is the same thing     8   might have done, we could have done maybe, is effected
       9   I'm thinking of, where they actually had a protest       9   more arrests at the beginning. But at the same time,
      10   group there as well. Maybe I'm confusing something.     10   given the political climate and everything, I
      11        Q. I'm understanding from what you're saying       11   understand they wanted to be as, you know, give them
      12   that you are distinguishing a protest and a march; is   12   as much room -- give the protestors as much room as
      13   that right?                                             13   possible to effect -- you know, to carry out their
      14        A. Yes.                                            14   First Amendment rights.
      15        Q. How are those terms different to you?           15          So I know that they didn't want to make
      16        A. Well, I guess when I think of a protest, I      16   arrests because they were hoping after they were done
      17   guess I do -- I mean, this is more of just an           17   protesting they would leave peacefully. You know,
      18   organized march kind of thing rather than a             18   that is what they were hoping. But I think had we
      19   spontaneous protest kind of thing.                      19   effected more arrests then that could have prevented
      20        Q. Did you deploy any chemical munitions at        20   us from later having to deploy chemical munitions and
      21   the women's march?                                      21   it could have prevented burning buildings and the
      22        A. No.                                             22   looting and the car catching on fire, you know, so.
      23        Q. Did you effectuate any arrests?                 23       Q. Other than that possibility, are there
      24        A. No.                                             24   other things that you would have done differently if
      25        Q. Did you see any officers deploy chemical        25   these events happened today?



                                                                                                    30 (Pages 117 to 120)
                                           ALARIS LITIGATION SERVICES
    www.alaris.us                             Phone: 1.800.280.3376                                         Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 31 of 50 PageID #: 1509
                                              STEPHEN DODGE 1/15/2019

                                                     Page 121                                                             Page 123
       1         A. No.                                              1
       2            MS. STEFFAN: I think I'm finished. If you        2          NOTARIAL CERTIFICATE OF REPORTER
       3   have questions, please feel free to go ahead.             3
       4            MR. WHEATON: I don't.                            4          I, Susannah L. Massie, MO CCR, and Notary
       5            MS. STEFFAN: Can I have a minute then to         5   Public within and for the State of Missouri, do hereby
       6   look through my notes?                                    6   certify that the witness whose testimony appears in
       7            MR. WHEATON: Sure.                               7   the foregoing deposition was duly sworn by me pursuant
       8            MS. STEFFAN: We can go off the record.           8   to Section 492.010 RSMo; that the testimony of said
       9            (A short break was then taken.)                  9   witness was taken by me to the best of my ability and
      10            MS. STEFFAN: No further questions.              10   thereafter reduced to typewriting under my direction;
      11            MR. WHEATON: Okay. I'm going to explain         11   that I am neither counsel for, related to, nor
      12   signature.                                               12   employed by any of the parties to the action in which
      13            MS. STEFFAN: Sure.                              13   this deposition was taken, and further that I am not a
      14            MR. WHEATON: You probably know this, but        14   relative or employee of any attorney or counsel
      15   you have the right to read through the transcript and    15   employed by the parties thereto, nor financially or
      16   sign off on it to check it for typographical errors or   16   otherwise interested in the outcome of the action.
      17   any other words that may have been taken down            17
      18   incorrectly. You can't change the substance of your      18
      19   testimony. Or you can trust that the court reporter      19                 ____________________________
      20   took it down accurately. In that case, you can waive     20                 Notary Public within and for
      21   signature. And that's your choice. Typically I           21                 The State of Missouri
      22   recommend that people waive signature. But either        22                 MO CCR #902
      23   tell the court reporter you'll waive or sign. It's up    23
      24   to you.                                                  24
      25            THE WITNESS: I will waive my signature.         25


                                                     Page 122
       1
       2              DEPOSITION CONCLUDES AT 5:03
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25


                                                                                                     31 (Pages 121 to 123)
                                            ALARIS LITIGATION SERVICES
    www.alaris.us                              Phone: 1.800.280.3376                                       Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 32 of 50 PageID #: 1510
                                    STEPHEN DODGE 1/15/2019

              A         actual 40:1        allowing 114:3       27:10,20            26:22 27:24
     ability 6:12,16      92:12 110:2      allows 107:5         30:20 91:10         30:19 61:25
      10:3 80:11          119:20           altogether 70:11     117:17              62:1 113:16
      82:22 105:5       added 40:13,16       70:25 111:25     April 35:2          asking 6:5
      123:9             address 115:25     Amendment          area 7:7 16:7         42:19 45:14
     able 60:15         adjacent             88:20 114:2,4      18:13 45:3,11       72:13
      83:19,21            109:22             120:1,14           47:15,17,19,22    assembled
     aboard 82:10       administration     Ameren 35:8          47:24 48:5,21       46:5 112:2,8
     absent 111:13        8:3              amount 20:20         50:9 52:14,15     assemblies
     absolutely         administrative       36:5 49:5          53:19,22 54:1       112:22
      68:23 81:24         22:18            Andrew 4:8           54:2,4,25         assembly 69:18
      88:21,23          Affairs 28:14,17   announcement         55:4,20 56:5        93:14,23 94:3
      110:10,24         affect 6:12,16       94:4               56:7,11,23          94:5,7,9,13,25
     academy 7:11,13    afternoon 3:11     announceme...        57:8,23             95:11,17 97:18
      7:14 8:21,22        3:12 5:14          40:23              60:20 62:13         111:16,24
      83:10               43:12 44:15      annual 35:19         64:23 66:4          112:18 113:1,5
     accident 23:6        90:14            answer 6:1,4,9       68:11 69:11,19      113:11,17 114:8
      23:20,22          AG 20:17,21          94:17 98:15        74:18 88:11         114:21 115:7
      24:4,4              21:6               105:2 114:15       94:7 99:9,13      assigned 15:9
     accurate 14:18     age 5:10           answered             111:25              22:18 76:23
      32:19             agent 59:8           26:25            areas 56:2 62:4       82:8 116:18
     accurately         agents 116:7       anticipated        argue 98:12           117:7,13
      121:20            AGF 1:10 3:5         32:24 86:18      armed 17:1          assignment
     accusation         aggressive         Anticrime 44:11    armored 12:5,8        19:9
      66:10               89:23 91:23      anybody 34:18        12:10,10 17:11    assignments
     Acknowledge...     ago 5:23 10:17       120:1            arrest 105:7,11       14:17 31:10,20
      40:3                36:11,17,17      anymore 107:10       110:22,25 111:1   assist 17:4
     ACLU 4:2 64:12       70:9             Apartments         arrested 10:10        27:25 70:23
     acronym 9:17       AGREED 5:1           25:3               92:6,15,18          102:16,16
     action 2:15        ah 59:21           Apparently           93:1              associated
      12:21 66:25       ahead 6:9 61:19      75:2             arrests 92:8,9        52:11
      77:24 78:1,5        61:20 62:6       APPEARANCE           92:10,21 105:5    Association
      80:6,8,10           81:5 110:21        2:4                118:23 119:4        28:21
      81:21 83:12,16      111:14 121:3     appears 23:1         120:9,16,19       assume 65:16
      83:23 84:2        air 98:23            123:6            arrive 51:14        assuming
      85:25 86:7        AL 1:8,9 3:3,6     applicable         arrived 42:6          108:10
      87:16,22 88:5       3:19,20            113:14             43:11,19,22       attempting
      107:19 115:18     Alaris 4:16        applies 94:13        45:24 47:7          27:25
      119:8,14 120:5    alcohol 6:12         95:11 109:18       49:14 51:16       attend 7:11,13,19
      123:12,16         allegation 12:12     109:20             52:4 53:10,11       7:21 8:8,10
     actions 48:14      allegations        apply 95:1           53:16               85:1 87:16
      71:18 72:5,10       66:15              109:24           Arsenal 95:24       attended 8:6,16
      85:20 86:13       alleged 10:22      appropriate          95:25 98:2,4        8:22
     activity 95:2,14     12:4,7,9,21        21:21,22 60:11     98:20 101:5       attention 33:15
      112:3             Allen 44:5           104:18,18,23       102:3,11 103:18     41:11
     acts 38:24         allow 111:7          105:23 106:19    aside 66:15         attorney 31:3
                        allowed 52:13      approximately      asked 18:3            66:16 96:2

                                  ALARIS LITIGATION SERVICES
    www.alaris.us                    Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 33 of 50 PageID #: 1511
                                 STEPHEN DODGE 1/15/2019

       113:8 123:14    103:9               5:10             blended 79:22       100:2 120:21
     attorneys 5:18   based 60:13        believe 11:17,19   blending 79:24     business 8:3
     audio 85:24       71:15 86:4          11:23 20:19      blends 79:17        94:23
     August 11:15      88:17 94:2          22:22 29:11      block 110:10,12    Busso 44:3
       41:13,16 42:3   104:21 107:10       34:1 35:18       blocked 110:6
       43:2 55:22      109:12 114:9        36:6 37:4,12       117:25 118:4             C
       58:2 64:20      119:11              41:5 44:11       blocking 43:18     C 4:1
       67:18 68:17    basically 34:4       45:23 50:22        92:17 94:21      Cagle 85:6
       68:20 101:24    38:23 39:19         53:25 56:19        94:22 95:2       call 26:23 72:21
       103:19,25       83:24 108:20        57:4 58:8,21       112:5             73:4 75:11,25
       109:10 115:10  Bayard 48:4          59:12 60:18      blocks 112:4        76:2,7,8,11,12
       119:8           56:2,11,11,12       60:24 61:19      blowing 87:8        77:13 95:4
     available 17:7,8  61:8 69:20          64:12,21 66:1    board 59:11,16     called 5:18 17:4
       73:24 74:5     BEAR 44:17,19        66:11,17,21,25   body 67:18          19:2 28:21
     avoid 106:14      45:17 46:7,14       68:21 69:10      bottles 106:16      29:4 33:23
     aware 41:14,18    46:21 49:10,15      72:19,25         bottom 66:6         35:4,24 40:3
       57:6 68:5       49:19,23 51:1       80:22 81:14      Boulevard           41:3 81:25
                       51:9,10,11 52:1     85:8 86:5          56:13,25 57:8    Calls 33:4 94:14
              B        52:1,2,2,13,16      88:18,22           57:23 60:20       95:13 104:25
     bachelor's 8:4    52:21 53:4,6,7      89:14 93:12        63:5,6 64:23      110:21 111:13
     back 11:12 24:16  53:10,18,21         93:24 98:3         64:24 66:4        112:12 114:13
      25:8 27:18       54:1,6,14,16        99:24 101:8      branch 9:2         cam 67:18
      28:7 31:12       54:20 56:6,7        102:15 107:15    Brandon 53:1       canister 97:2
      37:9,21 42:15    56:16,22 57:7       107:21,21        break 63:17,19     canisters 67:15
      48:1,2,3 49:2    57:9,22 58:5        108:16 109:2,6     114:16 121:9      90:22
      49:5 50:8        58:11,16 59:4       110:17 118:3     Brian 102:15       capabilities
      51:3,6 57:4      59:10,15 60:19    believed 53:17     bricks 58:24        21:21
      61:1,8 62:21     61:5,11,20          64:19              62:5 63:2        capability 67:24
      63:1,4 65:19     63:10,13          Belleville 54:11   Bridge 100:19       68:4,7
      68:19 70:11      64:22 65:7,16     Belmar 37:15       brief 5:25         capable 59:7
      71:7 72:21       65:20,23,25       benefits 23:14     bright 64:13,16    capacity 9:22
      73:5,5,6,15,20   66:3,18,21        best 13:6 25:10      64:18             104:8
      74:18,23 75:1    67:23 68:1,3,6      40:8 79:22       broad 21:18,19     Captain 85:5
      75:11,12,13,15   69:3,7,10,24        80:11 82:21        21:19 105:3      car 23:6,20,22
      75:16,17,18,21   70:5 72:21          123:9            broken 99:8         24:4,4 70:11
      79:4 100:1,24    73:4,4,6,10,11    better 60:17       Brown 89:6          120:22
      103:4 106:2,3    73:14 74:11,13      86:14 87:3,6     building 17:2      carbine 17:10
      119:7            75:4,11,14,14       87:12 105:9        48:18 112:9,14   career 19:22
     background        75:20 76:7        Beyond 76:22         112:14            114:9
      8:25             79:19 80:1          119:18           buildings 62:25    careful 88:8
     ball 58:19,23     82:11,12          big 20:15,17         99:12 120:21     carries 106:11
      67:9            bearing 71:14,21     34:9 105:6       bullet 52:18       carry 120:13
     Ball-Bey 41:15   began 14:20        biggest 79:14      bunch 34:9         cartridges 60:5
      42:8 88:20       43:5                80:4               44:9,12 85:6     case 5:18 11:24
     ballistic 17:9   beginning          bit 51:16 63:7       98:8              41:2,12 63:22
     barricade 16:19   120:9               75:16 91:8       burn 90:8 99:11     100:4 121:20
     barricaded 17:2 behalf 1:18 3:20      107:5            burning 99:15      Cat 52:1,2,22


                                ALARIS LITIGATION SERVICES
    www.alaris.us                  Phone: 1.800.280.3376                       Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 34 of 50 PageID #: 1512
                                    STEPHEN DODGE 1/15/2019

      53:4,18,21         channels 73:24       76:22 77:7           52:25 53:4,10     84:25 86:6
      54:6,14 56:6,7      74:4,8,12           81:5 84:25           53:21 54:6,9      99:5
      56:16 57:7         chaotic 80:14        86:6 104:8,12        54:12,12,14      colonels 77:4,7
      58:5 59:10          81:23,24          chiefs 38:3            56:6,16 57:7     come 10:24
      63:10 64:22        charge 20:12       child 23:7             58:5 59:10        19:12 23:11
      65:7 68:1,6         22:1 50:24        choice 121:21          63:10 64:22       27:22 31:16
      69:24 73:11         92:11,12,13       Chouteau 90:6          68:1,6 69:9       42:15 44:6
      75:14 79:19         96:7              Christina 64:2         69:24 70:5        52:8 63:1,4
      80:1               chargeable         chunks 33:13           73:10 75:4,14     73:6,15 75:17
     catching 120:22      24:4              cigarette 28:13        80:1              75:21 104:3
     category 77:16      charging 92:11     circled 57:3         Claire 4:13         113:23 114:6
     caught 79:2         check 23:19        circuit 61:6         clarified 51:11    comes 113:21
     cause 1:10 3:5       58:17 121:16      circuits 79:24       clarify 6:7 27:1   coming 20:17
      3:16 38:25         chemical 19:23     circumstance           32:15 37:21       21:6 62:21
     caused 23:8          20:5 21:14,17       28:9 39:23           42:11,15 68:14    85:17 89:15
      110:9,11            40:14,25 53:8       110:8              clarity's 42:23     89:22 91:21
     CCR 4:16 123:4       55:9,17,21        circumstances          45:8              91:22
      123:22              56:5,8,17,20        105:23 106:20      class 35:19        command 34:1
     CDT 19:12,16,20      56:24 58:1,4        111:14             clear 34:23         34:2,12,14
      19:22 20:1,10       58:12 59:7        citizen 99:17          44:19 50:14       87:24 88:5
      20:12,14,16         60:7 63:9,14      citizens 119:21        62:5 63:25        104:13 108:10
      21:5,10,13,23       67:3,7,10,14      city 1:8 3:6,12,19     72:7 77:19        113:20
      38:18 87:11         69:21 82:12,19      4:7 5:19 13:23       99:15            commander
      91:6,7,14,18        89:8 92:25          41:3 53:7 54:1     clearcut 40:24      12:14 20:10,12
      104:17              95:19 96:8,24       54:16,20           clerical 32:23      34:17 102:11
     Central 16:6,10      97:3,22 98:7        56:22 58:11        clerk 4:13          113:6,13 116:20
     certain 3:16         98:12,18,22         59:15 63:13        climate 120:10      117:11,11
      25:13,13,18         99:4,18 100:15      65:16,20 66:3      close 25:17        commanders
      36:4 38:24,25       100:16,25           68:3 73:4,6,11       106:25 115:6      34:20 84:8,11
     certainly 30:15      101:2 102:21        73:14 74:11        closed 110:6        84:16,17,18
      103:10              103:20 104:19       75:11,14 82:11     closer 60:16        85:7
     CERTIFICATE          104:24 105:12       104:10,15            107:1            commanding
      2:6 123:2           105:18 106:20       108:12,13 115:1    Coats 44:3 59:3     12:16 46:19
     Certified 3:15       107:4,14,17       civil 10:12 16:19      59:16            commands
      5:4                 116:6,11 118:20     19:2,8 21:11       code 115:1          68:23 69:5
     certify 123:6        118:25 120:20       34:9 38:21,23      Coffee 98:11,13    commission
     chain 108:10        Cherio 99:5          39:6,8 64:14         98:24 99:21       36:14
     chance 77:12        chief 5:14 13:23     102:7,10,18        collect 81:13      common 94:20
     change 36:9          35:7 37:15          103:11,14,21       college 7:19        94:25 95:6,10
      40:17 74:12         46:10,15            112:20,25            8:19             communicate
      119:11,16 121:18    50:22,23          civilian 24:9,16     colonel 43:14,15    6:20 57:16
     changed 18:5         53:5 58:16,25       25:4,8 26:7          44:17 46:17       74:12
      36:7,10,17          61:17,23 62:1       41:15 110:11         71:12,15 72:3    communicated
     changes 40:9         62:11 63:21         111:18               72:18,18,23       57:10,14
      40:19               72:15,16,23       civilians 24:12        73:17,19 74:9    communication
     channel 73:22        73:3 74:24          46:1 119:25          74:23,25          57:9
      74:8,11             75:3,8,10         Clair 51:12,25         76:21,23         communicatio...

                                   ALARIS LITIGATION SERVICES
    www.alaris.us                     Phone: 1.800.280.3376                         Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 35 of 50 PageID #: 1513
                                  STEPHEN DODGE 1/15/2019

      57:12            confrontation      36:15 38:20       court 1:1 3:1,15    71:16,24 90:17
     compared           105:12            39:15 42:9,16       3:17 4:15 5:4    date 104:11
      33:12            confrontations     43:1,3,5,6          10:22 13:1       day 3:12 18:23
     complain 26:12     105:20            44:21 45:19         40:17 68:10,13    23:1 34:22,24
     complained        confusing 76:13    45:20 46:2,18       68:22 121:19      34:25 35:9,9
      28:12             77:10 118:10      49:25 50:3,13       121:23            41:12 42:6,25
     complaint 24:10   connection         50:16,17 51:23    cover 8:24          46:19 48:7,14
      24:12,17,25       12:13             53:19 54:7,17     covered 34:2        68:21 83:2,2
      25:9 26:9,23     consider 26:15     54:18,21 55:1       35:6 39:6         84:9,11,13
      26:24             30:24             55:10 58:5        CP 16:9             85:14
     complaints        considered         59:9 60:8,22      crashed 10:19      day's 23:17
      25:4 26:23        110:24 117:23     65:3,4,17         crime 10:6,8       days 84:10
     completed          117:24            68:11 69:25         17:2              85:21,23
      78:21,23         contacted 28:14    70:25 72:6,7      critical 34:4,6     86:15,18
      107:23            28:17 99:5        80:18 82:4          84:6,12          deal 16:25
     completely        contained          102:1,23 103:7    crowd 38:24         88:15
      16:14             107:19,22         103:8 109:11,11     53:6,7 58:16     dealt 71:16
     complied 68:22    content 104:17    corrected 119:13     59:1,2 60:13     debriefing
      111:6            continuously      correcting           60:14,16,25       37:16,19 38:1
     complies           14:23             120:5               61:4,18,21        38:8
      107:20           continuum         Correction 98:2      62:2,3,18        December
     comply 37:6        58:20            correctional 9:5     64:6 71:19        35:14 101:4
      69:20 74:15      contribute        corrections          72:5,8,10,15     decided 113:17
      111:20            78:12             79:2,5,9 83:21      73:9 88:15       decision 40:16
     complying         contributing      correctly 106:18     93:20,21          46:7 60:10,12
      99:22 112:9       78:14             108:4               99:15 105:6       71:14,22 96:4
     component         control 99:14     counsel 5:2,2        106:9,15 107:1   declaration
      16:16,22,23      conversation       123:11,14         crowds 20:5         94:3,13 95:11
      19:25             61:2,3 62:10     counseling           99:7              97:17
     components         74:20 75:6        24:6              cruiser 48:10      declare 113:10
      20:3 21:12        81:18            Counselor's          76:16,16,19,22   declared 93:15
     Compton 89:2      convey 60:23       3:13 4:7            76:23,25 77:3    Deeba 85:5
     computer 31:13     72:16            count 97:13          77:9             Defendant 11:18
     concealing 28:1   conveyed 73:18    counting 82:19     curb 109:23         11:20,20
     concern 62:23     convicted 10:6    County 12:22       current 13:22      Defendants 3:7
      71:24 72:2       copy 115:21,21     54:12,13          custody 109:4,7     3:20 4:7 5:3
      90:7 99:10        115:23           couple 11:8,16     cycle 36:7,8,9     degree 8:4,12
     concerned 63:4    corner 57:3        15:22 22:12         36:16,19          8:14
     concerning         98:21             33:16 53:1        cylinder 60:4      demoted 22:16
      39:20 40:16      correct 12:23      71:8 84:9,23                         department
      57:13             13:21 14:3,4      86:11 109:3,7            D            12:19 13:18,19
     CONCLUDES          14:22,25         course 2:14 9:14   D 4:8               14:21 15:3
      122:2             15:25 17:13,14    32:2 33:23        D-O-D-G-E 5:16      19:15 22:16
     conditions 6:15    18:11,25 19:18    67:2 85:22        dangerous           24:7,11 25:15
     conduct 27:25      20:9 21:15        102:24 103:6       105:8 106:10       30:15 54:13
     conducted          23:2 25:20        116:3              111:1              70:14,24 74:3
      81:16             30:8 31:14,17    courses 33:16      dark 70:17,18       74:6 79:4

                                ALARIS LITIGATION SERVICES
    www.alaris.us                  Phone: 1.800.280.3376                       Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 36 of 50 PageID #: 1514
                                   STEPHEN DODGE 1/15/2019

      104:23 107:10    deposition 1:17       44:18 46:10         62:1 68:11             82:1,3,8,20
      110:17 112:17      2:3 3:9 5:3         53:25 54:24         69:18 71:18            101:24 102:2
      114:10 115:24      6:20 12:25          72:14,20            72:5,10 111:3,9      documenter
      116:1              55:10 122:2         103:12,19           111:19                 102:9
     department's        123:7,13            107:16            dispersed              documenting
      39:10            described 27:19     direction 72:16       52:15 54:2,25          80:12 81:22
     departments         41:12 48:20         88:8 93:24          55:4 60:21,25        documents
      37:13              105:25 106:21       119:12 123:10       61:4 62:18             30:12,14
     depended          describing          directions            92:24 111:11         Dodge 1:17 2:13
      38:13              48:13               40:22,24,25       disperses 106:8          2:13,14,14,15
     depending 99:1    description 2:12      68:24,25          dispersing               3:9 4:12 5:9
      109:25 113:24      95:5                69:8,11 97:21       72:15 73:8             5:14,16 6:23
     depends 76:9      designated          directly 75:8       disposition 13:4         14:9,11 29:12
      95:14 106:5        108:11              89:19             dissipated 63:1          29:15 32:2,14
      112:13           designed            disadvantage        distance 60:13           45:4,7 77:23
     deploy 56:8,16      105:19              106:23              60:14 107:3,5          78:2
      58:1,11 61:20    DeSmet 7:10         disaster 34:8       distinguishing         Dodson 53:5
      62:3 81:5 97:2   detail 17:6 31:22   disciplinary          118:12               doing 40:21
      98:6 100:16        117:8,14            22:15             distributed              54:9 82:7
      103:20 118:20    detectives 91:16    discipline 36:24      108:2                  99:2 114:4
      118:25 120:20    determination         36:25             distribution           door 92:17
     deployed 42:3       55:3              disciplines           56:3                   94:22 95:3
      55:21 56:5,20    determine 114:7       36:20             district 1:1,1 3:1,1     98:25
      56:24 57:5       determined          discuss 45:10         3:17,18 15:13        Dotson 35:7
      58:4,7,14,18       113:6,12            85:19               15:14,16,18,21         46:10,15
      58:20,22,23      differ 16:12        discussed 84:8        18:10,12 27:12         50:22,24
      59:4 61:7,12     difference 16:4       87:2                28:12 44:12            58:16,25 61:17
      63:10,14 79:16     60:2 77:19        discussion 67:2       116:17,19 117:5        61:24 62:1,11
      82:14 87:9       differences 16:1      86:3                117:12                 72:15,15,16,23
      89:9,10,12,14    different 16:15     discussions         districts 15:10          73:3 74:24
      90:19,24           17:11 23:22         81:12             disturbances             81:5 84:25
      91:20,24 93:1      26:9 34:10        dismissed 11:23       16:20                  86:6
      96:9,14 97:23      36:20 37:2        disobedience        Division 1:2 3:2       downtown 18:13
      98:10,13,19,20     39:24 69:12         19:2,8 21:11        3:18 16:7              116:14
      101:3 102:21       77:21 79:15         38:22,23 39:7     dock 23:17             dozen 85:9
      103:5              84:17 97:15         39:8 64:14        docked 23:14           draft 79:6,8
     deploying 53:7      105:22              102:8,10,18       doctorate 8:15           82:25
      59:7               106:22 118:15       103:11,14,21      document 14:6          drafting 80:6
     deployment        differently           112:21,25           14:8,14 15:5         drive 10:4
      62:21 99:3,6       119:10 120:6      dispersal 93:4        16:9 18:4,20           49:22 62:2
      100:25             120:24              93:10 110:19        29:14,16 30:21       driven 46:23
     deployments       difficult 80:11       110:23 111:6,15     31:9,9,15 32:5         49:24 53:7
      82:9 89:21         81:20               111:23 112:9        33:3 34:22           driver 65:10
      97:10 100:15     direct 33:15        disperse 40:22        45:6,8 77:25         driver's 9:8
     deposed 5:20        41:11 66:8          40:24 53:6          79:11 83:24          driving 9:10,20
      5:22               82:24 106:12        58:16 59:1,2        83:25                  10:1 23:10
     deposes 5:11      directed 42:15        60:17 61:18,20    documentation            54:6 56:17,25

                                  ALARIS LITIGATION SERVICES
    www.alaris.us                    Phone: 1.800.280.3376                            Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 37 of 50 PageID #: 1515
                                   STEPHEN DODGE 1/15/2019

     drove 44:24       emails 115:9,13     Ethical 29:4        exist 21:6         feet 110:2
       58:17             116:6,11          Euclid 56:4,12      experience         fellow 26:6,7
     drugs 6:11        Emergency             56:20 57:2         52:9 68:19        female 27:23
     duly 123:7          9:18                61:7,8 66:18       71:25 104:22      Ferguson 11:12
     duties 22:19      emits 55:17           66:20,21 67:1      111:4 119:7          11:13,14 35:25
     duty 104:19       employ 104:4        Eureka 6:24         explain 60:1          37:10,13 38:14
       117:9           employed            Eve 101:9            121:11               40:13 83:12
                         123:12,15         evening 70:20       explained 62:2        102:13,19
             E         employee 26:5         90:15,16          express 114:3,11      103:24,24
     E 4:1,1             26:6,7,13,19        100:17            expressing            116:9
     earlier 26:18,22    27:2,5,14,19      event 64:20          120:1             fighting 70:14
       49:10 60:6,18     123:14              82:4 95:7         expressly 5:7      file 2:13 27:14
       68:9 70:21      employment            101:24 103:21     extinguisher          29:12,19,21,22
       77:25 100:20      13:17 14:6 15:2   events 64:14         106:7                30:3,8,9,10,13
       101:23 102:20 EMR 28:3                68:16 119:10      extra 17:5,7       filed 11:16 24:9
       104:16 106:21 encircled 99:7          120:25            eyes 55:19            24:12 25:5
     early 42:25       encounter 39:8      eventually                                26:4,24 27:2
     Earth 2:14 45:5 enforced                92:23                      F            27:5 28:3
     east 94:8           108:25            everybody           face 87:8          Fillmore 101:20
     Eastern 1:1,2 3:1 enforcement           34:19 48:17         108:20           financially
       3:2,17,18         15:1 95:16        EVOC 9:14,16,17     fact 80:18            123:15
     educational       engaged 95:2          9:25                104:17           find 11:25
       8:24              95:15 112:2       exact 48:5          fair 37:22 70:20 fine 63:18
     effect 40:20      ensure 52:14          53:14 69:17         76:24 77:1       finish 31:4 66:16
       69:17,22 119:3    54:2,3,25           70:18 75:23         85:9 98:22          96:3 113:9
       120:13            60:20             exactly 32:9          103:5            finished 121:2
     effected 92:22 entail 9:19              93:20             fairly 33:16       fire 34:8 48:4,18
       120:8,19          39:18             exaggeration          53:15               50:10 70:12,12
     effective 92:4    entailed 39:19        93:6              fall 95:23            70:14,15,24
       99:19           entails 9:20        EXAMINATION         familiar 5:24         106:7 120:22
     effectuate        entered 30:15         2:5 5:12            28:20 29:3       firearms 36:22
       118:23          Entries 2:14        examined 3:10         41:25 55:12      fired 99:9
     eight 35:21         32:3                5:10                64:8 76:16       first 11:3 15:9
       47:20,20        entry 42:14         example 95:7          81:25 108:12        20:16 24:4
       48:21           envision 52:16        115:17              108:17              29:18 33:21
     either 11:19 26:7 equipment           excessive           familiarity           35:3 44:13
       26:12 35:21       16:25 17:5,7        10:22 28:4          109:12              45:24 47:7,8
       47:16 55:15       20:25 86:25       executing 16:18     far 77:3 87:5         49:5,7 53:3,14
       61:10 64:23       87:11               42:25               111:5,20 112:1,1    57:4 58:15
       70:1,4 77:14    error 33:1          execution           favor 10:23           61:11,12,22
       81:19 84:9      errors 121:16         42:20             feasible 88:13        69:5 71:10
       96:22 121:22 Essentially            Exhibit 2:12 14:9   February 14:1,2       78:17,22 79:6
     element 114:2       61:25               14:11 29:12,15      18:9 104:6          81:5 88:20
     Eleventh 4:17     estimate 59:22        31:2,3,23 32:2    federal 10:22         109:2,2,5
     email 87:21         59:23               32:14 45:4,7        40:17 68:10         114:2,4 120:1
       115:19,24       ET 1:8,9 3:3,6,19     77:23 78:3        feel 45:15            120:14
     emailed 115:21      3:20              EXHIBITS 2:11         55:25 121:3      five 77:5

                                  ALARIS LITIGATION SERVICES
    www.alaris.us                    Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 38 of 50 PageID #: 1516
                                    STEPHEN DODGE 1/15/2019

     five-day 9:14        44:8,14 45:10   105:4,24            63:24 71:18        92:13,14 113:4
     fix 83:19            45:18 47:8      111:23 113:6,8      72:4,7 85:20       118:16,17
     flicked 28:13        49:11,14 55:23getting 72:1          85:22 86:15       guessing 49:9
     flow 108:14,21       66:5 70:10,24   85:16 99:16         86:19,20,23        75:24
        109:5,8,14      four 15:13 35:21  107:1               86:23,24          guesstimates
        110:4,7,14,18     35:21 37:25   gist 19:23 24:24      88:24 97:16        91:11
        111:7             39:20 47:18     75:6 94:8           99:11 113:12      guideline
     focus 16:13          59:25 77:5    give 59:21 69:8       114:6 121:11       107:20
     focused 112:21       116:19,24       70:6 97:13        Golliday 11:4       guidelines
     focusing 43:9      Fourth 15:21      120:11,12         good 5:14 32:4       107:11 115:5
     fogger 106:19        18:10,12 27:12given 50:7,18         33:13 35:11       gun 59:5 99:9
        106:24            116:17 117:5,12 53:5 68:24          63:17 87:7        gunfire 52:10
     foggers 106:6      frankly 40:21     68:25 81:4        Google 2:14         guns 71:25
     follow 113:13      free 45:15 56:1   93:22 97:15         45:4,9
     followed 41:1        111:7 121:3     97:21 98:5        Gotcha 31:11                H
     following 41:2     Frigerio 44:4     111:19,23           42:22             half 35:9 63:17
        84:2            front 23:7 65:11  120:10            gotten 89:20         115:3
     foot 48:7            65:14 66:6    gives 107:4           92:23 99:13       hand 14:6 29:14
     force 10:22          92:17 95:2    giving 6:3 11:24    GPS 68:3,7           32:4 45:6
        25:12,17 28:4   fully 41:12 78:21 40:21,24 69:5     grab 107:2           60:8 77:25
        28:18 39:10       78:23           69:7              graduate 7:2,4       105:20,20
        39:20 40:9      functions 77:22 go 6:9 7:6,9          7:15,17,23,25      106:13,13,14,14
        58:19           further 72:5      17:19 18:19         8:6,16            hand-held
     foregoing 123:7      121:10 123:13   37:9,21 40:25     graduated 7:18       55:16 67:11,17
     form 20:17,21                        43:13 51:19         8:1                90:20,21,23
        21:6 31:1              G          53:24 61:19       Grand 83:12          96:16,17
        50:20 72:11     gang 16:6,13      61:20 62:6          95:24,24,25        105:24 106:6
        95:12 104:25    gas 60:17 61:8    66:20,21            96:4 98:3          106:21
        110:20 111:12    61:12,20         69:19 71:11,23      100:12,14         hand-helds
        112:11 113:3     62:22 63:1       76:11 77:3,18       101:5 102:3,11     60:16 62:3
        114:13           67:4,8 79:16     81:5 85:14          103:18             106:11
     formal 81:7         82:9 87:9,10     94:8 97:21,25     great 17:6          handed 32:19
        108:5,8          87:11 98:10      98:2 100:11       green 64:13,16       45:8 78:2
     formations          103:5            105:10 106:10       64:18             handful 97:12
        19:24,24 20:5   gather 80:9       110:21 111:5,14   Groce 64:4          handled 25:1
        20:7 21:13      gathered 80:20    111:20 112:8      ground 5:24          119:21
     formed 44:25       gathering 114:6   116:25 121:3,8      105:14            happen 81:22
        88:15           general 40:15   goal 85:13          group 24:20         happened
     forming 20:8        47:15,18,22      99:19               55:4 91:17         84:12 120:6
     forms 38:24         48:5,21 56:4   goes 34:19 39:7       112:2,4,5          120:25
     found 10:23         67:17 117:12   going 6:3 13:16       113:12 118:7,10   happening
        24:23 28:1      generally 9:19    14:6 17:6         groups 55:6          80:13
     foundation 4:2      12:2 27:18       22:14 29:14       guess 20:3,11,11    hard 33:6
        95:13 110:20     34:3 35:10       34:16 41:11         21:19 29:22       hat 19:10
        111:13 112:12    46:12 65:5       42:19 43:16         30:4 44:24        hats 64:13,13,16
     Fountain 41:25      67:13 77:11      45:6 53:9           63:12 67:16        64:19
        42:4,24 43:10    86:12 93:22      54:5 62:2,24        70:18 87:19       hazmat 34:8


                                   ALARIS LITIGATION SERVICES
    www.alaris.us                     Phone: 1.800.280.3376                     Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 39 of 50 PageID #: 1517
                                     STEPHEN DODGE 1/15/2019

     head 6:2 13:15      hoping 120:16       78:20 80:12           65:21,22,24                J
       66:11              120:18             83:1 84:3,6,12        98:23 99:21       January 1:19
     headed 37:14        hostage 16:19       107:24 108:1,4        112:9               3:10 116:13
     headquarters         17:3 34:8          109:3,9,10         instance 48:18       Jemerson
       46:23 49:12        103:9              119:19                94:21 100:4         102:15
       49:22,24          hot 116:23        incidents 34:5       instructed 80:7      Jennifer 101:20
       84:15 101:9,14    hour 51:17 63:16  include 39:4            87:17             Jessie 4:3 5:17
       101:15,17          71:8,9 92:20       67:11,17 93:11     instruction          Jesuit 7:10
     health 6:15         hours 3:11 19:22    112:25                60:23 69:23       joined 91:7
     hear 93:4,14         31:9,19 35:22    included 80:16          74:10,10,16       joint 38:2
       97:17,22           36:21,24         including 20:23      instructions         Joyce's 101:20
     heard 13:14          37:25 47:19,21     100:8                 70:7 93:22        Joyner 44:5
       70:6 76:15         48:21 71:8       inconsistencies         99:23             Jsteffan@aclu...
       93:10 94:2         84:23 86:11,19     79:1,10 80:1       instructors 22:3       4:5
       107:6              116:22,24        incorrectly          intel 99:11          Julia 11:1
     heightened          house 48:4          121:18             intending 53:22      Juris 8:15
       16:25              70:12,15         increase 20:20       intent 99:14         jurisdictions
     helmets 17:10        101:20           INDEX 2:1,2          interested             51:23,25
     help 27:24          human 31:8 33:1   indicated 67:1          123:16            Jury 96:4
       52:17 53:18       hundred 118:2,2   indirect 66:9        internal 28:14,17    justification
     helps 45:15         hundreds 19:21    individual 76:6         83:24               110:18,22,25
       56:1               93:6               95:5 105:5,7       interpersonal
     hey 71:15 81:8      hurt 105:15,16      106:15                36:22                     K
     high 7:2,6,9,10     hypotheticals     inert 58:20,22       interrupt 11:21      Kansas 7:22
       76:25 114:7        39:22            information 2:3      intersection         keep 60:14
     higher 17:10                            78:12 80:9,20         43:18 95:23       keeping 82:11
       21:24 37:3                  I         81:13 107:18          100:2,8           kept 58:24
       113:22,23         ICS 33:23 34:11     107:22             interview 80:9       Kiener 101:6
     highest 54:19       idea 21:11 68:8   informed 13:11          81:1,6,7          killed 41:15
     Highway 9:15        identification      75:2               interviewing           99:16 119:22
       37:14 100:19         14:12 29:13    initial 11:14 56:3      80:22               120:2
     Hills 13:24 14:3       32:3 45:5        58:15 62:21        interviews 81:15     kind 9:13,21
       18:24 36:12          77:24            82:6 103:24        investigation          12:5 13:7,8
       89:2 101:21       Illinois 51:25    initially 17:17         25:9                16:17,20 17:4
       104:9,12          immediately         32:21 47:4         invited 112:13         17:6 19:9
       116:25               28:14 53:11      59:4 60:25         involuntary            20:25 26:23
     history 2:13           69:18 94:8       61:4 74:23            18:18               26:24 31:8,10
       13:17 14:6,12     impeding            109:4 115:20       involve 17:1           31:20 37:19
       22:15                108:14,21        115:22             involved 10:18         38:2 40:23
     hit 107:2,3            109:5,8,14     initiative 62:12        37:13               48:10 63:2
     hold 23:19             110:4,7,14,18    62:15              involving 11:12        77:10,21 79:3
       73:19             impractical       injured 107:1        irritant 55:18         79:16 83:8,22
     holds 60:5             95:4 105:8       119:19,22          issue 11:24            83:25 84:12
     Holly 101:21        in-between 14:3     120:2,2            issued 68:14           86:22,24
     honest 73:1         incident 28:15    injury 10:19            76:11,12 115:24     88:15 91:7
       81:10 117:14,21      28:16 34:1,2,6   105:19             item 107:3             96:22 102:13
     hopefully 115:4        34:12,14,17    inside 52:19                                102:13 106:5

                                    ALARIS LITIGATION SERVICES
    www.alaris.us                      Phone: 1.800.280.3376                         Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 40 of 50 PageID #: 1518
                                       STEPHEN DODGE 1/15/2019

       114:17 118:18        117:19 119:18    lawsuits 10:15          20:4,7,8,9          33:18 35:1
       118:19               120:7,11,13,15      11:6                 21:13 33:18         66:5 115:1
     kinds 67:7             120:17,22        lawyer 6:21             44:25 88:12         119:18,23 121:6
       96:15 97:15          121:14           laying 89:19            88:14 89:16       looked 30:9
     knew 86:22            knowledge 13:6    layman 16:21            89:22,24          looking 35:13
       117:4                25:10 66:8,9     leader 35:4,12          91:21,23 92:5       35:23 55:5,6
     know 6:7 11:8          67:21 83:6       leadership 29:1         109:6               119:8
       17:9 21:9,20         107:11              35:11             lines 35:3,23        looks 18:4 59:5
       24:9,14 26:4        known 92:2        learn 21:16             39:25             loop 61:11
       26:14 27:1          knows 77:6           85:15             list 14:17 32:7,15   looted 99:8
       28:7 29:9,21                          leave 31:16             33:9 39:4           112:14
       30:12 33:25                  L           55:20 68:24       listed 16:2 31:25    looting 63:2
       34:13 36:18,21      L 3:14 4:16 5:4      69:11 71:10          32:23,25            99:15 100:2
       37:1 38:12,16         123:4              72:4 94:7,24         34:21 37:18         112:6 120:22
       40:15 44:16         L.A 119:23           111:25 120:17     lists 31:9 35:4      lot 32:18 33:2
       50:23 53:13         lack 105:9        leaving 18:21        lit 28:13              33:10,10 40:7
       54:11 55:18,25      lane 109:15,17       55:7 62:23,24     Litigation 4:16        52:10 70:8
       56:23 57:10           109:21,21          117:4             little 51:16 63:7      71:5,6,11 76:10
       57:14 58:14         large 55:6 99:7 left 25:22 42:14          75:16 91:8          80:13 86:20
       58:22 59:15           106:15 113:12      48:2 49:4,8          107:5               87:9 89:13
       63:9,13,21,25         114:6              50:9 54:4         live 6:23              90:1,4 92:24
       65:14,15 66:3       larger 106:7         57:2 66:18,21     local 113:15           93:2,7,8,16
       66:22 67:15         late 43:12           70:10,24          location 38:24         95:8 97:16
       67:23 68:2,3          70:20              71:23 79:4           46:22 47:13         100:8 105:10
       68:6,20 70:2        lateral 17:24        104:4 116:25         48:25 49:8          119:24 120:2
       70:4,22 71:10         18:14              117:2                51:19 55:8        lots 73:25 97:12
       71:13,21 72:9       launch 60:3       legal 20:3,3            89:11 93:5          97:12,20
       75:3 76:1,19        launched 55:16       64:8,19              99:12 119:11,16   loud 94:24
       77:5 78:10            60:7            Lessons 35:25           120:5             Louis 1:8 3:6,14
       79:14 80:5,17       launcher 55:16       37:9              locations 45:16        3:19 4:4,9,17
       80:20 81:8,12         59:4,5 60:2,7 let's 71:23            logistical 86:21       5:19 7:6,14 8:9
       81:15,17,19           60:15 67:16        95:22             long 10:16 30:17       8:21 12:18,22
       82:5,10,17            96:15,23        level 17:5              30:21 31:24         13:17 20:21
       84:7 86:21          launchers 59:10 Leyshock 43:14            35:20 37:24         24:11 28:21
       87:15 89:18,18        59:16,19,25        43:15 44:17          44:5 47:1,5,12      41:3 52:21
       91:25 92:6          law 4:13 8:9 15:1    46:17 72:18,23       48:20,24            55:22 104:5
       93:18,22,25           95:16 112:23       73:17,19 74:23       49:14 50:5          104:10,15,22
       94:2,12,18,18         113:14 114:16      74:25 84:25          70:9 71:6           107:10 108:13
       95:1,10             lawful 5:10          86:6                 81:24 84:22         110:15,16
       100:20 105:5        lawfully 114:5,12 Leyshock's              86:11 92:19         112:16 114:10
       106:23 107:2        laws 110:15          74:10                114:9 115:2,12      115:25
       107:12,17             112:22          license 9:8             116:21
       108:19,22,24        lawsuit 10:13,20 lieutenant 15:6       longer 13:19               M
       108:25 109:18         10:21,25 11:16     15:15,21 18:5,5      47:20 112:2       mace 67:12,17
       110:1,1 113:11,19     11:18 12:3,13      26:2 27:12,15     longtime 88:18        89:10,12,14,19
       113:25,25             12:24 13:5,13      41:21 117:6       look 14:7,18          90:19,20,24
       115:5 116:18          41:6 66:14,16   line 19:23,24           22:24 32:19        91:20,23 103:1


                                      ALARIS LITIGATION SERVICES
    www.alaris.us                        Phone: 1.800.280.3376                         Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 41 of 50 PageID #: 1519
                                   STEPHEN DODGE 1/15/2019

      103:2 105:24      material 55:17     91:14 97:8        99:21                 99:4,18 100:15
      106:6,21 107:7    Mayo 53:25        membership        Molina 1:8 3:3         100:17 101:1,2
     Mader 44:4          54:15,19,24       21:1              3:19 5:19             103:20 104:19
     main 19:23 98:4     60:19 61:10,23   memory 80:14       63:25                 104:24 105:13
     major 19:25         62:10 75:24      memos 30:16       monetary 13:9          105:18 106:20
      21:12 80:3        Mayo's 77:13      mentioned         month 39:14            107:4,17 116:11
      85:5,6            mean 11:7,13,14    10:25 17:12       40:6 100:19,21        118:20 119:1
     majority 33:13      16:16,22 20:2     21:12 32:6        101:8 117:2           120:20
     making 40:23        21:18,18,19       67:4 68:9        Moore 44:5
      55:3               23:16 26:2,8      70:10 81:20       53:1                        N
     male 27:24          26:17 30:15      met 61:1          move 17:24 18:1       N 4:1
     man 86:19           43:23 44:23      metal 23:9         18:2,14 50:8         name 5:15,17
     Manasco 44:4        45:25 46:4,12    Metropolitan       88:13 93:20           11:24 21:9
      53:1 58:8,21       47:18,23          12:18 13:18       93:21,23 94:1        named 11:10
      59:13 78:11        49:21 50:11       15:3 22:15        111:10 112:4          41:15
      80:7,18 81:17      55:14 60:12       24:11 55:22      moved 15:21,24        names 13:12
      82:24 107:19       61:5,25 64:11     104:5,23          18:24 50:9,11         44:5 63:24
      115:17             70:18 71:1        110:17 112:16     51:2,2,3,3,6          76:11
     manner 38:25        79:14 83:1,3      114:10 115:25    movements             narcotics 16:5
      89:23 91:23        84:18 94:20      Michael 89:6       19:24                 16:13 24:24
     Mansur 41:15        96:17,19 97:12   military 9:3      moving 17:21           28:1
      88:19              97:13 98:8       mind 10:24 44:6    20:5 48:14           natural 34:7
     map 2:14 45:5,9     103:1 105:3       79:3 104:3        90:4,6               near 45:21 46:8
      45:15 56:1         106:5 108:18     minimum 114:21    multi 60:2,4           46:22 47:2,9
      66:6               110:1,2 113:4    minute 121:5      multi-jurisdicti...    48:25 50:5,14
     Maps 45:9           113:24 114:16    misconduct         37:22                 50:15 51:19
     march 89:1          118:17            26:5,13,19       multi-launchers        63:7 71:2 89:2
      116:13 117:19     means 16:23        27:2,5,14,19      59:24                 89:4 95:8,23
      117:21,24 118:1    18:21 38:22      missing 33:2      multiple 59:15         100:7,18 101:9
      118:12,18,21       46:5 95:10       Missouri 1:1,9     60:5                  101:16,20
     Marcus 45:2,22     meant 79:1         3:1,6,14,16,18   munition 55:15        necessarily 11:9
      46:8,22 47:2      medication 6:11    3:20 4:2,4,9      67:11 82:19           54:12 94:11
      47:9,14 48:25     meet 22:3          6:24 9:15         102:21 107:14         98:14 117:22
      49:4,22,24         85:19             13:24 25:2       munitions 17:11       need 60:14
      50:5,15 51:20     meeting 37:12      123:5,21          19:23 20:6            71:20 72:8
      61:1 73:20         46:6             mistakes 80:15     21:14,17 40:14        86:25 88:6,8
      74:18 75:13       member 19:1,4     MLK 100:19         40:25 53:8            111:5,20,25
     mark 45:7           19:16,17 20:14   MO 4:16,17         55:10,21 56:5         115:6
     marked 14:12        28:23 29:6,9      123:4,22          56:8,17,20,24        needed 24:5
      29:13,15 32:3      38:18 39:9       Mobile 12:17       58:2,4,12 60:7        57:13
      32:14 45:5         46:24 91:6        19:6,7 21:8       63:9,14 67:3,7       neighborhood
      77:24              108:7 110:16      22:1,11 77:17     67:14 69:21           41:25 42:4
     Market 3:13 4:8     116:16            77:20             82:12 89:8            43:10 44:14
     marking 14:8       members 17:12     Mobile/SWAT        92:25 95:20           45:11,18 47:8
     masks 87:11         17:16 19:7,12     74:5              96:8,13,24            47:23,24 49:11
     Massie 3:14         43:20,21         MoKaBe's 98:11     97:3,15,23            49:15 55:23
      4:16 5:4 123:4     48:15 80:23       98:13,23          98:7,13,18,23         70:11,25


                                 ALARIS LITIGATION SERVICES
    www.alaris.us                   Phone: 1.800.280.3376                         Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 42 of 50 PageID #: 1520
                                     STEPHEN DODGE 1/15/2019

       95:24            numerous 99:9          59:3,13,16         73:7,17 74:15     organized 91:17
     neither 123:11                            76:6,11,25         87:20,23            117:19,20,21
     neon 64:13                  O             78:23 80:17        94:18,20            118:18
     never 30:8,9       O'Fallon 24:24         81:17 82:21,24     96:20 102:10      original 62:17
       79:4 100:12        25:2,3               88:18 91:2,4       121:11            outcome 25:9
       102:20 103:5     O'Toole 71:12,15       99:17 104:22     old 6:25 7:1          123:16
       103:10 108:2,2     72:3,19 74:21        105:8,16         Olive 4:3           outside 90:17
       112:23 115:4     objection 33:4         106:11 107:18    once 27:9 39:14     oval 66:6
     New 101:9            50:20 72:11          111:4 115:17       51:3 113:2        over-spray
     newspaper            94:14 95:12        officer's 25:17    ones 10:24 11:7       89:17,20
       13:10              104:25 110:20        30:2 108:10        30:16 57:6        oversaw 102:14
     Nick 52:25           111:12,22 112:11   officers 13:7        79:21 80:3,4
       58:8 78:11         113:3 114:13         16:24 17:8,19      83:13 89:21              P
       80:7             objections             20:8,15,20,23      92:18 104:3       P 4:1,1
     night 85:18          106:4                22:3 28:13,21    open 98:25          P.A 69:1,2,3,6
       96:4,7           objects 95:16          36:4 37:2,3,5      99:1                69:12,24 70:4
     nightstick           112:5                38:12 39:13      operations 9:18     paddy 77:10
       105:13           observe 64:13          46:1 47:10         16:2,5,8 44:12    page 2:1,2,4,12
     nine 47:20         observed               50:2 51:22,24      76:10               29:18 30:6
       48:21 114:24       62:20 81:4,10        52:12,13,17,21   opposed 106:10        33:20,21 35:3
       114:25           observer 64:9          53:18 55:22        106:13              43:18 45:1,3
     nodding 6:2        observers 64:19        57:22 61:11      Ops 15:11,24          45:22 46:8
     Non-Biased         observing 65:2         64:24 70:6         16:13 17:21         46:22 47:2,9
       35:15            obstruction            72:2 81:13,21      18:2                47:14,25 48:1
     north 4:17 54:3      108:13               84:20 87:23      options 98:4          48:3,25 49:2
       54:5,15 56:7     obtain 8:12,14         88:5 89:15       oral 24:1             49:4,22,24
       56:12 57:8       obviously 46:12        91:9,13,18       order 41:2            50:5,15,15
       64:23 66:20        60:13 80:15          94:23 97:6         50:18,19,23         51:19 54:1,5,5
       69:19,19 73:11     86:22 113:13         98:6 99:6          53:6 61:18,23       54:15,16 56:3
       90:4,7 94:8        114:1                103:12,20          62:18 68:10,13      56:4,7,13,18
       98:2 100:12,14   occasion 39:10         104:13 107:12      68:22 69:23         56:23,25 57:5
     NOTARIAL 2:6         103:19               107:16 112:6       73:18 74:12         57:6,8,9,23
       123:2            occasions 43:7         113:19 118:25      81:4,13 93:14       60:20 63:5,6
     Notary 3:15 5:5      103:17               119:3,21           110:19,23 111:6     63:6 64:23,24
       123:4,20         occurred 12:22       officers' 71:19      111:19,20,21,23     66:4,7 69:19
     noted 80:2           25:5 61:4          offices 3:12         112:10              71:2 73:11,12
     notes 81:17          119:10             Oh 11:11 90:13     ordered 73:4,5        73:21 74:18
       121:6            October 35:24          97:11 103:1        111:3,9             75:13
     noticed 78:25        89:5 100:7         okay 15:14,20      ordering 116:9      pages 30:20
       79:18            Office 3:13 4:7        26:8,16 29:24    orders 50:8         paging 30:11
     November 96:1      officer 9:6,23         30:1,11 33:15      93:4,10           paid 13:9
       102:3              19:19 21:24,25       34:21 35:1       ordinance           paperwork 21:4
     number 21:2          26:12 27:2,6         38:12 42:18        108:12,13,16,17   Park 41:25 42:4
       25:13 97:14        27:22,23,24          50:18 51:1,8       109:13,18,23        42:24 43:10
       114:21             27:24 41:14          61:10,14 62:6      110:8               44:8,14 45:10
     numbers 77:3         44:3,3,3 54:9        62:9,16 66:19    organization          45:18 47:8
       77:18              54:20 55:3           70:16,23 72:9      28:20 29:3          49:11,15 55:23


                                   ALARIS LITIGATION SERVICES
    www.alaris.us                     Phone: 1.800.280.3376                         Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 43 of 50 PageID #: 1521
                                    STEPHEN DODGE 1/15/2019

      66:5 70:10,24     people 34:16        piece 31:12           88:18 91:9          101:19
     parking 71:5,6       40:22 43:17         33:11               99:17 101:9,16    presented
      71:11 89:13         43:25 55:7,18     place 25:3 47:8       102:25 103:6        115:20,22
      93:2 95:8           55:18 61:19         85:22 107:12        104:5,9,22,23     presume 6:8
      100:8               62:4,22 63:3        110:16              107:10 110:6,9    pretty 21:18
     part 12:24 19:8      64:15,18,25       places 119:23         110:12,17 111:4     38:4 46:9
      19:20 30:13         65:2 68:11        Plaintiff 14:11       112:16 114:10       49:16 76:25
      30:24 41:6          80:10 85:9          29:12 32:2          116:1 118:3         80:14 82:20
      42:13 43:7          88:19 89:15         45:4 77:23          119:21              105:3 113:25
      54:3 62:17          89:22 90:10       Plaintiff's 2:11    policed 104:9         114:7
      64:12 65:21         91:16,21 92:15      5:18              policemen 87:9      prevent 99:15
      65:22,24            94:22 97:25       Plaintiffs 1:18       119:25              105:19,20
      85:12 95:16         112:8 114:3,21      3:4,19,21 4:2     policies 107:11       109:16
      108:8 117:24        115:6 121:22        5:2,11 13:12      Policing 35:15      prevented
     participated       PeopleSoft 31:5       63:21             policy 23:10          120:19,21
      38:10,13            31:5,6,8,11,12    Plaza 101:6           24:6,7 25:16      previous 80:8
     participating        31:18 32:7        please 5:15,25        25:23,25            83:13,16
      114:11            pepper 58:19          6:4,7 121:3         39:11,21 40:1,1   pride 119:24
     parties 123:12       58:23 67:9,9      plus 68:24            40:3,9,15,16        120:3
      123:15              67:11             point 20:22         political 120:10    primarily 86:3
     partner 76:12      period 11:15          22:1 25:16        portals 66:2        printed 45:9
     party 10:12          25:13,18 47:13      30:4,18 34:19     portion 16:17       printout 31:23
     PAS 40:5             48:6                40:11 44:16,18      29:25               31:24,25
     passenger 65:8     permit 117:21         47:25 50:4        position 13:22      prisoner 28:1,12
      65:13,15          permits 118:5         56:21 57:1          13:25 21:24       private 94:23
     passing 109:16     person 26:11          58:25 59:1,2      positions 15:2      probably 5:23
     patrol 9:15 16:7     82:18,20            61:6 70:3         possibility           5:24 19:21
      16:10 17:8          94:12 95:5,8        72:10,14,20         105:17 120:23       20:22 24:20
      21:24,25 37:2       95:9,10 99:21       73:3,8 74:22      possible 28:18        30:4 33:12
      37:14 52:14         109:13,22           79:13 81:3,9        30:17 52:12         45:2 47:19,20
      53:19,22 54:1       110:5,7 111:3,5     99:13,14            99:1 120:13         63:7 71:9 83:3
      54:3 60:19          111:9 114:10        102:12 111:11     possibly 6:20         83:10 84:18
      65:5 73:5         personally 22:5       111:24 115:15       88:1                97:14 121:14
      116:13              46:15 47:3          116:8             post 36:14          problem 83:20
     patrolling 56:7      58:1 90:25        poles 23:9          potential 86:16       99:25 100:5
      56:23 57:8,23       95:19 102:21      police 7:11,13,14   potentially         problematic
      62:13 64:23       personnel             8:21,22 9:23        46:13 119:11        100:3
      66:4                29:22 30:10         12:18 13:18,19    practical 88:13     problems 20:19
     patrolman 10:21      30:24 38:17         13:23 14:21       prefer 105:18       process 80:5,12
     pattern 106:8        44:12               15:3 18:5         prepare 6:19          83:22 108:5,8
     pay 23:14,17       Peter 64:4            22:15 24:11         85:15,21 86:15    procured 31:7
     peaceful 39:7      phonetic 83:14        28:21 29:4          86:17,24          produced 3:9
     peacefully           99:6                37:4,13 41:14     prepared 20:20        5:10
      120:17            physical 105:11       45:25 47:9          85:16             profiling 35:19
     penalty 22:19        105:11,20           55:22 68:10       present 4:13        projectile 12:6
      23:15             pick 64:6 88:11       68:21 69:6          95:8 98:10        promoted 15:6
     pending 3:17       picked 88:10          83:10,11 84:19      100:9,25            15:17,20

                                   ALARIS LITIGATION SERVICES
    www.alaris.us                     Phone: 1.800.280.3376                         Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 44 of 50 PageID #: 1522
                                    STEPHEN DODGE 1/15/2019

     promotion           Public 3:15 5:5  ran 23:11 38:1,4    received 23:20        44:1 46:11
       17:22              123:5,20          84:24 86:7          23:24 39:1,5        48:5 50:22
     proper 66:5         pull 46:7,11       101:14 102:18       99:10 112:23        53:2,14 65:4
     property 92:16      pulled 44:17,22  Randy 102:14        recognize 13:14       65:12,12 68:13
       92:18              44:23 45:18     rank 15:6             30:12 45:12         68:15 69:16
     proposed 36:6        49:11,15 91:16  Ranken 71:3,4,4       98:16               70:2,17 71:12
     prosecuted          purpose 42:24      71:6,11,23        recollection          71:14 72:25
       10:8               99:3            ranking 21:24         40:8                73:3 76:22
     protect 52:13,17    purposes 71:19     37:3 54:19        recommend             78:17 81:11
       53:18             pursuant 123:7     76:25               121:22              84:4,19 85:4,6
     protected           pursuit 9:20     reaching 99:19      record 5:15           85:12 88:7
       52:20              10:18           read 13:10 106:1      30:19,25            89:21,25 90:9
     protection 17:9     push 20:17 21:5    106:3 121:15        32:13 50:14         91:17,22 93:12
       17:10 52:12       put 35:8 40:15   reading 79:17         121:8               93:13,18,19
       70:13             Putting 66:15    real 20:16          records 31:18         115:11,22
     protest 39:7                         really 21:7 81:11   redid 20:24           116:22,24
       41:18 42:7,10             Q          88:11,13          reduced 123:10        117:13,18,20
       42:20,24          Qdoba 100:9        102:12 105:19     refer 45:15 56:1    remembered
       43:5,17 89:1,4    quarterly 22:4     106:24 116:22       76:24               11:22
       95:20,22          question 6:1,5,6   116:23 117:19     referred 26:17      remembering
       96:25 97:5          6:8 21:19      reason 32:23          77:16               82:22
       100:7,10,18,22      26:10,14,18      94:4              referring 32:10     report 2:15 26:5
       100:24 101:4,6      31:4 32:24     recall 12:7,12        32:11,13 48:15      26:13,19 27:2
       101:19 102:21       39:20 66:16      13:2,4,12 19:4      48:16 78:2          27:6,15,19,21
       103:20 114:12       94:5 96:3        23:3,12 24:17     refers 33:25          66:25 77:24
       115:10 118:9,12     98:15 106:3      24:22 25:4          76:20               78:1,5 80:6,10
       118:16,19           113:9            28:9,16 33:8      refresher 5:25        80:18,21 81:21
     protesting          questions 13:16    35:6,17,20        regularly 74:3        82:25 83:5
       88:19 120:17        14:5 22:14       36:2 37:24        related 15:2          107:13,19,23
     protestor             39:22 40:6       38:5 40:19          16:13 28:3          107:24,25
       105:15              42:19 45:14      41:4 42:6           115:9,13 123:11     108:5 115:18
     protestors            88:24 121:3,10   43:11,19,22,24    relates 107:7         119:9,14 120:5
       89:12 90:11,12    quick 63:17        44:2,10,13 47:1   relative 40:13      reported 28:8
       93:11 117:15,23   Quik 89:4,13       47:5,12 48:24       123:14              28:14 66:23
       119:25 120:12       90:1,4,8 92:15   51:14 52:24       relay 88:4            107:18
     protests 39:2         92:17,24 93:2    69:15 70:16       relaying 61:23      reporter 3:15
       46:13 52:10         93:16 95:3,8     73:22,24 74:7     relying 111:4         4:15 5:5 12:4
       64:14,16 72:1     quite 92:12        74:8,9,14         remain 21:2           106:3 121:19
       85:16,21 86:16                       75:22,23            50:4 112:8          121:23 123:2
                                 R
       86:18 88:25                          77:12 78:14       remember 6:13       reporters 11:16
       97:1 102:3,11     R 4:1              86:2,2 87:14        6:17 11:7 12:2    reports 80:8
       102:25 104:10     racial 35:19       87:18 90:14         13:15 21:3 24:1     83:11,16,23
       113:25 115:14     radio 57:18        91:4 97:25          24:2,18,19,24       107:17
       119:20              64:25 73:16      98:6 116:10         26:3 27:17        reprimand
     provide 70:13         73:18,20         117:17              28:5 33:11          23:18,21,25
     provides 94:4         75:25 76:15    receive 23:18         35:22 36:23         24:3
     providing 22:2      radios 57:24       112:17              37:15 40:14       request 51:18

                                   ALARIS LITIGATION SERVICES
    www.alaris.us                     Phone: 1.800.280.3376                       Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 45 of 50 PageID #: 1523
                                      STEPHEN DODGE 1/15/2019

       52:5,7               84:12 85:13,18      117:12              48:2 71:1           62:10 75:24
     requested 75:4         85:24,25 86:7     roles 29:1          search 16:18          77:12
     require 17:5           87:16,22 88:5     Ron 44:5              27:25 42:8,21     sergeants 38:15
     required 13:7          107:25 108:3      room 3:13 4:9         42:25               88:2
       17:19 36:4,10     reviewed 25:12         120:12,12         searching           serious 17:2
       36:21,24 37:7     reviewing 25:16      Rossomanno            27:23               114:1
       39:14 68:10       ridden 65:16           102:15            seat 65:9,11,14     seriously 119:19
       85:1 107:13       rifles 17:10         rotates 60:5        Seattle 20:19         119:22 120:2
     requirements        right 13:20          roughly 18:12       second 10:25        served 9:2,5
       36:18 37:2           14:24 15:7,11       45:11               15:14,16,17       service 18:20
       68:22                18:10,14,22       route 93:11           30:6 42:12,16     Services 4:16
     Reserve 21:8           21:14 31:2        RSMo 123:8            43:4,9 52:13      set 36:14 48:4
       22:11 27:16          32:16 34:16       Rucker 4:13           52:16 62:9          48:18 88:12
       38:19 40:10          36:5 38:19        rules 5:25          secondary 19:9      settled 11:17
       77:20                39:14 40:4        run 23:7,8 38:6     Section 123:8       settlement 13:7
     Reserve/SWAT           41:22 43:7          63:24             see 15:18 29:18     seven 47:19
       12:17 19:7,7         44:6 45:22        rushed 101:14         30:12 31:22       severity 97:15
       22:1 77:17           46:1,15 47:3                            31:23 33:23       shaking 6:2
     Reservoir 89:2         47:10 48:5,22             S             35:3,14,24        share 115:18
     resistant 52:18        49:12 50:2        S 4:1                 58:4,11 62:22     Sheriff's 54:13
     resources 31:8         52:5 53:13,15     S-T-E-P-H-E-N         63:3 64:18        shoot 52:19
     respected              56:19 57:2          5:16                65:25 89:8          60:5
       88:22                59:8 60:21        safety 71:19          90:24 92:25       shooting 88:19
     respond 46:13          61:24 65:13         110:10              96:8,13 97:5        89:6
       73:20 113:2,5        66:17,20 67:5     sake 42:23            100:15,25         shoots 106:12
     responded              69:13 71:22         45:8                117:15 118:25     Shop 98:11,13
       38:14 42:9,13        72:24 73:12       Sam 72:14             119:3,6             98:24 99:22
       42:23 43:4,10        74:16 77:5        Sarah 1:8 3:3,18    seen 14:14          short 15:10 22:6
       50:10 68:21          81:23 86:7          63:25               29:16 30:2,8        63:19 121:9
     responding 6:1         87:3,24 88:20     saw 78:17,21          30:13,16,23       shorter 32:18
       16:18 23:6           88:22 95:20         79:6,8 89:14        64:15 78:5          107:3
       39:2 44:7            97:6 98:20          90:19,25 91:1     segue 32:4          shorthand 5:4
     response 11:14         101:25 102:4        96:21 97:10       send 115:9          shortly 53:9,10
       42:20 82:6           102:22 104:6        98:6              sending 116:11        117:3
       113:8                104:10,19 114:4   saying 30:7         sense 94:5,20       shot 12:5 41:14
     responses 34:4         116:24 118:13       51:2 62:7           95:1,6,10           42:8 67:16
     responsible            121:15              71:15 100:4       sent 115:13 116:6     71:17 72:1
       82:11,16,18,21    rights 120:1,14        106:19 118:3,11   separate 82:6         99:16
     restaging 55:7      rioter 105:15        says 5:11 16:9      Seper 44:4          shots 99:9
     restrictions 10:3   rioters 54:2,4         18:20 29:18       September           side 54:15,16
     resume 63:1            54:25 60:21         35:14 108:20        33:18               56:12 62:23
     retirement 18:21       62:4 119:25       scene 50:24         sergeant 15:17        65:8,13,13,15
     retraining 24:6     rioting 103:11,14      51:15 75:12         22:7,7,11 24:21     66:2,2 73:12
     returned 70:23      riots 119:23           85:7 92:19          26:2 28:11          88:14 90:4
     review 39:10,18     rocks 63:1           scenes 81:22          53:25 54:15       sidewalk 95:9
       78:24,25             106:16            school 7:2,6,9        54:19,24            95:15 110:2
       83:17 84:2,6      role 86:22 117:9       7:10 8:6,9,17       60:19 61:10,22      111:11

                                    ALARIS LITIGATION SERVICES
    www.alaris.us                      Phone: 1.800.280.3376                          Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 46 of 50 PageID #: 1524
                                   STEPHEN DODGE 1/15/2019

     sidewalks          smoke-like 67:4      112:23             88:11 119:11,16   stores 99:8
       109:19,20        smoke-type         specifically         120:4             stream 106:12
     sign 23:7,11        55:17               46:11 47:14      standing 61:9       streamer 107:6
       75:25 76:2,7     Society 29:4         50:23 78:15        95:9 109:15       street 3:13 4:3,8
       76:8,11,12       software 31:12       78:16 98:8         109:22 110:5        4:17 16:16
       77:13 121:16     somebody           speculation          111:10              56:12,18 100:9
       121:23            58:22 87:17         33:5 94:15       stands 16:9           101:20 109:23
     sign-off 83:22     somewhat 52:2        95:13 105:1        34:11 88:6          110:3,6,12,13
       108:5,8           71:1                110:21 111:13    start 50:5 72:1       111:7,10 114:17
     signature 5:6      soon 53:15           112:12 114:14    started 90:3        streets 117:25
       121:12,21,22      71:22 75:9        spell 5:15           100:2 102:14        118:4
       121:25            83:1              spelled 9:16       state 3:16 5:15     strictly 21:8
     similar 70:6       sorry 11:11,21     spontaneous          113:14 123:5,21     92:14
       106:20            25:2,3 33:20        118:19           States 1:1 3:1,17   strikes 28:6
     Simmons 11:1        98:2 106:1        spot 83:14         stating 27:22       struck 23:7
     single 59:25       sort 49:19 59:5      88:10,11           79:25             study 8:2
       60:2,3 82:18      61:23 86:3        spray 67:9,11      station 16:7        stuff 31:1,5,25
     sitting 65:9       sorts 37:16        sprayed 89:19      stationary 50:4       35:11 40:13,20
       89:13,17         south 54:1,4,16    St 1:8 3:6,13,19     50:7                79:2 86:21
     situation 34:8      56:23 57:9,23       4:4,9,17 5:19    stationed 16:6        106:16 118:6
       38:14 103:9,11    60:20 66:4,21       7:6,14 8:9,21      51:8 53:3 65:7    subject 10:21
       105:4,7 106:9     67:1 69:20          12:18,22 13:17     65:20 76:6          12:2 27:20
       106:13,14         73:11 83:12         20:21 24:10      stay 92:19            91:22,25
       113:11,24         89:5 90:4           28:21 41:3       Steffan 2:5 4:3       103:9 105:1
     situations 16:19    94:8 95:24          51:12,25 52:21     5:13,17 12:1        106:25 110:21
       80:14 103:15      98:3                52:25 53:4,10      14:8,13 30:21       111:14 114:14
       114:1            speak 6:3,4          53:21 54:6,9       30:22 33:7,21     subjects 16:19
     six 47:19 114:25    19:11               54:12,12,14        33:22 50:25         17:1 24:23
     Sixth 28:11        speaker 94:24        55:21 56:6,16      63:18,20            62:20 93:1
     skills 36:22       speaking 46:12       57:7 58:5          72:12 94:16         109:4,7
     skirmish 20:9       65:5 72:3           59:10 63:10        95:18 105:21      subsequent
       88:12,13 89:16    77:11 105:4         64:22 68:1,6       106:17 111:2,17     10:20
       89:24 91:21      special 15:11,24     69:9,24 70:5       112:7,15 113:7    substance
       91:23 92:5        16:2,5,8,13         73:10 75:3,14      114:19 121:2,5      121:18
       109:6             17:9,21 18:2        79:25 104:5        121:8,10,13       substances
     slightly 106:22     44:11               104:10,15,22     Stephen 1:17          67:4
     SLMPD 2:13         specialized          107:9 108:12       3:9 4:12 5:9      Suite 4:4
       14:2,11 18:21     9:10 10:1 16:24     110:15,16          5:16              sum 13:9 21:20
       18:23 25:6,22     16:24,25 17:7       112:16 114:9     stick 79:21         Sunset 13:23
       27:3 28:24        17:13,15            115:25           sticking 23:9         14:3 18:24
       29:7 30:23       specific 15:9      stage 62:25        STIPULATED            36:12 104:8,12
       36:5 39:9         30:16 33:16         86:20              5:1                 116:25
       117:2             42:7 43:25        staged 45:24       stop 23:7,11,11     supervised
     SLU 90:7            45:16 47:6          46:3 47:2,10       72:15               97:2
     smaller 52:2        48:25 102:9         50:1 87:7        stopped 72:9        supervisor 27:7
     smoke 58:20         106:14 111:13       100:11,14          73:8              supervisors
       58:23 67:8        112:19,19,22      staging 46:22      stopping 108:21       84:19,21 88:1

                                  ALARIS LITIGATION SERVICES
    www.alaris.us                    Phone: 1.800.280.3376                        Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 47 of 50 PageID #: 1525
                                     STEPHEN DODGE 1/15/2019

       88:2                123:7             20:12,13,24      testify 6:13,16       85:5 87:25
     supposed 87:15      Symposium           21:11 42:14        12:24 13:1 41:6     87:25 90:25
     sure 15:19 18:7       35:4              43:21,23         testimony 41:9        90:25 91:3,18
       37:11 38:16       system 34:15        46:24 48:17        68:9 70:9           92:7 94:6,6
       40:12 47:7          40:3 69:1,2,3     48:19 53:14        121:19 123:6,8      94:10,25
       62:18 63:18         69:6              82:1,3,8,8       Thank 14:10           96:15,21,22
       70:2 76:21        systems 69:12       96:7 101:24      thereto 123:15        98:18,20,22
       77:15 81:2                            102:2,5,8,9,10   thing 9:21 16:17      100:20,21,22
       84:6 88:3,7               T           102:18 108:7       16:20 18:6,8        100:22 101:16
       91:19 92:12       tactical 16:15,17 Team-CP 16:2         20:25 26:22         102:12 103:8
       104:20 107:21       16:21,22,23     tear 55:19 60:17     26:24 31:10,21      103:10 104:2
       114:3 115:15        44:20 51:12       62:21,25 67:4      35:12 37:20         108:18 109:4
       121:7,13            60:12 76:10       67:8 87:9,10       38:2 40:23          109:20 110:3
     surrounds           Tahoe 48:11,12      98:10 103:5        44:13 63:2          110:14,22
       19:23               49:20 50:6      technically          67:6 79:15,18       114:24 115:20
     Susannah 3:14       take 11:12 13:25    20:11 67:16        84:1,5 86:24        115:22 116:8
       4:16 5:4 123:4      28:7 30:6         110:4 111:1        88:7 106:8          117:1,7,12 118:1
     suspect 10:19         54:5 70:21      tell 32:20 33:6      114:18 118:8,18     118:2,5,7,16
       105:9,15            71:18 72:4        34:11 43:15        118:19 120:7        119:18 120:7,18
     suspended             85:20,22          68:10 72:23      things 6:13,17        121:2
       22:21 23:3,5        87:5 93:11        73:14 75:20        17:4 30:23        thinking 11:23
     suspension            103:3 105:14      79:22 93:21        32:25 33:3          24:16 25:8
       23:12,13            119:24 120:2      94:20 97:1         34:10 81:22         27:18 65:19
     sustained 25:11     takeaway 86:17      121:23             83:19 87:2,5        68:19 100:24
     SWAT 16:2,12          87:12           telling 61:2         114:17 120:24       110:15 118:9
       16:14 17:3,7,12   taken 1:18 3:20     64:24 81:8       think 9:17 11:9       119:7
       17:15,18,18,18      5:3 6:11 17:3   Templeton 41:3       13:9 20:16        third 32:5 33:18
       17:20,21 18:2       32:22 63:19     ten 35:3             21:5,7 22:3         36:23
       18:10 19:16         109:4,7 121:9   tenure 25:6          23:16,20 24:2     thought 11:20
       20:13,23            121:17 123:9,13   26:1               27:9,11 31:7        36:7 37:19
       38:12,16 41:21    takes 112:1       term 41:25 42:1      33:2 34:13,14       40:12 70:2
       43:7,20,21,23     talk 45:15 57:13    46:3 55:9,12       34:18,18 36:9       83:20 107:22
       43:24 46:19         75:8 113:4        64:8 67:10         36:15 37:16         117:24 118:6
       46:24 48:15       talked 44:16        77:8,9 78:1        37:20 38:3        thousand 83:11
       48:17,19 52:12      45:17 53:13       105:9 107:6        39:6,25 40:7      threats 16:25
       59:19 67:14,21      62:11 81:2,3    terms 60:17          40:11,18 45:21    three 36:10,17
       77:16,20            86:9 103:18       67:14,14 76:16     49:16,17            39:19 47:18
       80:24 82:8          104:17 112:20     86:19 111:16       52:25 53:15         59:24 63:12
       91:6,7,7,14       talking 42:9,16     111:25 112:22      53:17 54:11,23      69:12 77:15
       96:7 97:8           44:20 49:3        118:15             55:9 56:4           78:20 104:1,2
       102:5,9 108:7       67:3 68:16      test 39:19,20        57:1 59:3           115:2 116:24
       116:16              71:12,14 95:25    40:2               60:6 65:11,13       119:20
     SWAT/Mobile           98:16 101:13    testified 11:9       67:3,13 69:4,4    three-year 36:7
       27:15 38:19         109:10 111:15     49:10 53:17        69:9 70:1,9         36:8,16,19
       40:10             Taylor 48:3 71:2    54:24 60:6,18      71:19 75:22       throw 67:15
     swerve 23:8         team 16:8 17:3      101:23 102:20      79:14,16,19,22      96:22 114:17
     sworn 3:10 5:10       19:2,5,7,8        104:16             81:3 84:10,20     throwing 58:24

                                   ALARIS LITIGATION SERVICES
    www.alaris.us                     Phone: 1.800.280.3376                       Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 48 of 50 PageID #: 1526
                                      STEPHEN DODGE 1/15/2019

       62:4 63:1            97:20 105:10        39:1,5 83:5,8        85:4 102:17        17:17 24:6
       95:15 96:18,19    title 18:4             102:17 103:3,4       112:4              36:4
       106:16 112:5      today 6:12 67:2        103:7 104:17       two-week 11:15      understand 6:6
     thrown 60:8            68:16 119:10        104:21 112:17      type 16:6 19:19      6:9 13:18
     thumb 30:19            120:6,25            112:19,23,25         35:12 86:21        26:21 30:7
     ticket 108:19,23    today's 6:19         trainings 34:21        96:13 106:7        51:1 66:24
       110:25            told 18:19 24:5        34:25              types 17:15          72:13,22 74:7
     time 5:22 10:16        43:13 46:11       transcribed 5:5        21:20              86:11 104:4
       12:11,15 19:6        58:15,25 59:1     transcript 121:15    typewriting 5:6      105:1 106:18
       20:14 22:22          60:19,24,24       transferred            123:10             107:9 108:4
       25:13,18 30:4        61:10,18,19,22      15:10 18:9         typically 34:22      111:18 114:14
       30:17 34:19          66:11,13 71:13      79:3                 121:21             120:11
       35:18 36:15          72:23 73:6,20     transmissions        typographical       understanding
       41:22 42:6,12        75:17 87:22         76:15                121:16             25:15,23 26:11
       42:16 43:4,9         93:25 97:25       travel 109:21                             26:20 29:23
       43:11 44:8,18        98:1              traveled 61:6                U            38:21 39:13
       46:10 48:5        ton 74:2,6           traveling 48:7       uh 24:3              40:2 67:12
       49:3,5,7,17       tons 93:19             49:19,20,21        ultimately 8:4       73:25 88:17
       50:5 52:14        top 13:15 59:3         50:6                 8:12               96:2 100:6
       53:8,22              65:20,23          Trip 89:4,13         um 8:11 9:12         109:13 114:20
       54:20 56:14       topic 112:20           90:1,4,8 92:15       10:16 15:12        114:23 118:11
       57:4,15 58:15     total 36:21 49:3       92:18,24 93:2        18:17 22:24       understood 6:8
       59:20 60:3           49:5 107:23         93:16 95:3,8         23:19 27:9        uniform 57:20
       61:12,22 62:9     tough 88:9           true 14:20 19:13       29:11 31:1 34:4   uniforms 57:24
       63:5,17 66:3         119:17              98:14                38:3 39:19        union 100:22
       70:9,16,18        track 82:11          trust 121:19           40:11 44:11       unit 2:13 12:14
       71:10 73:10       traffic 108:13,14    truthful 41:9          46:9 47:16         12:16 16:6,15
       77:13 78:17,22       108:21,21         truthfully 6:13        51:16 52:9         19:1,13 22:11
       81:3,5 91:1          109:5,14,15,17      6:16                 53:5 67:13         29:12,19,21
       97:4 98:1            109:21 110:4,8    try 5:25 6:3,4         72:14 74:22        30:2,8,9,13
       107:13 109:3,6       110:10,14,18        99:11                78:13,19           49:18 77:17,21
       114:4,5,5 115:2      111:8 112:5       trying 103:8           80:22 81:2         77:22 79:3
       115:12,15         trainer 22:5           111:18,19 117:18     84:4 85:11,16     United 1:1 3:1,17
       116:10,18 118:8   training 9:11 10:1   Tucker 101:10          99:24 105:3       units 44:7,9,10
       120:9                13:8 16:24        turn 56:19 57:2        109:2 114:16       84:17
     timeframe              17:5,13,15,18     turns 105:11           116:8 120:7       University 7:22
       50:21                17:18 19:19,22    twice 15:18 27:9     Um-hum 88:17         8:9
     times 24:14            20:1,24 21:13       51:2                 90:2 93:17        unlawful 38:25
       25:13 27:8           21:23 22:2,4      two 15:12,12         unaware 59:18        69:18 93:15
       28:17 31:16          31:25 32:8,16       17:17 21:12          81:19 102:8        93:23 94:3,5
       49:4 55:10           32:21,22 33:8       36:10,16,17,17     uncomfortable        94:7,9,12,25
       61:16 65:19          33:10,11 34:1,3     37:25 51:24          55:19              95:11,17 97:17
       68:23,24             34:24 35:1,4,6      52:25 59:24        uncommon             111:16,24 112:3
       76:10 79:15          35:13,17,19,23      61:16 63:11          119:23             112:17,21 113:1
       80:13 90:24          35:24 36:2,5        77:21 78:20        uncontrollable       113:5,10,17
       93:25 94:2           36:22 37:2,6        79:15,17,23,24       105:6              114:7
       94:24 96:11          37:18 38:6          80:3 83:13         undergo 17:16       Unmarked 48:11

                                    ALARIS LITIGATION SERVICES
    www.alaris.us                      Phone: 1.800.280.3376                           Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 49 of 50 PageID #: 1527
                                     STEPHEN DODGE 1/15/2019

     unreasonable          37:3 41:3    81:7,15 85:18      106:1,4 110:20      107:17
       28:18             vests 17:10    87:7 92:11         111:12,22 112:11
     unrelated           video 67:23   watch 116:19        113:3 114:13              X
       102:25              85:24 93:19  117:11             121:4,7,11,14
                                                                                      Y
     unrest 34:9         viewable 32:7 way 24:25          WheatonA@s...
     upset 75:3          violating 110:726:13 66:11        4:10               yard 23:8
     use 20:5 21:13      violation 23:1081:19 88:14       white 48:11         yeah 15:12,18
       21:16,21,22       violent 46:13  91:12 98:23       wide 106:8           18:8 19:14
       28:18 39:10         71:17       ways 109:1         wind 87:8 88:8       20:4,11 22:7
       39:20 40:9,14     Vogel 64:2    we'll 45:7 76:10    99:1 119:12         26:21 33:13
       41:24 46:3        voluntary 18:1we're 62:2 71:18   window 98:25         34:13 36:13
       58:19 60:15,19    vs 1:8 3:5     72:4,7 80:12      windows 66:1,1       38:4 42:11
       63:17 75:25                      86:19             wished 57:16         47:18,24
       77:7 83:24              W       we've 67:10        witness 4:12         48:16 57:1,12
       95:19 96:24     wagon 77:10      68:16 71:15        5:6 11:20           59:23 61:15
       97:3 104:19     waive 121:20,22  103:17 112:20      24:20 121:25        61:25 62:14
       104:24 105:18    121:23,25      wear 64:13          123:6,9             67:6,16 70:13
       105:23 106:19   waived 5:7      wearing 64:15      women's 116:13       71:4 73:2 74:4
       107:13,16 116:3 walked 109:6     64:18 67:18        118:1,21            77:17 80:7
     uses 25:17 74:3   Walton 43:18    week 83:3 101:5    words 69:17          81:3,24 88:7
     usually 113:21     45:1 47:25     weeks 17:17         75:23 121:17        90:12 91:3,9
     utilize 46:14      48:1 49:2       78:20             wore 19:10           93:18 96:19
                        50:15 61:1     went 10:22 33:8     57:19               101:16 104:2
            V           63:7,8 69:19    47:8,25 48:1,2    work 2:13 13:19      108:24 110:3
     vacant 70:15       69:20           48:2,3,19 49:1     14:11,20 31:16      110:13 117:1,7
     vague 50:20       want 5:23 10:17  49:17 50:1         31:16,19,20         119:13
     van 70:3,4         20:17,21 22:12  58:19 66:5,22      86:20 89:1,4       year 5:23 36:5
     Vandeventer        30:6,18 35:8    67:1 71:1,23       95:22 101:4        Year's 101:9
      89:5 90:5         35:21 37:14     74:18 79:4,16      102:25 103:6       yearly 36:9
     variable 21:1      38:2 55:20      86:13 87:1         107:9 116:4        years 7:1 15:12
     varied 20:16       59:21,21        99:21             worked 14:2          15:12,22 22:13
     various 21:20      65:24 114:2    weren't 41:1       working 28:23        33:17 36:10,17
      37:13             120:15          54:6 62:23         100:18              36:17 115:3
     vary 40:7         wanted 17:2      62:24 89:17       worry 115:3         yelling 94:23
     vehicle 9:18       18:2,6,16      west 50:12         worse 99:16                 Z
      10:18,19 12:5,8   20:19 40:22     69:19 94:8        wouldn't 88:12
      12:10,11 17:11    52:11 75:11,21                                        Zwilling 44:4
                                        98:2,4             117:22
      23:7 44:20        115:17 120:11  westbound          write 78:8 80:10           0
      48:8,9 51:12     wants 26:11      58:17              80:18 81:20        02 77:14
      51:14,16,23       114:11         Wethington         writing 83:6        03 77:14
      52:4,7,18        warning 110:23   44:4              written 23:24
      56:13,24 69:6     110:24         Wheaton 4:8         24:1,3 83:11                1
      76:8             warnings 97:22   11:21 14:10        108:19,23          1 2:13 14:9,11
     vehicles 109:16 warrant 42:8,21    30:18 33:4,20      115:1                17:18 31:2,3,23
     verbal 86:3        42:25           50:20 63:16       wrong 114:24          76:22
     verbally 6:1 69:1 warrants 16:18   72:11 94:14       wrote 28:7          1-800-280-33...
     versus 5:19       wasn't 63:11     95:12 104:25       78:10 80:19          4:18

                                   ALARIS LITIGATION SERVICES
    www.alaris.us                     Phone: 1.800.280.3376                   Fax: 314.644.1334
Case: 4:17-cv-02498-AGF Doc. #: 124-7 Filed: 02/12/19 Page: 50 of 50 PageID #: 1528
                                    STEPHEN DODGE 1/15/2019

     10 70:19 97:14      101:5,9 102:3     644-2191 4:18
     100 20:22 21:2      103:25            652-3114 4:5
       100:1            2015 35:2,4
     100b 33:23          41:13,16 42:3              7
     11/19 22:25         43:2 55:22        70 100:19
     11:00 70:19         58:2 64:20        7100 76:5 77:16
     1130 4:4            67:19 68:17       7101 77:14
     1200 3:13 4:8       68:20 101:20      711 4:17
     123 2:6             101:25 103:19     77 2:15
     14 2:13             109:10 115:10
                                                  8
     15 1:19 3:10        119:8
       97:14            2016 18:9 33:19    8 70:22
     150 90:13          2017 14:1,2,23     87 7:5
     180 30:20           104:6 116:14             9
     18th 35:2          2019 1:19 3:10
                                           9 70:19
     19 43:2 55:22      23 35:14
                                           9:00 70:22
       58:2 67:18       27th 33:19
                                           90 10:17
       68:20 115:10     29 2:13
                                           902 4:16 123:22
       119:8            2nd 35:24
                                           906 4:3
     1994 14:21
                                3          91 8:1
     1999 22:25
                        3 2:3,14 32:2,14   94 7:18
     19th 41:13,16
                          76:16            96 10:17
       42:3 64:20
                        30 68:24 97:14     97 10:17
       68:17 101:24
                        314 3:13 4:5,9     98 8:11
       103:19
     1st 101:4            4:10,18
                        32 2:14
             2
     2 2:2,13 17:18             4
       29:12,15 76:16   4 2:4,14 45:4,7
       76:19            4:17-cv-2498
     2:00 3:11            1:10 3:5
     20 68:24           45 2:14
     2000 24:20         49 7:1
     2001 20:18         492.010 123:8
     2002 8:11 10:21
                                5
     2005 22:8
       24:21 25:5,8     5 2:5,15 77:23
     2007 22:12           78:3
     2009 22:9,12       5:03 3:11 122:2
     2010 15:6          50 91:11 94:22
     2011 27:13,20              6
     2012 89:2
                        60 91:11 94:22
     2013 18:5
                        622-4594 4:10
     2014 11:15 35:14
                        63101 4:4,17
       35:14,24 89:5
                        63103 3:14 4:9
       95:23 100:7


                                  ALARIS LITIGATION SERVICES
    www.alaris.us                    Phone: 1.800.280.3376          Fax: 314.644.1334
